Exhibit 10.5

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of December 28, 2016,

Among

HILTON GRAND VACATIONS PARENT LLC

as Parent,

HILTON GRAND VACATIONS BORROWER LLC

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

BANK OF AMERICA, N.A.,

and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

SUNTRUST BANK and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Other Interpretive Provisions

     61   

SECTION 1.03

 

Accounting Terms

     62   

SECTION 1.04

 

Rounding

     62   

SECTION 1.05

 

References to Agreements, Laws, Etc.

     62   

SECTION 1.06

 

Times of Day

     62   

SECTION 1.07

 

Timing of Payment or Performance

     62   

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

     62   

SECTION 2.01

 

The Loans

     62   

SECTION 2.02

 

Borrowings, Conversions and Continuations of Loans

     63   

SECTION 2.03

 

Letters of Credit

     65   

SECTION 2.04

 

Swing Line Loans

     75   

SECTION 2.05

 

Prepayments

     78   

SECTION 2.06

 

Termination or Reduction of Commitments

     89   

SECTION 2.07

 

Repayment of Loans

     89   

SECTION 2.08

 

Interest

     90   

SECTION 2.09

 

Fees

     90   

SECTION 2.10

 

Computation of Interest and Fees

     91   

SECTION 2.11

 

Evidence of Indebtedness

     91   

SECTION 2.12

 

Payments Generally

     92   

SECTION 2.13

 

Sharing of Payments

     94   

SECTION 2.14

 

Incremental Credit Extensions

     95   

SECTION 2.15

 

Refinancing Amendments

     100   

SECTION 2.16

 

Extension of Term Loans; Extension of Revolving Credit Loans

     101   

SECTION 2.17

 

Defaulting Lenders

     105   

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     106   

SECTION 3.01

 

Taxes

     106   

SECTION 3.02

 

Illegality

     109   

SECTION 3.03

 

Inability to Determine Rates

     110   

SECTION 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     110   

SECTION 3.05

 

Funding Losses

     112   

SECTION 3.06

 

Matters Applicable to All Requests for Compensation

     112   

SECTION 3.07

 

Replacement of Lenders under Certain Circumstances

     113   

SECTION 3.08

 

Survival

     115   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     115   

SECTION 4.01

 

Conditions to Closing Date

     115   

SECTION 4.02

 

Conditions to All Credit Extensions

     117   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

     118   

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws

     118   

SECTION 5.02

 

Authorization; No Contravention

     118   

SECTION 5.03

 

Governmental Authorization; Other Consents

     118   

SECTION 5.04

 

Binding Effect

     119   

SECTION 5.05

 

Financial Statements; No Material Adverse Effect

     119   

SECTION 5.06

 

Litigation

     120   

SECTION 5.07

 

[Reserved]

     120   

SECTION 5.08

 

Ownership of Property; Liens; Real Property

     120   

SECTION 5.09

 

Environmental Matters

     121   

SECTION 5.10

 

Taxes

     121   

SECTION 5.11

 

ERISA Compliance

     121   

SECTION 5.12

 

Subsidiaries; Equity Interests

     122   

SECTION 5.13

 

Margin Regulations; Investment Company Act

     122   

SECTION 5.14

 

Disclosure

     122   

SECTION 5.15

 

Labor Matters

     123   

SECTION 5.16

 

[Reserved]

     123   

SECTION 5.17

 

Intellectual Property; Licenses, Etc.

     123   

SECTION 5.18

 

Solvency

     124   

SECTION 5.19

 

Subordination of Junior Financing; First Lien Obligations

     124   

SECTION 5.20

 

Sanctions; Anti-Corruption; USA PATRIOT Act

     124   

SECTION 5.21

 

Security Documents

     124   

ARTICLE VI

  

AFFIRMATIVE COVENANTS

     125   

SECTION 6.01

 

Financial Statements

     125   

SECTION 6.02

 

Certificates; Other Information

     127   

SECTION 6.03

 

Notices

     128   

SECTION 6.04

 

Payment of Obligations

     129   

SECTION 6.05

 

Preservation of Existence, Etc.

     129   

SECTION 6.06

 

Maintenance of Properties

     129   

SECTION 6.07

 

Maintenance of Insurance

     129   

SECTION 6.08

 

Compliance with Laws

     130   

SECTION 6.09

 

Books and Records

     130   

SECTION 6.10

 

Inspection Rights

     130   

SECTION 6.11

 

Additional Collateral; Additional Guarantors

     130   

SECTION 6.12

 

Compliance with Environmental Laws

     132   

SECTION 6.13

 

Further Assurances

     132   

SECTION 6.14

 

Designation of Subsidiaries

     132   

SECTION 6.15.

 

Post-Closing Covenants

     133   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

  

NEGATIVE COVENANTS

     133   

SECTION 7.01

 

Liens

     133   

SECTION 7.02

 

Investments

     137   

SECTION 7.03

 

Indebtedness

     141   

SECTION 7.04

 

Fundamental Changes

     145   

SECTION 7.05

 

Dispositions

     146   

SECTION 7.06

 

Restricted Payments

     148   

SECTION 7.07

 

Change in Nature of Business

     152   

SECTION 7.08

 

Transactions with Affiliates

     152   

SECTION 7.09

 

Burdensome Agreements

     153   

SECTION 7.10

 

Use of Proceeds

     154   

SECTION 7.11

 

Financial Covenant

     154   

SECTION 7.12

 

Accounting Changes

     155   

SECTION 7.13

 

Prepayments, Etc. of Indebtedness

     155   

SECTION 7.14

 

Permitted Activities

     155   

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

     157   

SECTION 8.01

 

Events of Default

     157   

SECTION 8.02

 

Remedies Upon Event of Default

     159   

SECTION 8.03

 

Exclusion of Immaterial Subsidiaries

     160   

SECTION 8.04

 

Application of Funds

     160   

SECTION 8.05

 

Borrower’s Right to Cure

     161   

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

     162   

SECTION 9.01

 

Appointment and Authorization of Agents

     162   

SECTION 9.02

 

Delegation of Duties

     163   

SECTION 9.03

 

Liability of Agents

     163   

SECTION 9.04

 

Reliance by Agents

     164   

SECTION 9.05

 

Notice of Default

     164   

SECTION 9.06

 

Credit Decision; Disclosure of Information by Agents

     164   

SECTION 9.07

 

Indemnification of Agents

     165   

SECTION 9.08

 

Agents in Their Individual Capacities

     165   

SECTION 9.09

 

Successor Agents

     166   

SECTION 9.10

 

Administrative Agent May File Proofs of Claim

     167   

SECTION 9.11

 

Collateral and Guaranty Matters

     168   

SECTION 9.12

 

Other Agents; Lead Arrangers and Managers

     169   

SECTION 9.13

 

Withholding Tax Indemnity

     169   

SECTION 9.14

 

Appointment of Supplemental Agents

     170   

 

iii



--------------------------------------------------------------------------------

ARTICLE X

  

MISCELLANEOUS

     170   

SECTION 10.01

 

Amendments, Etc.

     170   

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

     173   

SECTION 10.03

 

No Waiver; Cumulative Remedies

     174   

SECTION 10.04

 

Attorney Costs and Expenses

     175   

SECTION 10.05

 

Indemnification by the Borrower

     175   

SECTION 10.06

 

Payments Set Aside

     177   

SECTION 10.07

 

Successors and Assigns

     177   

SECTION 10.08

 

Confidentiality

     183   

SECTION 10.09

 

Setoff

     184   

SECTION 10.10

 

Interest Rate Limitation

     185   

SECTION 10.11

 

Counterparts

     185   

SECTION 10.12

 

Integration; Termination

     186   

SECTION 10.13

 

Survival of Representations and Warranties

     186   

SECTION 10.14

 

Severability

     186   

SECTION 10.15

 

GOVERNING LAW

     186   

SECTION 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY

     187   

SECTION 10.17

 

Binding Effect

     187   

SECTION 10.18

 

USA PATRIOT Act

     187   

SECTION 10.19

 

No Advisory or Fiduciary Responsibility

     188   

SECTION 10.20

 

Electronic Execution of Assignments

     189   

SECTION 10.21

 

Effect of Certain Inaccuracies

     189   

SECTION 10.22

 

Judgment Currency

     189   

SECTION 10.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     190   

ARTICLE XI

  

GUARANTY

     190   

SECTION 11.01

 

The Guaranty

     190   

SECTION 11.02

 

Obligations Unconditional

     191   

SECTION 11.03

 

Reinstatement

     192   

SECTION 11.04

 

Subrogation; Subordination

     192   

SECTION 11.05

 

Remedies

     192   

SECTION 11.06

 

Instrument for the Payment of Money

     193   

SECTION 11.07

 

Continuing Guaranty

     193   

SECTION 11.08

 

General Limitation on Guarantee Obligations

     193   

SECTION 11.09

 

Information

     193   

SECTION 11.10

 

Release of Guarantors

     193   

SECTION 11.11

 

Right of Contribution

     194   

SECTION 11.12

 

Cross-Guaranty

     194   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01A

  

Commitments and L/C Sublimit

1.01B

  

Disqualified Lenders

1.01C

  

Collateral Documents

1.01D

  

Excluded Subsidiaries

1.01E

  

Securitization Subsidiaries

1.01F

  

Unrestricted Subsidiaries

1.01G

  

Approved Counterparties

5.05

  

Certain Liabilities

5.06

  

Litigation

5.08

  

Ownership of Property

5.09(a)

  

Environmental Matters

5.10

  

Taxes

5.11(a)

  

ERISA Compliance

5.12

  

Subsidiaries and Other Equity Investments

6.15

  

Post-Closing Covenants

7.01(b)

  

Existing Liens

7.02(f)

  

Existing Investments

7.03(b)

  

Existing Indebtedness

7.08

  

Transactions with Affiliates

7.09

  

Certain Contractual Obligations

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

Form of

A

  

Committed Loan Notice

B

  

Letter of Credit Issuance Request

C

  

Swing Line Loan Notice

D-1

  

Term Note

D-2

  

Revolving Credit Note

D-3

  

Swing Line Note

E-1

  

Compliance Certificate

E-2

  

Solvency Certificate

F

  

Assignment and Assumption

G

  

Security Agreement

H

  

Perfection Certificate

I

  

Intercompany Note

J-1

  

First Lien Intercreditor Agreement

J-2

  

Junior Lien Intercreditor Agreement

K-1

  

United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2

  

United States Tax Compliance Certificate (Foreign Non-Partnership Participants)

K-3

  

United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4

  

United States Tax Compliance Certificate (Foreign Partnership Participants)

L

  

Administrative Questionnaire

M-3

  

Acceptance and Prepayment Notice

M-4

  

Discount Range Prepayment Notice

 

v



--------------------------------------------------------------------------------

M-5

  

Discount Range Prepayment Offer

M-6

  

Solicited Discounted Prepayment Notice

M-7

  

Solicited Discounted Prepayment Offer

M-8

  

Specified Discount Prepayment Notice

M-9

  

Specified Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of December 28,
2016, among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited liability
company (“Parent”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party hereto from time to
time, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Initial Term Loans on the Closing Date in an initial aggregate
principal amount of $200,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $200,000,000.

The proceeds of the Initial Term Loans will be used by the Borrower on or around
the Closing Date to directly or indirectly consummate the Spin-Off Transaction
and pay the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

 

1



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents and the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness.

“Anti-Corruption Laws” has the meaning set forth in Section 5.20(a).

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

2



--------------------------------------------------------------------------------

“Applicable L/C Fronting Sublimit” means (x) with respect to each L/C Issuer on
the Closing Date, the amount set forth opposite such L/C Issuer’s name on
Schedule 1.01A and (y) with respect to any other Person that becomes an L/C
Issuer in accordance with Sections 2.03(k) or 10.07(k), in each case, such
amount as agreed to in writing by the Borrower and such Person at the time such
Person becomes an L/C Issuer, as each of the foregoing amounts may be decreased
or increased from time to time with the written consent of the Borrower and the
L/C Issuers (provided that any increase in the Applicable L/C Fronting Sublimit
with respect to any L/C Issuer shall require the consent of only the Borrower
and such L/C Issuer). Any successor L/C Issuer appointed pursuant to Section
10.07(k) shall assume the resigning L/C Issuer’s Applicable L/C Fronting
Sublimit.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means (1) until delivery of financial statements for the first
full fiscal quarter ending after the Closing Date pursuant to Section 6.01, a
percentage per annum equal to (A) for Eurocurrency Rate Loans, 2.25% and (B) for
Base Rate Loans, 1.25%; (2) thereafter, the following percentages per annum,
based upon the Consolidated Total Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing

Level

 

Consolidated

Total Net

Leverage Ratio

 

Eurocurrency

Rate for

Initial Term Loans,

Revolving Credit Loans

and Letter of Credit Fees

 

Base Rate for

Initial Term

Loans and

Revolving

Credit Loans

 

Unused

Commitment

Fee Rate

1

  £ 0.50:1.00   2.00%   1.00%   0.30%

2

 

> 0.50:1.00 and £  1.75:1.00

  2.25%   1.25%   0.35%

3

 

> 1.75:1.00 and £  2.50:1.00

  2.50%   1.50%   0.35%

4

  > 2.50:1.00   2.75%   1.75%   0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 4) shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

 

3



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) each counterparty listed on Schedule 1.01G,
(b) any Agent, Lender or any Affiliate of an Agent or Lender at the time it
entered into a Secured Hedge Agreement or a Treasury Services Agreement, as
applicable, in its capacity as a party thereto, (c) any other Person whose long
term senior unsecured debt rating is A/A2 by S&P or Moody’s (or their
equivalent) or higher or (d) any other Person from time to time approved in
writing by the Administrative Agent.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Currency” means each of (i) Dollars, (ii) euros, (iii) Sterling and
(iv) Yen.

“Approved Foreign Currency” means any Approved Currency other than Dollars.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Hilton Grand Vacations Inc. as of June 1, 2016, the audited consolidated balance
sheets of Hilton Resorts Corporation as of each of December 31, 2015 and
December 31, 2014 and related consolidated statements of operations, cash flows
and parent equity (deficit) of Hilton Resorts Corporation for the fiscal years
ended December 31, 2015, December 31, 2014 and December 31, 2013.

 

4



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day; it being
understood that, for the avoidance of doubt, the Base Rate shall be deemed to be
not less than 0% per annum. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (a) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day (a) on
which dealings in deposits in the applicable Approved Currency are conducted by
and between banks in the applicable London interbank market, (b) if such
Eurocurrency Rate Loan is denominated in euros, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open
and (c) if such Eurocurrency Rate Loan is denominated in Yen, on which banks are
open for foreign exchange business in Tokyo, Japan.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as financing or capital lease obligations and (ii) that are
subsequently recharacterized as financing or capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as financing or
capital lease obligations, Capitalized Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

 

6



--------------------------------------------------------------------------------

(2)(a) Canadian dollars, Sterling, Yen, euros or any national currency of any
participating member state of the EMU; or

(b) in such local currencies held by the Borrower or any Restricted Subsidiary
from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar Equivalent as of the date of determination) in the
case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

 

7



--------------------------------------------------------------------------------

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any combination
of the Permitted Holders, shall have acquired beneficial ownership (directly or
indirectly) of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests;

 

8



--------------------------------------------------------------------------------

(b)    a “change of control” (or similar event) shall occur under any
Indebtedness for borrowed money permitted under Section 7.03 with an aggregate
outstanding principal amount in excess of the Threshold Amount or any Permitted
Refinancing Indebtedness in respect of any of the foregoing with an aggregate
outstanding principal amount in excess of the Threshold Amount; or

(c)    Holdings shall cease to own directly 100% of the Equity Interests of the
Borrower.

Notwithstanding the foregoing, the Spin-Off Transaction shall be deemed not to
constitute a Change of Control.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments or Refinancing Term Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Revolving Credit Loans under Extended Revolving Credit Commitments of a given
Extension Series, Revolving Credit Loans under Other Revolving Credit
Commitments, Initial Term Loans, Incremental Term Loans, Refinancing Term Loans
of a given Refinancing Series or Extended Term Loans of a given Extension
Series. Revolving Credit Commitments, Incremental Revolving Credit Commitments,
Extended Revolving Credit Commitments, Other Revolving Credit Commitments,
Initial Term Commitments, Incremental Term Commitments or Refinancing Term
Commitments (and in each case, the Loans made pursuant to such Commitments) that
have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class. There shall be no more than an aggregate of three Classes of
revolving credit facilities and five Classes of term loan facilities under this
Agreement.

“Closing Date” means December 28, 2016, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to (i) the Engagement Letter and (ii) that Fee Letter, dated as of October 18,
2016, among Deutsche Bank Securities Inc. and the Borrower.

“Co-Syndication Agents” means Bank of America, N.A. and Goldman Sachs Bank USA,
in their respective capacities as co-syndication agents under this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document.

 

9



--------------------------------------------------------------------------------

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11, Section 6.13 or Section 6.15, subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

(b)    the Obligations and the Guaranty shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the
Borrower, (ii) all Equity Interests of each Restricted Subsidiary (that is not
an Excluded Subsidiary) directly owned by any Loan Party and (iii) 65% of the
Equity Interests in each Restricted Subsidiary (that is not an Excluded
Subsidiary (other than any Restricted Subsidiary that is an Excluded Subsidiary
solely pursuant to clause (f) or (j) of the definition thereof)) directly owned
by any Loan Party, which Restricted Subsidiary (x) is a Foreign Subsidiary or
(y) substantially all of the assets of which consist of the Equity Interests
and/or Indebtedness of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code, in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

(c)    the Obligations and the Guaranty shall have been secured by a perfected
security interest in substantially all now owned or at any time hereafter
acquired tangible and intangible assets of each Loan Party (including Equity
Interests, intercompany debt, accounts, inventory, equipment, investment
property, contract rights, intellectual property in the United States of
America, other general intangibles and proceeds of the foregoing), in each case,
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents (to the extent appropriate in the applicable
jurisdiction); and

(d)    after the Closing Date, each Restricted Subsidiary of the Borrower that
is not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor
and signatory to this Agreement pursuant to a joinder agreement in accordance
with Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance
with Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of the Borrower that Guarantees the Senior Unsecured Notes,
Indebtedness incurred under Section 7.03(s) or Section 7.03(w), any Junior
Financing, or any Permitted Refinancing of any of the foregoing, shall be a
Guarantor hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, mortgages on, or the obtaining of title insurance or taking other actions
with respect to, (i) in excess of 65% of the Equity Interests of any direct
Foreign Subsidiary of a Loan Party or a Domestic Subsidiary substantially all of
whose assets consist of Equity Interests and/or Indebtedness of one or more
Foreign Subsidiaries that are treated as controlled foreign corporations within
the

 

10



--------------------------------------------------------------------------------

meaning of Section 957 of the Code, (ii) any property or assets owned by any
Foreign Subsidiary or an Unrestricted Subsidiary, (iii) any lease, license or
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable Law notwithstanding such prohibition,
(iv) any interest in fee-owned real property, (v) Excluded Contracts, Excluded
Equipment and any interest in leased real property (including any requirement to
deliver landlord waivers, estoppels and collateral access letters), (vi) motor
vehicles and other assets subject to certificates of title except to the extent
perfection of a security interest therein may be accomplished by filing of
financing statements in appropriate form in the applicable jurisdiction under
the Uniform Commercial Code, (vii) Margin Stock and Equity Interests of any
Person other than wholly-owned Subsidiaries of the Borrower that are Restricted
Subsidiaries, (viii) any trademark application filed in the United States Patent
and Trademark Office on the basis of the Borrower’s or any Guarantor’s “intent
to use” such mark and for which a form evidencing use of the mark has not yet
been filed with the United States Patent and Trademark Office, to the extent
that granting a security interest in such trademark application prior to such
filing would impair the enforceability or validity of such trademark application
or any registration that issues therefrom under applicable federal Law, (ix) the
creation or perfection of pledges of, or security interests in, any property or
assets that would result in material adverse tax consequences to Holdings, the
Borrower or any of its Subsidiaries, as determined in the reasonable judgment of
the Borrower and communicated in writing delivered to the Collateral Agent,
(x) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security in any such license, franchise, charter
or authorization is prohibited or restricted thereby after giving effect to the
Uniform Commercial Code and other applicable Law, (xi) pledges and security
interests prohibited or restricted by applicable Law (including any requirement
to obtain the consent of any governmental authority or third party), (xii) all
commercial tort claims in an amount less than $5,000,000, (xiii) accounts,
property and other assets pledged pursuant to a Qualified Securitization
Financing, (xiv) letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection of the
security interest in such other Collateral is accomplished solely by the filing
of a Uniform Commercial Code financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement),
(xv) any particular assets if, in the reasonable judgment of the Administrative
Agent and the Borrower, the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained therefrom by the Lenders under the Loan
Documents and (xvi) proceeds from any and all of the foregoing assets described
in clauses (i) through (xv) above to the extent such proceeds would otherwise be
excluded pursuant to clauses (i) through (xv) above, except to the extent
perfection can be achieved by filing a Uniform Commercial Code financing
statement;

(B)    (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts; (ii) no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S., including any

 

11



--------------------------------------------------------------------------------

intellectual property registered in any non-U.S. jurisdiction, or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and (iii) except to the extent that perfection and priority may be
achieved by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, the Loan Documents shall not
contain any requirements as to perfection or priority with respect to any assets
or property described in this clause (B);

(C)    after the Closing Date, the Administrative Agent in its discretion may
grant extensions of time for the creation or perfection of security interests in
or taking other actions with respect to, particular assets or any other
compliance with the requirements of this definition where it reasonably
determines in writing, in consultation with the Borrower, that the creation or
perfection of security interests or taking other actions, or any other
compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Collateral Documents; and

(D)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, collateral assignments, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent or the Collateral
Agent pursuant to Section 4.01, Section 6.11, Section 6.13 or Section 6.15, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent or the Collateral Agent
for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Connection Income Taxes” means, with respect to a Lender, Taxes that are
imposed on or measured by net income (however denominated), that are franchise
Taxes or that are branch profits

 

12



--------------------------------------------------------------------------------

Taxes, in each case imposed as a result of a present or former connection
between such Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document). For the avoidance of doubt, the term “Lender” for purposes of
this definition shall include each L/C Issuer and Swing Line Lender.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes (such as the Delaware franchise tax,
the Pennsylvania capital tax, Texas margin tax and provincial capital taxes paid
in Canada) and foreign withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties and interest related to such taxes or arising from tax examinations)
and the net tax expense associated with any adjustments made pursuant to clauses
(1) through (17) of the definition of “Consolidated Net Income”; plus

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(q) through (z) (other than clause
(1)(x)) in the definition thereof); plus

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of the Borrower or any of
its Subsidiaries, including the amortization of intangible assets, deferred
financing costs, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of the Borrower and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business, integration
costs or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to IT and accounting
functions, integration and facilities opening costs or any one-time costs
incurred in connection with acquisitions and investments and costs related to
the closure and/or consolidation of facilities; plus

 

13



--------------------------------------------------------------------------------

(e) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may elect not to add back such non-cash charge in the
current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(g) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Support and Services Agreement (and related agreements
or arrangements) or otherwise to the Investors to the extent otherwise permitted
under Section 7.08; plus

(h) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than
twenty-four (24) months after the end of such period (calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
had been realized on the first day of such period for which Consolidated EBITDA
is being determined and as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period), net of the
amount of actual benefits realized during such period from such actions;
provided, that such cost savings and synergies are reasonably identifiable and
factually supportable (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken, net of the amount of actual
benefits realized during such period from such actions); plus

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(j) any costs or expense incurred by the Borrower or a Restricted Subsidiary or
any direct or indirect parent entity of the Borrower pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Equity Interest); plus

 

14



--------------------------------------------------------------------------------

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss from disposed, abandoned or discontinued operations; plus

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Borrower for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations;

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition”, compliance with the
covenants set forth in Section 7.11 and the calculation of Consolidated First
Lien Net Leverage Ratio, Consolidated Interest Coverage Ratio and Consolidated
Total Net Leverage Ratio, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent.
There shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of or, closed
or classified as discontinued operations (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of) by the Borrower or any Restricted Subsidiary during such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).

 

15



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Borrower or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the Borrower or any Restricted Subsidiary and
(ii) the portion of Indebtedness of the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Borrower or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Expense for such Test Period; provided, that for purposes of
determining the amount of Consolidated Interest Expense included in the
calculation of the Consolidated Interest Coverage Ratio for the Test Period
ending (a) the first fiscal quarter ended after the Closing Date, such amount
shall equal such item for such fiscal quarter multiplied by four; (b) the second
fiscal quarter ended after the Closing Date, such amount shall equal such item
for the two fiscal quarters then ended multiplied by two; and (c) the third
fiscal quarter ended after the Closing Date, such amount shall equal such item
for the three fiscal quarters then ended multiplied by 4/3.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (1) consolidated interest expense of the Borrower and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Obligations
or other derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any made (less net
payments, if any, received), pursuant to interest rate Swap Obligations with
respect to Indebtedness, and excluding (q) any additional interest owing
pursuant to the registration rights agreements with respect to the Senior
Unsecured Notes or other securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or expensing of
deferred financing fees, amendment and consent fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (w) any expensing of
bridge, commitment and other financing fees and any other fees related to the
Spin-Off Transaction or any acquisitions after the Closing Date,
(x) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing, (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (z) interest expense attributable to a parent entity
resulting from push-down accounting; plus

(2) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

16



--------------------------------------------------------------------------------

(3) interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to the Spin-Off Transaction or any multi-year strategic
initiatives), Transaction Expenses, restructuring and duplicative running costs,
relocation costs, integration costs, facility consolidation and closing costs,
severance costs and expenses, one-time compensation charges, costs relating to
pre-opening, opening and conversion costs for facilities, losses, costs or cost
inefficiencies related to facility or property disruptions or shutdowns,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, inventory optimization
programs, severance, contract termination costs, future lease commitments,
excess pension charges, retention charges, system establishment costs and
implementation costs) and operating expenses attributable to the implementation
of cost-savings initiatives, and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded;

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
Borrower, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to the Borrower or
a Restricted Subsidiary thereof in respect of such period;

(6) the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or

 

17



--------------------------------------------------------------------------------

similar distributions has been legally waived; provided that the Consolidated
Net Income of the Borrower and its Restricted Subsidiaries will be increased by
the amount of dividends or other distributions or other payments actually paid
in Cash Equivalents (or to the extent converted into Cash Equivalents) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Spin-Off Transaction or any consummated acquisition or joint
venture investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes, shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the deferred compensation arrangements of
the Borrower or Holdings), roll-over, acceleration, or payout of Equity
Interests by management, other employees or business partners of the Borrower or
any of its direct or indirect parent companies, shall be excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Unsecured Notes and other securities and the
syndication and incurrence of any Facility), issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Senior Unsecured Notes and
other securities and any Facility) and including, in each case, any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful or consummated (including, for the avoidance of doubt
the effects of expensing all transaction related expenses in accordance with
Financial Accounting Standards Board Accounting Standards Codification 805),
shall be excluded;

(12) accruals and reserves that are established or adjusted within twelve months
after the Spin-Off Date that are so required to be established or adjusted as a
result of the Spin-Off

 

18



--------------------------------------------------------------------------------

Transaction (or within twenty-four months after the closing of any acquisition
that are so required to be established as a result of such acquisition) in
accordance with GAAP or changes as a result of modifications of accounting
policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) reserves established for the benefit of landlords of fee-for-service and
just-in-time vacation ownership intervals for the acquisition of capitalized
assets and equipment at such properties shall be excluded; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

 

19



--------------------------------------------------------------------------------

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Spin-Off Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus the aggregate amount of all cash
and Cash Equivalents on the balance sheet of the Borrower and its Restricted
Subsidiaries as of such date; provided that Consolidated Total Net Debt shall
not include Indebtedness (i) in respect of letters of credit, except to the
extent of unreimbursed amounts thereunder; provided that any unreimbursed amount
under commercial letters of credit shall not be counted as Consolidated Total
Net Debt until three Business Days after such amount is drawn, (ii) in respect
of Qualified Securitization Financings and (iii) of Unrestricted Subsidiaries;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Covenant Suspension Event” has the meaning set forth in Article VII.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the terms and conditions of such Indebtedness

 

20



--------------------------------------------------------------------------------

(except as otherwise provided in clause (ii) above and with respect to pricing,
premiums, fees, rate floors and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Refinanced Debt being refinanced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)),
and (iv) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, and all commitments thereunder
terminated, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Loans that are Base Rate Loans
plus (c) 2.0% per annum; provided that with respect to the overdue principal or
interest in respect of a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan, plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

21



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by HWHI, HGVI or Holdings of any of its Equity
Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the

 

22



--------------------------------------------------------------------------------

Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” means the Persons listed on Schedule 1.01B.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Distribution Agreement” means the Distribution Agreement, to be dated on or
prior to the Spin-Off Date, containing substantially the terms described in the
Senior Unsecured Notes Offering Memorandum, by and among Hilton Worldwide
Holdings Inc., PHRI and HGVI, as amended, supplemented, waived or otherwise
modified from time to time in a manner not materially adverse to the Lenders
when taken as whole, as compared to the Distribution Agreement as in effect
immediately prior to such amendment, supplement, waiver or modification.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Denominated Loan” means any Loan incurred in Dollars.

“Dollar Denominated Letter of Credit” means any Letter of Credit incurred in
Dollars.

“Dollar Equivalent” means, with respect to an amount of an Approved Currency
other than Dollars, the amount of Dollars which could be purchased with the
amount of the applicable Approved Currency involved in such computation at
(x) the spot exchange rate as shown in the Wall Street Journal on the Business
Day of any such determination (or on such other basis as is satisfactory to the
Administrative Agent) or (y) if the provisions of the foregoing clause (x) is
not applicable, the “official” exchange rate (if applicable) or the spot
exchange rate for the applicable Approved Currency in question calculated by the
Administrative Agent (each such exchange rate, the “Spot Exchange Rate”);
provided that (i) for purposes of (x) determining compliance with Sections
2.01(b) and 2.03(a) and (y) calculating fees pursuant to Section 2.09(a), the
Dollar Equivalent of any amounts denominated in a currency other than Dollars
shall be calculated on the Closing Date and

 

23



--------------------------------------------------------------------------------

revalued on the first Business Day of each Interest Period using the Spot
Exchange Rate, (ii) at any time during a calendar month, if the Revolving Credit
Exposure (for the purposes of the determination thereof, using the Dollar
Equivalent as recalculated based on the Spot Exchange Rate therefor on the
respective date of determination pursuant to this exception) would exceed 90.0%
of the aggregate Revolving Credit Commitments of all Lenders, then in the sole
discretion of the Administrative Agent or at the request of the Required
Lenders, the Dollar Equivalent shall be reset based upon the Spot Exchange Rates
on such date, which rates shall remain in effect until the last Business Day of
such calendar month or such earlier date, if any, as the rate is reset pursuant
to this proviso and (iii) notwithstanding anything to the contrary contained in
this definition, at any time that a Default or an Event of Default then exists,
the Administrative Agent may revalue the Dollar Equivalent of any amounts
outstanding under the Loan Documents in a currency other than Dollars in its
reasonable discretion using the Spot Exchange Rates therefor.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Employee Matters Agreement” means the Employee Matters Agreement, to be dated
on or prior to the Spin-Off Date, by and among Hilton Worldwide Holdings Inc.,
PHRI and HGVI, substantially on the terms described in the Senior Unsecured
Notes Offering Memorandum, as amended, supplemented, waived or otherwise
modified from time to time in a manner not materially adverse to the Lenders
when taken as a whole, as compared to the Employee Matters Agreement as in
effect immediately prior to such amendment, supplement, waiver or modification.

“Engagement Letter” means that certain Engagement Letter dated October 18, 2016,
among the Borrower and Deutsche Bank Securities Inc., as amended, supplemented,
modified or restated from time to time.

 

24



--------------------------------------------------------------------------------

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in reorganization;
(d) the filing by the PBGC of a notice of intent to terminate any Pension Plan,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302, 303 or 304 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

 

25



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, (a) for any Interest Period with respect to any
Eurocurrency Rate Loan denominated in any Approved Currency other than euros,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or such
comparable or successor rate which is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to the beginning of such
Interest Period for deposits in such Approved Currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that to the extent that an interest rate is not ascertainable
pursuant to the foregoing provision of this definition, the “Eurocurrency Rate”
with respect to Eurocurrency Rate Loans denominated in an Approved Currency
other than euros shall be the interest rate per annum, determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in such Approved Currency are offered for such relevant Interest Period to major
banks in the London interbank market in London, England at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the beginning
of such Interest Period and (b) for any Interest Period with respect to any
Eurocurrency Rate Loan denominated in euros, the rate per annum appearing on
Reuters Page EURIBOR-01 (or any successor page) at approximately 11:00 a.m.
(Brussels time) on the date which is two Business Days prior to the beginning of
such Interest Period for a period equal to such Interest Period, as determined
by the Administrative Agent; provided that if such rate is not shown on Reuters
Page EURIBOR-01 (or any successor page), the “Eurocurrency Rate” applicable to
Eurocurrency Rate Loans denominated in euros shall be interest rate per annum,
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in euros are offered for such relevant Interest Period to
prime banks in the Eurozone interbank market at approximately 11:00 a.m.
(Brussels time) on the date which is two Business Days prior to the beginning of
such Interest Period; provided that if the Eurocurrency Rate is negative, it
shall be deemed to be 0.00%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“euro” means the single currency of participating member states of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower or any Guarantor, or any requirement
of law, prohibits, or requires any consent or establishes any other condition
for or would

 

26



--------------------------------------------------------------------------------

terminate because of an assignment thereof or a grant of a security interest
therein by the Borrower or a Guarantor; provided that (i) rights under any such
Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Borrower or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Equity Interest (other than Disqualified
Equity Interests and preferred stock) of the Borrower;

in each case to the extent designated as Excluded Contributions by the Borrower
pursuant to an officer’s certificate executed by the principal financial officer
of the Borrower.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not Holdings, the Borrower or a
Subsidiary contained in the agreements or documents granting or governing such
Capitalized Lease Obligation or purchase money obligation prohibits, or requires
any consent or establishes any other conditions for or would result in the
termination of such agreement or document because of an assignment thereof, or a
grant of a security interest therein, by the Borrower or any Guarantor and
(ii) such restriction relates only to the asset or assets acquired by the
Borrower or any Guarantor with the proceeds of such Capitalized Lease Obligation
or purchase money obligation and attachments thereto, improvements thereof or
substitutions therefor; provided that all proceeds paid or payable to any of the
Borrower or any Guarantor from any sale, transfer or assignment or other
voluntary or involuntary disposition of such assets and all rights to receive
such proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of any Capitalized Lease Obligations or
purchase money obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary of a Guarantor
that does not have total assets in excess of 1.0% of Total Assets, individually
or in the aggregate with all other Subsidiaries excluded via this clause (b),
(c) [reserved], (d) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligation would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), (e) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, in
consultation with the Borrower, the burden or

 

27



--------------------------------------------------------------------------------

cost or other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (f) any direct or indirect Foreign Subsidiary of the
Borrower, (g) any not-for-profit Subsidiaries, (h) any Unrestricted
Subsidiaries, (i) any Securitization Subsidiary or Subsidiary of a
Securitization Subsidiary, (j) any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist of the Equity Interests of one
or more Foreign Subsidiaries that are “controlled foreign corporations” within
the meaning of Section 957 of the Code, (k) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary and (l) any captive
insurance subsidiaries (such Subsidiaries are listed on Schedule 1.01D).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

 

28



--------------------------------------------------------------------------------

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means a given Class of Initial Term Loans or Incremental Term Loans,
a given Refinancing Series of Refinancing Term Loans, a given Extension Series
of Extended Term Loans, the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Refinancing Series of Other
Revolving Credit Commitments, a given Extension Series of Extended Revolving
Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the rate charged to
the Administrative Agent on such day for such transactions as determined by the
Administrative Agent; provided that if such rate as determined above is
negative, it shall be deemed to be 0.00%.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among Holdings, the Borrower, the subsidiaries of the Borrower from time to time
party thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under
Section 7.03 to be, and intended to be, secured on a pari passu basis with the
Obligations.

“Fixed Charges” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

 

29



--------------------------------------------------------------------------------

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Currency Denominated Loan” means any Loan incurred in any Approved
Foreign Currency.

“Foreign Currency Denominated Letter of Credit” means any Letter of Credit
denominated in an Approved Foreign Currency.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such

 

30



--------------------------------------------------------------------------------

notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (ii) GAAP shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Topic 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value,” as
defined therein, and Indebtedness shall be measured at the aggregate principal
amount thereof, and (iii) the accounting for operating leases and financing or
capital leases under GAAP as in effect on the Closing Date (including, without
limitation, Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of Capitalized Leases and obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

31



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (i) Holdings, (ii) HGVI, (iii) HWHI, (iv) the
wholly owned Domestic Subsidiaries of the Borrower (other than any Excluded
Subsidiary), (v) those wholly owned Domestic Subsidiaries that issue a Guaranty
of the Obligations after the Closing Date pursuant to Section 6.11 or otherwise,
at the option of the Borrower, issues a Guaranty of the Obligations after the
Closing Date and (vi) solely in respect of any Secured Hedge Agreement or
Treasury Services Agreement to which the Borrower is not a party, the Borrower,
in each case, until the Guaranty thereof is released in accordance with this
Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“HGVI” means Hilton Grand Vacations Inc., a Delaware corporation, and not any of
its Subsidiaries or Affiliates.

“Holdings” means Parent, if it is the direct parent of the Borrower, or, if not,
any Domestic Subsidiary of Parent that directly owns 100% of the issued and
outstanding Equity Interests in the Borrower and issues a Guarantee of the
Obligations and agrees to assume the obligations of “Holdings” pursuant to this
Agreement and the other Loan Documents pursuant to one or more instruments in
form and substance reasonably satisfactory to the Administrative Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“HWHI” means Hilton Worldwide Holdings Inc., a Delaware corporation, and not any
of its Subsidiaries or Affiliates.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

 

32



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Attributable Indebtedness;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.

 

33



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (C) exclude obligations under or in respect of Qualified
Securitization Financing, operating leases or sale lease-back transactions
(except any resulting Capitalized Lease Obligations). The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. Notwithstanding anything in this definition to the contrary, Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled
immediately prior to the time of designation of a new Lending Office (or
assignment) to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01, (v) any withholding Taxes imposed under FATCA, and
(vi) any U.S. federal backup withholding imposed as a result of a failure by a
Lender that is a United States person as defined in Section 7701(a)(30) of the
Code to deliver the form described in Section 3.01(d)(i). For the avoidance of
doubt, the term “Lender” for purposes of this definition shall include each L/C
Issuer and Swing Line Lender.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed

 

34



--------------------------------------------------------------------------------

the amount set forth opposite such Term Lender’s name in Schedule 1.01A under
the caption “Initial Term Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.14). The initial aggregate amount of the Initial Term
Commitments is $200,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower under this Agreement in an aggregate principal amount of
$200,000,000.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or

 

35



--------------------------------------------------------------------------------

assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one or
more of its Affiliates (other than any portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA, J.P.
Morgan Securities LLC, SunTrust Bank and Wells Fargo Securities, LLC, in their
respective capacities as joint bookrunners under this Agreement.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Collateral Agent and one or more collateral agents or
representatives for the holders of Permitted Ratio Debt issued or incurred
pursuant to Sections 7.03 (q) or (s) that are intended to be secured on a basis
junior to the Obligations. Wherever in this Agreement, an Other Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Obligations, then the Borrower, Holdings, the
Subsidiary Guarantors, the Administrative Agent and the Other Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

 

36



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means Deutsche Bank AG New York Branch and any other Lender that
becomes an L/C Issuer in accordance with Sections 2.03(k) or 10.07(k), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. If there is more than one L/C
Issuer at any given time, the term L/C Issuer shall refer to the relevant L/C
Issuers.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA, J.P.
Morgan Securities LLC, SunTrust Bank and Wells Fargo Securities, LLC, in their
respective capacities as joint lead arrangers under this Agreement.

 

37



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within two business
days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility (provided that such Lender shall
cease to be a Defaulting Lender upon the Administrative Agent’s receipt of such
confirmation in form and substance reasonably satisfactory to the Administrative
Agent); or (v) a Lender has admitted in writing that it is insolvent or such
Lender becomes subject to a Lender-Related Distress Event or a Bail-in Action.
Any determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (v) above shall be conclusive and
binding absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, each Swing Line Lender
and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. A Letter
of Credit may be issued in any Approved Currency.

 

38



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$30,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“License Agreement” means the License Agreement, to be dated on or prior to the
Spin-Off Date, containing substantially the terms described in the Senior
Unsecured Notes Offering Memorandum, by and between Hilton Worldwide Holdings
Inc. and HGVI, as amended, supplemented, waived or otherwise modified from time
to time in a manner not materially adverse to the Lenders when taken as a whole,
as compared to the License Agreement as in effect immediately prior to such
amendment, supplement, waiver or modification.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request and (vi) any
Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.

“Management Stockholders” means the members of management of HGVI, Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of HGVI on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

 

39



--------------------------------------------------------------------------------

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or any Agent
under any Loan Document.

“Maturity Date” means (i) with respect to the Initial Term Loans and the
Revolving Credit Commitments, the earlier of (1) the date that is five years
after the Closing Date and (2) if the Spin-Off Transaction has not occurred on
or prior to such date in accordance with the Spin-off Requirements, the date
that is 135 days after the Closing Date, (ii) with respect to any tranche of
Extended Term Loans or Extended Revolving Credit Commitments, the final maturity
date applicable thereto as specified in the applicable Extension Request
accepted by the respective Lender or Lenders,(iii) with respect to any
Refinancing Term Loans or Other Revolving Credit Commitments, the final maturity
date applicable thereto as specified in the applicable Refinancing Amendment and
(iv) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, in each case, that if such date is
not a Business Day, then the applicable Maturity Date shall be the next
succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a)    100% of the aggregate cash proceeds received by the Borrower or any of
the Restricted Subsidiaries in respect of any Disposition or Casualty Event, net
of the direct costs relating to such Disposition or Casualty Event, including
legal, accounting and investment banking fees, payments made in order to obtain
a necessary consent or required by applicable law, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, other
customary fees and expenses, including title and recordation expenses and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the repayment of principal, premium, if any, and interest on amounts
required to be applied to the repayment of Indebtedness secured by a Lien (other
than a Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on such assets and required (other than Indebtedness under the Loan
Documents) to be paid (and is timely repaid) as a result of such transaction and
any deduction of appropriate amounts to be provided by the Borrower or any of
its Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to the foregoing) associated
with the asset disposed of in such transaction and retained by the Borrower or
any of its Restricted Subsidiaries after

 

40



--------------------------------------------------------------------------------

such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof attributable to minority interests and not available
for distribution to or for the account of the Borrower or a wholly-owned
Restricted Subsidiary may be deducted from such Net Proceeds; provided further
that if no Default exists, the Borrower may reinvest any portion of such
proceeds in assets useful for its business (which shall include any Investment
permitted by this Agreement) within 12 months of such receipt and such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 12 months of such receipt, so reinvested or contractually committed to be
so reinvested (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 18 months of initial receipt,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso; it being further
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds (x) unless such proceeds
shall exceed $50,000,000 and (y) the aggregate net proceeds excluded under
clause (x) exceeds $75,000,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount in clauses (x) or (y) shall constitute Net
Proceeds under this clause (a)), and

(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), (b) was not previously (and is not
concurrently being) applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility

 

41



--------------------------------------------------------------------------------

was or is (or may have been) contingent on receipt of such amount or utilization
of such amount for a specified purpose and (c) was not utilized pursuant to
Section 8.05. The Borrower shall promptly notify the Administrative Agent of any
application of such amount as contemplated by (b) above.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party arising under any Secured Hedge Agreement or
any Treasury Services Agreement. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, the obligations of the Borrower or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement
shall be secured and guaranteed pursuant to the Collateral Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

 

42



--------------------------------------------------------------------------------

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding Principal
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding Principal Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Approved Foreign Currency, the rate of interest per annum at
which overnight deposits in such currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of the Administrative Agent in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Ownership Business” has the meaning assigned to such term in the Distribution
Agreement.

“Ownership Capitalization” means the transactions which upon consummation
thereof will result in the Borrower holding, directly or indirectly, all of the
Equity Interests of Hilton Resorts Corporation, a Delaware corporation, and all
or substantially all of the assets and operations of the Timeshare Business.

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

43



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower
in the form of one or more tranches of loans under this Agreement; provided that
(i) such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Obligations and is not
secured by any property or assets of Holdings, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Loan Parties or
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) on or prior to the date that is the Latest Maturity Date at
the time such Indebtedness is incurred or issued.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Loan Parties, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) on or prior to the date
that is the Latest Maturity Date at the time such Indebtedness is incurred or
issued, (iv) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (v) an Other Debt Representative acting on behalf
of the holders of such Indebtedness shall have become party to each
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (x) the Investors and (y) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than fifteen percent (15%) of the outstanding voting stock of
Holdings in the aggregate, they shall be treated as Permitted Holders of only
fifteen percent (15%) of the outstanding voting stock of Holdings at such time).

 

44



--------------------------------------------------------------------------------

“Permitted Intercompany Activities” means any transactions between or among the
Borrower and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of the Borrower and its Subsidiaries and, in the good faith judgment of
the Borrower are necessary or advisable in connection with the ownership or
operation of the business of the Borrower and its Subsidiaries, including, but
not limited to, (i) payroll, cash management, purchasing, insurance and hedging
arrangements; (ii) management, technology and licensing arrangements; and
(iii) HHonors, Hilton Grand Vacations Club and similar customer loyalty and
rewards programs.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) (i)
no Event of Default shall be continuing or result therefrom (ii) the Borrower
and its Restricted Subsidiaries are in compliance with the covenants set forth
in Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness and with respect to any revolving commitment, assuming a
borrowing of the maximum amount of Indebtedness available thereunder and
(iii) (x) if such Indebtedness is secured on a pari passu basis with the
Facilities, the Consolidated First Lien Net Leverage Ratio is no greater than
0.25:1.00 and (y) if such Indebtedness is secured on a junior basis to the
Facilities, the Consolidated Total Net Leverage Ratio is no greater than
1.10:1.00; provided that, such Indebtedness shall (A) in the case of clause
(x) above, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred, and in the case of clause (y) above, have a
maturity date that is at least ninety-one (91) days after the Latest Maturity
Date at the time such Indebtedness is incurred, (B) in the case of clause
(x) above, have a Weighted Average Life to Maturity not shorter than the longest
remaining Weighted Average Life to Maturity of the Facilities and, in the case
of clause (y) above, shall not be subject to scheduled amortization prior to
maturity, (C) if such Indebtedness is incurred or guaranteed on a secured basis
by a Loan Party, be subject to the Junior Lien Intercreditor Agreement and, if
the Indebtedness is secured on a pari passu basis with the Facilities, be
subject to the First Lien Intercreditor Agreement and (D) have terms and
conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the terms and conditions of the Loan Documents (when
taken as a whole) (provided that a certificate of the Borrower as to the
satisfaction of the conditions described in this clause (D) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such

 

45



--------------------------------------------------------------------------------

terms and conditions satisfy the foregoing requirements of this clause (D),
shall be conclusive unless the Administrative Agent notifies the Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred pursuant to clauses (x) or (y)
above by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(q) or 7.03(w), does not exceed in the
aggregate at any time outstanding the greater of (1) $60,000,000 and (2) 4.25%
of Total Assets.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (ii) such modification, refinancing, refunding, renewal, replacement
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended and (iii) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended was subject to an Intercreditor Agreement, the holders of such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness (if
such Indebtedness is secured) or their representative on their behalf shall
become party to such Intercreditor Agreement.

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt, notwithstanding any provision to the
contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) an Other Debt Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Junior Lien
Intercreditor Agreement

 

46



--------------------------------------------------------------------------------

as a “Second Priority Representative” thereunder, and (iv) such Indebtedness
meets the Permitted Other Debt Conditions. Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PHRI” means Park Hotels & Resorts Inc., a Delaware corporation.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower.

“Principal Amount” means (i) the stated or principal amount of each Dollar
Denominated Loan or Dollar Denominated Letter of Credit or L/C Obligation with
respect thereto, as applicable, and (ii) the Dollar Equivalent of the stated or
principal amount of each Foreign Currency Denominated Loan and Foreign Currency
Denominated Letter of Credit or L/C Obligation with respect thereto, as the
context may require.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Borrower
and the Restricted Subsidiaries; provided that (i) at the election of the
Borrower, such Pro Forma

 

47



--------------------------------------------------------------------------------

Adjustment shall not be required to be determined for any Acquired Entity or
Business or Converted Restricted Subsidiary to the extent the aggregate
consideration paid in connection with such acquisition was less than
$25,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Restricted Subsidiaries in connection therewith
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that,
without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Borrower in good faith) (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment; provided, further, that when calculating (i) the Consolidated Total
Net Leverage Ratio for purposes of the definition of “Applicable Rate” and
(ii) Consolidated First Lien Net Leverage Ratio or Consolidated Interest
Coverage Ratio for purposes of determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with Section 7.11, the events
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

48



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-4 or Form S-8) pursuant to an effective registration statement filed with
the U.S. Securities and Exchange Commission in accordance with the Securities
Act (whether alone or in connection with a secondary public offering).

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means (a) any timeshare financing
receivable backed notes (such as notes issued by Hilton Grand Vacations Trust
2013-A pursuant to the indenture, dated as of August 8, 2013, between Hilton
Grand Vacations Trust 2013-A, as issuer, and Wells Fargo Bank, National
Association, as indenture trustee) and similar note issuances, in each case, the
Obligations of which are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection therewith) to the
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary), (b) any timeshare financing receivable backed credit facility (such
as the Timeshare Facility) and similar financings, in each case, the Obligations
of which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection therewith) to the Borrower or any
of its Restricted Subsidiaries (other than a Securitization Subsidiary) and
similar facilities and (c) any other Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (I)(x) the board
of directors or management of the Borrower shall have determined in good faith
that such Securitization Financing is in the aggregate economically fair and
reasonable to the Borrower and (y) all sales and/or contributions of
Securitization Assets and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Borrower) or (II) constitutes a receivables or payables financing or factoring
facility.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rating Agencies” means Moody’s and S&P.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property (including, without limitation, any vacation
ownership intervals) owned or leased by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

 

49



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all third party Indebtedness of the
Borrower and its Subsidiaries existing prior to the consummation of the Spin-Off
Transaction (other than existing financing or capital leases and letters of
credit and any Indebtedness of the Borrower and its Subsidiaries set forth on
Schedule 7.03(b)) with the proceeds of the Initial Term Loans, the Revolving
Credit Loans and the termination and release of all commitments, security
interests and guarantees in connection therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

50



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party, HWHI or HGVI and, as to any document delivered
on the Closing Date, any secretary or assistant secretary of such Loan Party,
HWHI or HGVI, as applicable. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party, HWHI or HGVI shall be conclusively
presumed to have been authorized by all necessary corporate, limited liability
company, partnership and/or other action on the part of such Loan Party, HWHI or
HGVI, as applicable, and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Loan Party, HWHI or HGVI, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar

 

51



--------------------------------------------------------------------------------

deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Reversion Date” has the meaning set forth in Article VII.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same Approved Currency, and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate Principal Amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitments” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $200,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

52



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Restricted Subsidiary and any Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, financing receivables,
other receivables, royalty or other revenue streams and other rights to payment
and any other assets related thereto subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) pursuant to which the Borrower or any of its Restricted Subsidiaries
sells or grants a security interest in Securitization Assets to, or for the
benefit of, either (a) a Person that is not a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells its or grants a security interests
in Securitization Assets to, or for the benefit of, a Person that is not a
Restricted Subsidiary.

“Securitization Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01E and (ii) any Subsidiary formed for the purpose of, and that
solely engages only in one or more Qualified Securitization Financing and other
activities reasonably related thereto.

 

53



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among Holdings, the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Unsecured Notes” means $300,000,000 in aggregate principal amount of the
Borrower’s 6.50% senior unsecured notes due 2024 issued pursuant to the Senior
Unsecured Notes Indenture.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes, the notes purchase agreement and the registration rights
agreements).

“Senior Unsecured Notes Indenture” means the Indenture for the Senior Unsecured
Notes, dated as of October 21, 2016, among Hilton Grand Vacations Borrower LLC
and Hilton Grand Vacations Borrower Inc., as the issuers, the guarantors listed
therein and Wilmington Trust, National Association, as trustee, as amended or
supplemented from time to time.

“Senior Unsecured Notes Offering Memorandum” means the offering memorandum,
dated November 18, 2016, relating to the sale of the Senior Unsecured Notes.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Closing Date, and
any reasonable extension thereof, or (2) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated

 

54



--------------------------------------------------------------------------------

basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of such Person and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) such Person and its Subsidiaries, on a consolidated basis, are able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such liabilities become absolute and matured and (d) such Person and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii) (to the
extent such conflict has not resulted in a Material Adverse Effect (as such term
or similar definition is defined in the main transaction agreement governing the
applicable Permitted Acquisition), 5.04, 5.13, 5.18, 5.20 and 5.21).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

 

55



--------------------------------------------------------------------------------

“Spin-Off Date” means the date on which the Spin-Off Transaction is consummated.

“Spin-Off Requirements” shall have the meaning set forth in Section 4.02(iv).

“Spin-Off Transaction” means, collectively, the transactions, substantially on
the terms described in the Senior Unsecured Notes Offering Memorandum, which
upon consummation thereof, will result in (a) PHRI holding directly or
indirectly all or substantially all of the Ownership Business and (b) HGVI
holding directly or indirectly all or substantially all of the Timeshare
Business, and which will be completed by the distribution by Hilton Worldwide
Holdings Inc. to its stockholders of shares of each of PHRI and HGVI on a pro
rata basis, and all related transactions, including the Ownership Capitalization
and the Transactions.

“Spot Exchange Rate” shall have the meaning provided in the definition of
“Dollar Equivalent.”

“Sterling” and “£” mean freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

“Stockholders Agreement” means the Stockholders Agreement, to be dated on or
prior to the Spin-Off Date, containing substantially the terms described in the
Senior Unsecured Notes Offering Memorandum, by and among Hilton Worldwide
Holdings Inc., HGVI, the Blackstone Entities (as defined therein) and the other
parties thereto, as amended, supplemented, waived or otherwise modified from
time to time in a manner not materially adverse to the Lenders when taken as a
whole, as compared to the Stockholders Agreement as in effect immediately prior
to such amendment, supplement, waiver or modification.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings, HWHI and HGVI.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

 

56



--------------------------------------------------------------------------------

“Support and Services Agreement” means the management services or similar
agreements between certain of the management companies associated with one or
more of the Investors or their advisors, if applicable, and HGVI (and/or its
direct or indirect parent companies), as in effect from time to time; provided
that any management, monitoring, consulting and advisory fees payable in advance
by HGVI (and/or its direct or indirect parent companies) and its Restricted
Subsidiaries shall not exceed an amount equal to 2.0% of Consolidated EBITDA for
such fiscal year.

“Suspended Covenants” has the meaning set forth in Article VII.

“Suspension Period” has the meaning set forth in Article VII.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

57



--------------------------------------------------------------------------------

“Swing Line Lender” means Deutsche Bank AG New York Branch, in its capacity as
provider of Swing Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit D-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Tax Group” has the meaning set forth in Section 7.06(i).

“Tax Matters Agreement” means the Tax Matters Agreement, to be dated on or prior
to the Spin-Off Date, containing substantially the terms described in the Senior
Unsecured Notes Offering Memorandum, by and among Hilton Worldwide Holdings
Inc., PHRI and HGVI and the other parties thereto, as amended, supplemented,
waived or otherwise modified from time to time in a manner not materially
adverse to the Lenders when taken as a whole, as compared to the Tax Matters
Agreement as in effect immediately prior to such amendment, supplement, waiver
or modification.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means any Initial Term Loans or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

 

58



--------------------------------------------------------------------------------

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $75,000,000.

“Timeshare Business” has the meaning assigned to such term in the Distribution
Agreement.

“Timeshare Facility” means the Receivables Loan Agreement, dated as of May 9,
2013, among Hilton Grand Vacations Trust I LLC, as borrower, Wells Fargo Bank,
National Association, as paying agent and securities intermediary, the persons
from time to time party thereto as conduit lenders, the financial institutions
from time to time party thereto as committed lenders, the financial institutions
from time to time party thereto as managing agents, and Deutsche Bank Securities
Inc., as administrative agent and structuring agent, as amended or replaced.

“Timeshare Loans” means loans made by the Borrower or any of its Subsidiaries to
consumers in connection with their purchase of vacation ownership intervals from
the Borrower or one of its Subsidiaries and evidenced by a promissory note
secured by points earned under the Hilton Grand Vacations Club or similar
customer loyalty and rewards programs or a fee simple interest in a residential
unit.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Agreements” means collectively, the Distribution Agreement, the
Employee Matters Agreement, the License Agreement, the Stockholders Agreement,
the Tax Matters Agreement, the Transition Services Agreement and each other
instrument or agreement to be entered into in connection with, or as
contemplated by, the Spin-Off Transaction.

“Transaction Expenses” means any fees or expenses incurred or paid by HGVI, the
Parent, the Borrower or any of its (or their) Subsidiaries in connection with
the Transactions (including expenses in connection with hedging transactions
related to the Facilities and any original issue discount or upfront fees), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

59



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Closing Date and the execution and delivery of Loan Documents entered into
on the Closing Date, (b) the Refinancing, (c) the issuance of the Senior
Unsecured Notes and (d) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Transition Services Agreement” means the Master Transition Services Agreement,
to be dated on or prior to the Spin-Off Date, containing substantially the terms
described in the Senior Unsecured Notes Offering Memorandum, by and among Hilton
Worldwide Holdings Inc., PHRI and HGVI, as amended, supplemented, waived or
otherwise modified from time to time in a manner not materially adverse to the
Lenders when taken as a whole, as compared to the Transition Services Agreement
as in effect immediately prior to such amendment, supplement, waiver or
modification.

“Treasury Services Agreement” means any agreement between the Borrower or any
Subsidiary and any Approved Counterparty relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited condensed consolidated
balance sheets of Hilton Resorts Corporation as of September 30, 2016 and
June 30, 2016 and related condensed consolidated statements of operations, cash
flows and parent equity (deficit) for Hilton Resorts Corporation for the nine
months ended September 30, 2016 and for the six months ended June 30, 2016 and
June 30, 2015, in each case, adjusted to give effect to the Spin-Off
Transactions.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01F, (ii) any Subsidiary of the Borrower designated by the board of
managers of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

 

60



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean lawful money of Japan.

SECTION 1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

61



--------------------------------------------------------------------------------

SECTION 1.03    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated First Lien Net Leverage Ratio, Consolidated Total Net Leverage
Ratio and Consolidated Interest Coverage Ratio shall be calculated with respect
to such period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04    Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

SECTION 1.05    References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07    Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01    The Loans.

(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date loans denominated in

 

62



--------------------------------------------------------------------------------

Dollars in an aggregate amount not to exceed the amount of such Term Lender’s
Initial Term Commitment. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in an Approved Currency to the Borrower from its
applicable Lending Office (each such loan, a “Revolving Credit Loan”) from time
to time as elected by the Borrower pursuant to Section 2.02, on any Business Day
during the period from the Closing Date until the Maturity Date with respect to
such Revolving Credit Lender’s applicable Revolving Credit Commitment, in an
aggregate Principal Amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment at such time; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitments, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b). Revolving Credit Loans denominated in Dollars may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (i) three Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (ii) one (1) Business Day before
the requested date of any Borrowing of Base Rate Loans; provided that the notice
referred to in subclause (i) above may be delivered no later than one
(1) Business Day prior to the Closing Date in the case of initial Credit
Extensions denominated in Dollars. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of (A) if such
Eurocurrency Rate Loan is denominated in Dollars, $2,000,000, or a whole
multiple of $1,000,000 in excess thereof, (B) if such Eurocurrency Rate Loan is
denominated in Sterling, £1,000,000, or a whole multiple of £500,000 in excess
thereof, (C) if such Eurocurrency Rate Loan is denominated in euros, €2,000,000,
or a whole multiple of €1,000,000 in excess thereof, and (D) if such
Eurocurrency Rate Loan is denominated in Yen, ¥2,000,000,000, or a whole
multiple of ¥1,000,000,000 in excess thereof. Except as provided in Sections
2.03(c), 2.04(c), 2.14(a) or the last sentence of this paragraph, each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Term Borrowing of a particular Class, a Revolving
Credit Borrowing, a conversion of Term Loans of any Class or Revolving Credit
Loans

 

63



--------------------------------------------------------------------------------

from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans of a Class or Revolving Credit Loans are to be
converted, (v) in the case of a Revolving Credit Borrowing, the relevant
Approved Currency in which such Revolving Credit Borrowing is to be denominated
and (vi) if applicable, the duration of the Interest Period with respect
thereto. If the Borrower fails to specify an Approved Currency of a Loan in a
Committed Loan Notice, such Loan shall be made in Dollars. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as or converted to (x) in the case of
any Loan denominated in Dollars, Base Rate Loans or (y) in the case of any Loan
denominated in an Approved Foreign Currency, Eurocurrency Rate Loans in the
Approved Currency having an Interest Period of one month, as applicable. Any
such automatic conversion to Base Rate Loans or one-month Eurocurrency Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. No Loan may be
converted into or continued as a Loan denominated in another Approved Currency,
but instead must be prepaid in the original Approved Currency or reborrowed in
another Approved Currency.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and Approved Currency) of its
Pro Rata Share or other applicable share provided for under this Agreement of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion or continuation described
in Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. (New York
City time) on the Business Day specified in the applicable Committed Loan
Notice. The Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans in any Approved Currency may be converted to or continued as Eurocurrency
Rate Loans and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Approved Foreign Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

 

64



--------------------------------------------------------------------------------

(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect.

(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03    Letters of Credit.

(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in any Approved Currency for the account of the Borrower or any Subsidiary of
the Borrower and to amend, renew or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drafts under the
Letters of Credit and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed such
Lender’s Revolving Credit Commitment or (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. In addition, the face
amount of outstanding Letters of Credit issued by any L/C Issuer shall not
exceed such L/C Issuer’s Applicable L/C Fronting Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve, liquidity or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

65



--------------------------------------------------------------------------------

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E)    the L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency; or

(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Issuance Request, appropriately completed and signed by a Responsible
Officer of the Borrower or his/her delegate or designee. Such Letter of Credit
Issuance Request must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. (New York

 

66



--------------------------------------------------------------------------------

City time) at least two Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such other date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Issuance Request shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the relevant Approved Currency in which such Letter of
Credit is to be denominated; (d) the expiry date thereof; (e) the name and
address of the beneficiary thereof; (f) the documents to be presented by such
beneficiary in case of any drawing thereunder; (g) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (h) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Issuance Request shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii)    Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement times the amount of such Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such twelve month period
to be agreed upon by the relevant L/C Issuer and the Borrower at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such extension if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days

 

67



--------------------------------------------------------------------------------

before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Approved Foreign Currency, the Borrower shall reimburse the
L/C Issuer in such Approved Currency, unless the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Approved Foreign Currency, the L/C Issuer
shall notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 1:00 p.m. (New York
City time), in the case of a drawing in Dollars, or 2:00 p.m. (London time) (or,
if earlier, 9:00 a.m. New York City time), in the case of a drawing in an
Approved Foreign Currency, on (1) the next Business Day immediately following
any payment by an L/C Issuer under a Letter of Credit that the Borrower receives
notice thereof (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in the relevant Approved Currency; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with a Revolving
Credit Borrowing under the Revolving Credit Facility or a Swing Line Borrowing
under the Swing Line Facility in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Borrowing or Swing Line Borrowing, as
applicable. In the event that (x) a drawing denominated in an Approved Foreign
Currency is to be reimbursed in Dollars pursuant to the first sentence of this
Section 2.03(c)(i) and (y) the Dollar amount paid by the Borrower, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
applicable Approved Foreign Currency equal to the drawing, the Borrower agrees,
as a separate and independent obligation, to indemnify the L/C Issuer for the
loss resulting from its inability on that date to purchase the Approved Currency
in the full amount of the drawing. If the Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof) (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share or other applicable share provided for under this Agreement thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans or
Eurocurrency Rate Loans, as applicable, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

68



--------------------------------------------------------------------------------

(ii)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Pro Rata Share or other applicable share provided for under this
Agreement of the Unreimbursed Amount not later than 2:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan or Eurocurrency Rate Loan, as applicable,
to the Borrower in such amount. The Administrative Agent shall promptly remit
the funds so received to the relevant L/C Issuer in Dollars.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest (which begins to accrue
upon funding by the L/C Issuer) at the Default Rate for Revolving Credit Loans.
In such event, each Appropriate Lender’s payment to the Administrative Agent for
the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting

 

69



--------------------------------------------------------------------------------

through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the Federal Funds Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement hereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent or the L/C Issuer, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

70



--------------------------------------------------------------------------------

(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi)    any adverse change in the relevant exchange rates or in the availability
of the relevant Approved Foreign Currency to the Borrower or any Subsidiary or
in the relevant currency markets generally; and

(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against

 

71



--------------------------------------------------------------------------------

an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g)    Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the Letter of Credit Expiration Date, as the case may be), and shall
do so not later than 2:00 p.m., New York City time on (x) in the case of the
immediately preceding clauses (i) and (ii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 noon, New York City time or (2) if clause (1) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders of the applicable Facility, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in a Cash Collateral Account
and may be invested in readily available Cash Equivalents as directed by the
Borrower. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are expressly subject to any right or claim of any Person
other than the Administrative Agent (on behalf of the Secured Parties) or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of (a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds

 

72



--------------------------------------------------------------------------------

are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee in Dollars for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate for Revolving Credit Loans that are Eurocurrency Rate Loans times the
Dollar Equivalent of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, any Letter
of Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in any Applicable Rate for
Revolving Credit Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by it
equal to 0.125% per annum of the Dollar Equivalent of the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit).
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account, in Dollars,
with respect to each Letter of Credit issued by it the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

(j)    Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

 

73



--------------------------------------------------------------------------------

(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l)    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(m)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n)    Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.03(g). Upon the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
may be reduced as agreed between the L/C Issuers and the Borrower, without the
consent of any other Person.

 

74



--------------------------------------------------------------------------------

(o)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

SECTION 2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Deutsche Bank AG New York Branch, in its capacity as Swing Line Lender, agrees
to make loans in Dollars to the Borrower (each such loan, a “Swing Line Loan”),
from time to time on any Business Day during the period beginning on the
Business Day after the Closing Date and until the Maturity Date of the Revolving
Credit Facility in an aggregate principal amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, provided that such Swing Line
Loans, when aggregated with the Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, shall not
exceed the amount of such Swing Line Lender’s Revolving Credit Commitment;
provided that, after giving effect to any Swing Line Loan, (i) the Revolving
Credit Exposure shall not exceed the aggregate Revolving Credit Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New York
City time on the requested borrowing date and shall specify (i) the principal
amount to be borrowed, which principal amount shall be a minimum of $500,000
(and any amount in excess of $500,000 shall be in integral multiples of
$100,000) and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice
(by telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has

 

75



--------------------------------------------------------------------------------

received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. New
York City time on the date of the proposed Swing Line Borrowing (A) directing
the Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. New York City time
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrower. Notwithstanding anything to
the contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swing Line Lender shall not be obligated to make any Swing Line Loan at a time
when a Revolving Credit Lender is a Defaulting Lender unless the Swing Line
Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share or other applicable share
provided for under this Agreement of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. New York City time on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender

 

76



--------------------------------------------------------------------------------

(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any reasonable administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

77



--------------------------------------------------------------------------------

(g)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swing Line Loans may
be reduced as agreed between the Swing Line Lender and the Borrower, without the
consent of any other Person.

SECTION 2.05    Prepayments.

(a)    Optional. (i) The Borrower may, upon, subject to clause (iii) below,
written notice to the Administrative Agent by the Borrower, at any time or from
time to time voluntarily prepay Term Loans and Revolving Credit Loans in whole
or in part without premium or penalty; provided that (1) such notice must be
received by the Administrative Agent not later than 1:00 p.m. New York City time
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) one (1) Business Day prior to any prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum Principal
Amount of $2,000,000, or a whole multiple of $1,000,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a minimum Principal Amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire Principal Amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon to
such date, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings and, subject to the pro rata application within any Class of Loans,
any Class to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share as provided for under this Agreement.

(ii)    The Borrower may, upon, subject to clause (iii) below, written notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New
York City time on the date of the

 

78



--------------------------------------------------------------------------------

prepayment, and (2) any such prepayment shall be in a minimum Principal Amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the applicable Facility, which refinancing shall not be consummated
or shall otherwise be delayed. Each prepayment of any Class of Term Loans
pursuant to this Section 2.05(a) shall be applied in an order of priority to
repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv)    [Reserved].

(v)    Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Company
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon such
prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B)    (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender

 

79



--------------------------------------------------------------------------------

and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each

 

80



--------------------------------------------------------------------------------

Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Term Loans of such Lender to be prepaid at the Specified
Discount on such date. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Company Party and such Term Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(C)    (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response

 

81



--------------------------------------------------------------------------------

Date and shall determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant Company
Party agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Term Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

(3)    If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

82



--------------------------------------------------------------------------------

(D)    (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by a Company
Party shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

83



--------------------------------------------------------------------------------

(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Company Party of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Company Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

84



--------------------------------------------------------------------------------

(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

(F)    If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company Party shall prepay such Term Loans on the Discounted Prepayment
Effective Date. The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Loans on a pro rata basis across such installments. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and

 

85



--------------------------------------------------------------------------------

expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b)    Mandatory. (i) [Reserved].

(ii)    If (x) the Borrower or any Restricted Subsidiary of the Borrower
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Sections 7.05 (a), (b), (c), (d), (e), (g), (h), (i),
(k), (l), (m), (o), (p), (q), (s)), or (y) any Casualty Event occurs, which
results in the realization or receipt by the Borrower or Restricted Subsidiary
of Net Proceeds, the Borrower shall cause to be offered to be prepaid in
accordance with clause (b)(ix) below, on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt by the Borrower
or any Restricted Subsidiary of such Net Proceeds, subject to clause (b)(xi)
below, an aggregate principal amount of Term Loans in an amount equal to 100% of
all Net Proceeds received; provided that if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase any Permitted
First Priority Refinancing Debt (or any Permitted Refinancing thereof that is
secured on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time); provided, further, that (A) the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly and (B) to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof.

(iii)    [Reserved.]

 

86



--------------------------------------------------------------------------------

(iv)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (excluding Section 7.03(t)), the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(ix) below an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

(v)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless after the prepayment in full of the Revolving Credit Loans and
Swing Line Loans such aggregate Outstanding Amount exceeds the aggregate
Revolving Credit Commitments then in effect.

(vi)    Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with its terms), (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans); (B)
with respect to each Class of Term Loans, each prepayment pursuant to clauses
(i) through (iv) of this Section 2.05(b) shall be applied to the scheduled
installments of principal thereof following the date of prepayment pursuant to
Section 2.07(a) in direct order of maturity; and (C) each such prepayment shall
be paid to the Lenders in accordance with their respective Pro Rata Shares of
such prepayment.

(vii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this Section
2.05(b), prior to the last day of the Interest Period therefor, the Borrower
may, in its

 

87



--------------------------------------------------------------------------------

sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(ix)    Term Opt-out of Prepayment. With respect to each prepayment of Term
Loans required pursuant to Section 2.05(b), (A) each Lender of Term Loans will
have the right to refuse such offer of prepayment by giving written notice of
such refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the Borrower shall not prepay any Term Loans of such Lender on
the date that is specified in clause (B) below), (B) the Borrower will make all
such prepayments not so refused upon the fourth Business Day after delivery of
notice by the Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment
refused by Lenders of Term Loans may be retained by the Borrower.

(x)    In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

(xi)    Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) is prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Proceeds so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
that would otherwise be required to be used to make an offer of prepayment
pursuant to 2.05(b)(ii), is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds will
be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition would
have material adverse tax cost consequences with respect to such Net Proceeds,
such

 

88



--------------------------------------------------------------------------------

Net Proceeds so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (ii), on or before the date on which
any such Net Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.05(b), the
Borrower applies an amount equal to such Net Proceeds to such reinvestments or
prepayments, as applicable, as if such Net Proceeds had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds had
been repatriated (or, if less, the Net Proceeds would be calculated if received
by such Foreign Subsidiary).

SECTION 2.06    Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

(b)    Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by it on the Closing Date. The Revolving Credit Commitment
shall automatically and permanently terminate on the Maturity Date with respect
to the Revolving Credit Commitments.

(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

SECTION 2.07    Repayment of Loans.

(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders, (i) on the last Business Day of each March,
June, September and December, commencing with the first full fiscal quarter
after the Closing Date until the fiscal quarter ending prior to the fifth
anniversary of the Closing Date, an aggregate principal amount equal to 1.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Initial Term

 

89



--------------------------------------------------------------------------------

Loans, the aggregate principal amount of all Initial Term Loans outstanding on
such date. In the event any Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans are made, such Incremental Term Loans, Refinancing Term
Loans or Extended Term Loans, as applicable, shall be repaid by the Borrower in
the amounts and on the dates set forth in the Incremental Amendment, Refinancing
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility (although Swing
Line Loans may thereafter be reborrowed, in accordance with the terms and
conditions hereof, if there are one or more Classes of Revolving Credit
Commitments which remain in effect).

SECTION 2.08    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b)    During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.09    Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement, a commitment fee in Dollars equal to the Applicable Rate with
respect to Revolving Credit Loan commitment fees, times the actual daily

 

90



--------------------------------------------------------------------------------

amount by which the aggregate Revolving Credit Commitment for the applicable
Facility exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans
for such Facility and (B) the Outstanding Amount of L/C Obligations for such
Facility; provided that any commitment fee accrued with respect to any of the
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender, except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fee on each Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Commitments, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date during the first full fiscal
quarter to occur after the Closing Date and on the Maturity Date for the
Revolving Credit Commitments. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10    Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of three
hundred and sixty-five (365) days, or three hundred and sixty-six (366) days, as
applicable, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of

 

91



--------------------------------------------------------------------------------

manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12    Payments Generally.

(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to an Approved
Foreign Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for
Dollar-denominated payments and in Same Day Funds not later than 1:00 p.m. New
York City time on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder in an Approved Foreign
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Approved Foreign Currency and in Same Day
Funds not later than 2:00 p.m. (London time) (or, if earlier, 9:00 a.m. New York
city time) on the dates specified herein. If, for any reason, the Borrower is
prohibited by any Law from making any required payment hereunder in an Approved
Foreign Currency, the Borrower shall make such payment in Dollars in an amount
equal to the Dollar Equivalent of such Approved Foreign Currency payment amount.
The Administrative Agent will promptly distribute to each Appropriate Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after the time
specified above shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b)    Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case

 

92



--------------------------------------------------------------------------------

may be; provided that if such extension would cause payment of interest on or
principal of Eurocurrency Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii)    if any Lender failed to make such payment (including, without
limitation, failure to fund participations in respect of any Letter of Credit or
Swing Line Loan), such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Administrative Agent to the Borrower to the date such amount is recovered by
the Administrative Agent (the “Compensation Period”) at a rate per annum equal
to the applicable Overnight Rate, plus any reasonable administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount (including,
without limitation, failure to fund participations in respect of any Letter of
Credit or Swing Line Loan) forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the

 

93



--------------------------------------------------------------------------------

applicable Credit Extension set forth in Article IV or in the applicable
Incremental Amendment, Extension Amendment or Refinancing Amendment are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13    Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to

 

94



--------------------------------------------------------------------------------

and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14    Incremental Credit Extensions.

(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be in the same Facility as any outstanding Term Loans of an existing Class of
Term Loans (a “Term Loan Increase”) or a new Class of term loans (collectively
with any Term Loan Increase, the “Incremental Term Commitments”) and/or (B) one
or more increases in the amount of the Revolving Credit Commitments (a
“Revolving Commitment Increase”) or the establishment of one or more new
revolving credit commitments (any such new commitments, collectively with any
Revolving Commitment Increases, the “Incremental Revolving Credit Commitments”
and the Incremental Revolving Credit Commitments, collectively with any
Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b)    Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (or any
Loan Party organized under the laws of the United States, any state thereof, the
District of Columbia or any territory thereof, may be designated as a borrower
in respect thereof) (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments (including through
any Revolving Commitment Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Borrower (or any Loan
Party organized under the laws of the United States, any state thereof, the
District of Columbia or any territory thereof, that may be designated as a
borrower in respect thereof) (when borrowed, an “Incremental Revolving Credit
Loan” and collectively with any Incremental Term Loan, an

 

95



--------------------------------------------------------------------------------

“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans.

(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount, the Approved
Currency and proposed terms of the relevant Incremental Term Loans or
Incremental Revolving Credit Commitments. Incremental Term Loans may be made,
and Incremental Revolving Credit Commitments may be provided, by any existing
Lender (but each existing Lender will not have an obligation to make any
Incremental Commitment, nor will the Borrower have any obligation to approach
any existing lenders to provide any Incremental Commitment) or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”) (each such existing Lender or
Additional Lender providing such, an “Incremental Revolving Credit Lender” or
“Incremental Term Lender,” as applicable, and, collectively, the “Incremental
Lenders”); provided that the Administrative Agent, each Swing Line Lender and
each L/C Issuer shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases to the extent such
consent, if any, would be required under Section 10.07(b) for an assignment of
Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender,.

(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:

(i)    (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) shall have occurred and be continuing or would exist after giving effect to
such Incremental Commitments, or (y) if otherwise, no Event of Default shall
have occurred and be continuing or would exist after giving effect to such
Incremental Commitments;

(ii)    after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Acquisition, (x) the reference in 4.02(i) to
the accuracy of the representations and warranties shall refer to the accuracy
of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition;

(iii)    the Borrower and its Restricted Subsidiaries shall be in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the Incremental Facility Closing Date and the last day of the most recently
ended Test Period, as if any

 

96



--------------------------------------------------------------------------------

Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such fiscal quarter of the Borrower for testing compliance
therewith, and, in each case (x) with respect to any Incremental Revolving
Credit Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) without netting the cash proceeds of any such Incremental
Loans;

(iv)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);

(v)    the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) $300,000,000 less
the aggregate principal amount of Indebtedness incurred pursuant to Section
7.03(q) at or prior to such time plus (B) all voluntary prepayments of Term
Loans and voluntary commitment reductions of Revolving Credit Commitments prior
to or simultaneous with the Incremental Facility Closing Date (excluding
voluntary prepayments of Incremental Term Loans and voluntary commitment
reductions (i) of Incremental Revolving Credit Commitments, to the extent such
Incremental Term Loans and Incremental Revolving Credit Commitments were
obtained pursuant to clause (C) below or (ii) with the proceeds of
Indebtedness), plus (C) additional amounts so long as the Consolidated First
Lien Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available, as if any Incremental Term Loans
or Incremental Revolving Credit Commitments, as applicable, available under such
Incremental Commitments had been outstanding on the last day of such period,
and, in each case (x) with respect to any Incremental Revolving Credit
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) without netting the cash proceeds of any such Incremental
Loans, does not exceed 0.25 to 1.00; and

(vi)    such other conditions as the Borrower, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to the Term Loans or
Revolving Credit Commitments, as applicable, each existing on the Incremental
Facility Closing Date, shall be reasonably satisfactory to Administrative Agent
(it being understood that to the extent any financial maintenance covenant is
added for the benefit of any Incremental Term Loans and Incremental Term
Commitments or the Incremental Revolving Credit Loans and Incremental Revolving
Credit Commitments, no consent shall be required from the Administrative Agent
or any

 

97



--------------------------------------------------------------------------------

of the Lenders to the extent that such financial maintenance covenant is also
added for the benefit of any corresponding existing Facility). In any event:

(i)    the Incremental Term Loans:

(A)    shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B)    shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Term Loans,

(D)    shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

(E)    the Incremental Term Loans may participate on a pro rata basis or non-pro
rata basis in any voluntary or less than pro rata basis (but not on a greater
than pro rata basis) in any mandatory prepayments of Term Loans hereunder, as
specified in the applicable Incremental Amendment.

(ii)    the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans,

(B)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature earlier than the Latest Maturity Date of
any Revolving Credit Loans outstanding at the time of incurrence of such
Incremental Revolving Credit Commitments,

(C)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D)    subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire

 

98



--------------------------------------------------------------------------------

after a maturity date when there exists Incremental Revolving Credit Commitments
with a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

(E)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F)    assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the Incremental Facility Closing Date,
and

(G)    any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date.

(iii)    the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment.

(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Credit Commitment shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, any Loan Party organized under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, that may be designated as a borrower in respect thereof (if any), each
Incremental Lender providing such Commitments and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14. The
Borrower (or any Loan Party organized under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof, that may be
designated as a borrower in respect thereof) will use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

 

99



--------------------------------------------------------------------------------

(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Sections 2.02 and 2.05(a) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

SECTION 2.15    Refinancing Amendments.

(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
or Other Revolving Credit Commitments constituting Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with this
Section 2.15 (each, an “Additional Refinancing Lender”) (provided that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans or providing
such Other Revolving Credit Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Refinancing
Lender; provided that notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Other Revolving Credit Commitments with a
longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(n) and Section 2.04(g), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Other Revolving
Credit Commitments

 

100



--------------------------------------------------------------------------------

after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class and (4) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans.

(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

SECTION 2.16    Extension of Term Loans; Extension of Revolving Credit Loans.

(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of

 

101



--------------------------------------------------------------------------------

principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (iv) Extended Term Loans may have call protection as
may be agreed by the Borrower and the Lenders thereof; provided that no Extended
Term Loans may be optionally prepaid prior to the date on which the Term Loans
under the Existing Term Loan Tranche from which such Extended Term Loans were
amended are repaid in full, unless such optional prepayment is accompanied by at
least a pro rata optional prepayment of such Existing Term Loan Tranche;
provided, however, that (A) no Default shall have occurred and be continuing at
the time a Term Loan Extension Request is delivered to Lenders, (B) in no event
shall the final maturity date of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any then existing Term Loans hereunder, (C) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Term Loans) than the remaining Weighted
Average Life to Maturity of any Existing Term Loan Tranche, (D) any such
Extended Term Loans (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreements (to the extent any Intercreditor Agreement
is then in effect), (E) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (F) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an aggregate principal
amount that is not less than $10,000,000.

(b)    Extension of Revolving Credit Commitments. The Borrower may at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date

 

102



--------------------------------------------------------------------------------

of the Extended Revolving Credit Commitments may be delayed to a later date than
the Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments); provided,
further, that (A) no Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Credit Commitments
hereunder, (C) any such Extended Revolving Credit Commitments (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreements (to the extent any Intercreditor Agreement is then in effect) and
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing. Any Extended Revolving Credit Commitments amended pursuant
to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Credit Commitments for all
purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $5,000,000.

(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into

 

103



--------------------------------------------------------------------------------

Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.

(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto,
(ii) modify the scheduled repayments set forth in Section 2.07 with respect to
any Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

104



--------------------------------------------------------------------------------

(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.17    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to L/C Issuers or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by any L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

105



--------------------------------------------------------------------------------

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).

(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the Pro Rata Share of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender. Subject to Section 10.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01    Taxes.

(a)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies,

 

106



--------------------------------------------------------------------------------

imposts, assessments or withholdings (including backup withholding) or similar
charges imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the Borrower, any Guarantor or other applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

(b)    In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c)    Each Loan Party agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes payable by such Agent
or such Lender and (ii) any reasonable expenses arising therefrom or with
respect thereto, in each case whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
by such Agent or Lender (or by an Agent on behalf of such Lender), accompanied
by a written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts shall be conclusive absent manifest error.

(d)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its inability to do so. Unless the
applicable

 

107



--------------------------------------------------------------------------------

withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

(i)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from
federal backup withholding.

(ii)    Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement
whichever of the following is applicable:

(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the Code,

(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (a) a United States Tax
Compliance Certificate and (b) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), or

(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation

 

108



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
3.01(d)(iii), “FATCA” shall include any amendments made to FATCA after the
Closing Date.

(e)    Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f)    If any Lender or Agent receives a refund in respect of any Indemnified
Taxes or Other Taxes as to which indemnification or additional amounts have been
paid to it by any Loan Party pursuant to this Section 3.01, it shall promptly
remit such refund to such Loan Party (but only to the extent of indemnification
or additional amounts paid by such Loan Party under this Section 3.01 with
respect to Indemnified Taxes or Other Taxes giving rise to such refund), net of
all out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the
case may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

(g)    For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender.

SECTION 3.02    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or any other Approved Currency), or to determine
or charge interest rates based upon the Eurocurrency Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all applicable Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency

 

109



--------------------------------------------------------------------------------

Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

SECTION 3.03    Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan in a
given Approved Currency, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan in such
Approved Currency does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that deposits in the applicable Approved
Currency in which such proposed Eurocurrency Rate Loan is to be denominated are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan in the
applicable Approved Currency, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected Approved Currency shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the affected Approved Currency or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loan in the amount specified therein.

SECTION 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes, or any Taxes excluded from the definition
of Indemnified Taxes under exceptions (i)(B) through (vi) thereof or Connection
Income Taxes, or (ii) reserve requirements contemplated by Section 3.04(c)) and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining the Eurocurrency Rate Loan (or of maintaining its
obligations to make any Loan), or to reduce the amount of any sum received or
receivable by such Lender, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign

 

110



--------------------------------------------------------------------------------

regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued; provided that to the extent any increased costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or pursuant to Basel III after the Closing Date, then such Lender
shall be compensated pursuant to this Section 3.04 only if such Lender imposes
such charges under other syndicated credit facilities involving similarly
situated borrowers that such Lender is a lender under.

(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy or liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves, capital or liquidity with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of the Borrower equal to the actual costs of such
reserves, capital or liquidity allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio, capital or liquidity requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to Sections
3.04(a), (b), (c) or (d).

 

111



--------------------------------------------------------------------------------

SECTION 3.05    Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan;

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained; or

(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Approved
Foreign Currency on its scheduled due date or any payment thereof in a different
currency.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06    Matters Applicable to All Requests for Compensation.

(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b)    With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate

 

112



--------------------------------------------------------------------------------

conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Sections 3.02, 3.03 or 3.04 hereof that gave rise to
such conversion no longer exist:

(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 (with respect to
Indemnified Taxes) or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make any Eurocurrency Rate Loans as a result of
any condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes
a Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then
the Borrower may so long as no Event of Default has occurred and is continuing,
at its sole cost and expense, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C

 

113



--------------------------------------------------------------------------------

Issuer), repay all Obligations of the Borrower owing to such Lender relating to
the Loans and participations held by such Lender as of such termination date and
(2) in the case of an L/C Issuer, repay all Obligations of the Borrower owing to
such L/C Issuer relating to the Loans and participations held by the L/C Issuer
as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it; provided that in the case of any
such termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b)    Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Class Lenders as applicable) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

 

114



--------------------------------------------------------------------------------

SECTION 3.08    Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01    Conditions to Closing Date.

The effectiveness of this Agreement on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
HWHI, HGVI or the signing Loan Party, as applicable, each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i)    a Committed Loan Notice in accordance with the requirements hereof;

(ii)    executed counterparts of this Agreement and any Notes requested by a
Lender prior to the Closing Date;

(iii)    each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B)    evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv)    evidence of all insurance required to be maintained pursuant to
Section 6.07, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral and on all liability insurance policies as
to which the Administrative Agent has reasonably requested to be so named;

 

115



--------------------------------------------------------------------------------

(v)    such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of HWHI,
HGVI and each Loan Party, certificates or memorandums and articles of
incorporation, certificates of limited partnership or certificates of formation,
including all amendments thereto, of HWHI, HGVI and each Loan Party, certified
(as of a recent date), if applicable, by the Secretary of State (or other
similar official) of the jurisdiction of its organization or incorporation, as
the case may be, certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of HWHI, HGVI and
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which HWHI, HGVI or such Loan Party is a party or is
to be a party on the Closing Date;

(vi)    an opinion from Simpson Thacher & Bartlett LLP, New York counsel to
HWHI, HGVI and the Loan Parties and opinion from Holley, Driggs, Walch, Fine,
Wray, Puzey & Thompson, Nevada counsel to HGVI and the Loan Parties;

(vii)    a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
(after giving effect to the Spin-Off Transaction) substantially in the form
attached hereto as Exhibit E-2;

(viii)    a certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower, confirming satisfaction of the conditions set forth in
Section 4.02(i) and (ii); and

(ix)    the Perfection Certificate, duly completed and executed by the Loan
Parties.

(b)    The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c)    Prior to or substantially simultaneously with the initial Credit
Extensions, the sale of the Senior Unsecured Notes as contemplated by the Senior
Unsecured Notes Offering Memorandum shall have been consummated in an aggregate
principal amount of $300,000,000.

(d)    The Lead Arrangers shall have received the Audited Financial Statements
and the Unaudited Financial Statements.

(e)    The Ownership Capitalization shall have occurred, and HGVI shall be a
wholly owned direct subsidiary of Hilton Worldwide Holdings Inc.

(f)    The Administrative Agent shall have received at least 3 days prior to the
Closing Date all documentation and other information about the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least 10 days prior to the
Closing Date.

 

116



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02    Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Facility which shall be governed by Section
2.14(d) and provided that clause (iv) shall only apply in respect of the initial
request for a Credit Extension under the Revolving Credit Facility) including on
the Closing Date is subject to the following conditions precedent:

(i)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

(ii)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(iii)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(iv)    With respect to the initial Credit Extension under the Revolving Credit
Facility, (1) the Administrative Agent shall be reasonably satisfied with the
terms and conditions of each of the Transaction Agreements (it being understood
that the Transaction Agreements delivered prior to the Closing Date are
reasonably satisfactory, and including any amendments, supplements, waivers or
modifications of such Transaction Agreement in a manner not materially adverse
to the Lenders when taken as whole, as compared to such Transaction Agreement as
in effect immediately prior to such amendment, supplement, waiver or
modification) and each such Transaction Agreement shall be in full force and
effect in accordance with its terms, and the final terms and conditions of the
Spin-Off Transactions shall be substantially consistent with the terms set forth
in such Transaction Agreements and the Amendment No. 7 to Form 10, filed with
the Securities and Exchange Commission on November 30, 2016 and (2) the
Administrative Agent shall have received reasonably satisfactory evidence that
prior to or substantially simultaneously with such initial Credit Extension,
(i) the Refinancing has been consummated and (ii) the Spin-Off Transaction shall
have occurred, in each case, with final terms and conditions substantially
consistent with the terms set forth in such Transaction Agreements and the
Amendment No. 7 to Form 10, filed with the Securities and Exchange Commission on
November 30, 2016 (the requirements in clause (1) and (2) collectively, the
“Spin-off Requirements”).

 

117



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents, the L/C Issuers and the Lenders at the time of each
Credit Extension that:

SECTION 5.01    Existence, Qualification and Power; Compliance with Laws.

Each Loan Party, HWHI, HGVI and each Restricted Subsidiary (a) is a Person duly
organized or formed, validly existing and in good standing (where relevant)
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business as currently conducted and (ii) in the case of HWHI, HGVI and the
Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clause (a) (other than with respect to the Borrower), (b)(i)
(other than with respect to the Borrower), (c), (d) and (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party, HWHI and HGVI of
each Loan Document to which such Person is a party, and the consummation of the
Spin-Off Transaction (to the extent HWHI, HGVI or any Loan Party is a party or
otherwise subject thereto), are within HWHI, HGVI or such Loan Party’s corporate
or other powers, (a) have been duly authorized by all necessary corporate or
other organizational action, and (b) do not (i) contravene the terms of any of
such Person’s Organization Documents, (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(ii)(x), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.03    Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection

 

118



--------------------------------------------------------------------------------

with (a) the execution, delivery or performance by, or enforcement against, any
Loan Party, HWHI or HGVI of this Agreement or any other Loan Document, or for
the consummation of the Spin-Off Transaction (to the extent such Loan Party,
HWHI or HGVI is a party or otherwise subject thereto), (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04    Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by HWHI and HGVI, as applicable, and each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of HWHI and HGVI, as applicable, and such Loan Party,
enforceable against HWHI and HGVI, as applicable, and each Loan Party that is a
party thereto in accordance with its terms, except as such enforceability may be
limited by (i) Debtor Relief Laws and by general principles of equity, (ii) the
need for filings, recordations and registrations necessary to perfect the Liens
on the Collateral granted by the Loan Parties in favor of the Secured Parties
and (iii) the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries.

SECTION 5.05    Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii)    The Unaudited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b)    The forecasts of consolidated balance sheets and consolidated statements
of income and cash flow of Holdings and its Subsidiaries which have been
furnished to the Administrative Agent prior to the Closing Date have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

 

119



--------------------------------------------------------------------------------

(c)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d)    As of the Closing Date, none of the Borrower and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents or under the Senior Unsecured Notes Documents and
(iii) liabilities incurred in the ordinary course of business that, either
individually or in the aggregate, have not had nor could reasonably be expected
to have a Material Adverse Effect).

SECTION 5.06    Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Restricted Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07    [Reserved].

SECTION 5.08    Ownership of Property; Liens; Real Property.

(a)    The Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Schedule 5.08
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b)    As of the Closing Date, Schedule 8 to the Perfection Certificate contains
a true and complete list of each Real Property owned by the Borrower and the
Subsidiaries as of the Closing Date.

(c)    Except as would not have a Material Adverse Effect, (i) none of the
management agreements relating to Real Property owned or leased by any Loan
Party requires or will require any Loan Party to pay any material property
improvement plan fees or charges or requires or will require any Loan Party to
renovate, update, upgrade, repair, enhance, or improve such Real Property as a
result of the Spin-Off Transaction, and (ii) all management agreements to which
any Loan Party is a party, relating to Real Property are in full force and
effect and no consent is required in connection with any such agreements for the
consummation of the Spin-Off Transaction (to the extent any Loan Party is a
party or otherwise subject thereto), except as shall have been obtained prior to
the Closing Date.

 

120



--------------------------------------------------------------------------------

SECTION 5.09    Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a)    Each Loan Party and its respective properties and operations are and,
other than any matters which have been finally resolved, have been in compliance
with all Environmental Laws, which includes obtaining, maintaining and complying
with all applicable Environmental Permits required under such Environmental Laws
to carry on the business of the Loan Parties;

(b)    the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property owned, leased or operated
by any Loan Party or Subsidiary is the subject of any claims, investigations,
liens, demands, or judicial, administrative or arbitral proceedings pending or,
to the knowledge of the Borrower, threatened, under or relating to any
Environmental Law;

(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities currently or formerly owned, leased or operated
by any Loan Party or Subsidiary, or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup by, or on behalf of, any Loan Party or
Subsidiary or could reasonably be expected to result in any Environmental
Liability;

(d)    there are no facts, circumstances or conditions arising out of or
relating to the Loan Parties or any of their respective operations or any
facilities currently or, to the knowledge of the Borrower, formerly owned,
leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

(e)    the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of the Borrower or any Loan Party or Subsidiary.

SECTION 5.10    Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

SECTION 5.11    ERISA Compliance.

(a)    Except as set forth on Schedule 5.11(a) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in
compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and other federal or state
Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any

 

121



--------------------------------------------------------------------------------

Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c)    With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 901 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

SECTION 5.12    Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Spin-Off Transaction), no
Loan Party has any material Subsidiaries other than those specifically disclosed
in Schedule 5.12, and all of the outstanding Equity Interests owned by the Loan
Parties (or a Subsidiary of any Loan Party) in such material Subsidiaries have
been validly issued and are fully paid and all Equity Interests owned by a Loan
Party in such material Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 7.01. As of the Closing Date, Schedules 1(a) and 10 to
the Perfection Certificate (a) set forth the name and jurisdiction of each
Domestic Subsidiary that is a Loan Party and (b) set forth the ownership
interest of the Borrower and any other Guarantor in each material wholly owned
Subsidiary, including the percentage of such ownership.

SECTION 5.13    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

(b)    None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 5.14    Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry

 

122



--------------------------------------------------------------------------------

nature) to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, the Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.15    Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the Borrower or any of its Restricted Subsidiaries pending or,
to the knowledge of the Borrower, threatened, (b) hours worked by and payment
made to employees of the Borrower or any of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws,
(c) the Borrower and the other Loan Parties have complied with all applicable
labor laws including work authorization and immigration and (d) all payments due
from the Borrower or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

SECTION 5.16    [Reserved].

SECTION 5.17    Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of the
Borrower, such IP Rights do not conflict with the rights of any Person, except
to the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The business of any Loan Party or any of their
Subsidiaries as currently conducted does not infringe upon, misappropriate or
otherwise violate any IP Rights held by any Person except for such
infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is filed and
presently pending or, to the knowledge of the Borrower, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 9 to the Perfection Certificate are valid and
subsisting, except, in each case, to the extent failure of such registrations to
be valid and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

123



--------------------------------------------------------------------------------

SECTION 5.18    Solvency.

On the Closing Date, after giving effect to the Spin-Off Transaction, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19    Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

SECTION 5.20    Sanctions; Anti-Corruption; USA PATRIOT Act.

(a)    Holdings and each of its Subsidiaries is in compliance, in all material
respects, with (i) all applicable Sanctions, (ii) the FCPA and all other
applicable anti-corruption laws (“Anti-Corruption Laws”) and (ii) as applicable,
the USA PATRIOT Act. Holdings and its Subsidiaries have implemented and maintain
in effect policies and procedures reasonably designed to promote and achieve
compliance by Holdings, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b)    None of Holdings or any of its Subsidiaries or, to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate of Holdings or any Subsidiary is currently the subject of
any Sanctions, nor is Holdings or any of its Subsidiaries located, organized or
resident in any country or territory that is the subject of Sanctions.

(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, by the Borrower (i) in violation of any Anti-Corruption Laws or
(ii) for the purpose of financing any activities or business of or with any
Person that, at the time of such financing, is the subject of any Sanctions.

SECTION 5.21    Security Documents.

(a)    Valid Liens. Each Collateral Document delivered pursuant to Section 4.01
and Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements, in each case subject to no Liens other than Liens
permitted hereunder.

(b)    PTO Filing; Copyright Office Filing. When the Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security

 

124



--------------------------------------------------------------------------------

Agreement) registered or applied for with the United States Patent and Trademark
Office and Copyrights (as defined in the Security Agreement) registered or
applied for with the United States Copyright Office, as the case may be, in each
case subject to no Liens other than Liens permitted hereunder (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to establish a
Lien on registered Patents, Trademarks and Copyrights acquired by the grantors
thereof after the Closing Date).

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of its Restricted
Subsidiaries to:

SECTION 6.01    Financial Statements.

(a)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 90 days after the end of each fiscal year (or 120 days for
the first fiscal year ending after the Closing Date), a consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit other than a
going concern qualification resulting solely from an upcoming maturity date
under the Facilities occurring within one year from the time such opinion is
delivered;

(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or 60 days for the first three
fiscal quarters ending after the Closing Date), a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal quarter and the
related consolidated statements of income or operations for such fiscal quarter
and the portion of the fiscal year then ended, setting forth in comparative form
the figures for the corresponding fiscal quarter of

 

125



--------------------------------------------------------------------------------

the previous fiscal year and the corresponding portion of the previous fiscal
year, and statements of stockholders’ equity for the current fiscal quarter and
consolidated statement of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c)    [reserved]; and

(d)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above,
supplemental financial information necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings) or (B) Holdings’ (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that with respect to clauses (A) and
(B), (i) to the extent such information relates to a parent of Holdings, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such parent), on the one hand, and the information relating to Holdings and
the Subsidiaries on a stand-alone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and, except as permitted
in Section 6.01(a), shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the Borrower’s website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and, in the case of documents required to be
delivered pursuant to Section 6.01, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such
delivery by electronic

 

126



--------------------------------------------------------------------------------

means shall constitute the date of delivery for purposes of compliance with
Section 6.02(a). Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

SECTION 6.02    Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a)    no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this Section
6.02(b) may be satisfied as long as such filing is publicly available on the
SEC’s EDGAR website;

(c)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Senior Unsecured Notes Documents or any Junior Financing Documentation and,
in each case, any Permitted Refinancing thereof, in a principal amount in excess
of the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary, an Unrestricted Subsidiary, a
Securitization Subsidiary or an Excluded Subsidiary as of the date of delivery
of such Compliance Certificate or confirmation that there has been no change in
such information since the later of the Closing Date or the date of the last
such list; and

(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

127



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees to make all
Borrower Materials that the Borrower intends to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC.” By designating
Borrower Materials as “PUBLIC”, the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws. Notwithstanding the foregoing, the Borrower shall not
be under any obligation to mark any Borrower Materials “PUBLIC.” The Borrower
agrees that (i) any Loan Documents, (ii) any financial statements delivered
pursuant to Section 6.01 and (iii) any Compliance Certificates delivered
pursuant to Section 6.02(a) will be deemed to be “public-side” Borrower
Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

SECTION 6.03    Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect; and

(c)    of the filing or commencement of any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against Holdings, the Borrower or any of its Subsidiaries thereof that would
reasonably be expected to result in a Material Adverse Effect or (ii) with
respect to any Loan Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

128



--------------------------------------------------------------------------------

SECTION 6.04    Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 7.04 or 7.05 and (b) take all reasonable action to
maintain all rights, privileges (including its good standing where applicable in
the relevant jurisdiction), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except, in the case of (a)
(other than with respect to the Borrower) or (b), (i) to the extent that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) pursuant to a transaction permitted
by Article VII or clause (y) of this Section 6.05.

SECTION 6.06    Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.

SECTION 6.07    Maintenance of Insurance.

(a)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b)    Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrower shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (ii) name the Collateral Agent
as mortgagee (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance) or loss payee (in
the case of property insurance) (it being understood that, absent an Event of
Default, any proceeds of any such property insurance shall be delivered by the
insurer(s) to the Borrower or one of its Subsidiaries and applied in accordance
with this Agreement), as applicable.

 

129



--------------------------------------------------------------------------------

SECTION 6.08    Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09    Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

SECTION 6.10    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower nor any Restricted
Subsidiary shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

SECTION 6.11    Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

Upon (x) the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by the
Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with

 

130



--------------------------------------------------------------------------------

Section 6.14 of an existing direct or indirect wholly owned Domestic Subsidiary
(other than an Excluded Subsidiary) as a Restricted Subsidiary:

(i)    within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion:

(A)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
joinders to this Agreement as Guarantors, Security Agreement Supplements,
intellectual property security agreements, a counterpart of the Intercompany
Note, each Intercreditor Agreement, if applicable, and other security agreements
and documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other security agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

(B)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C)    take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action the
filing of Uniform Commercial Code financing statements and intellectual property
security agreements, and delivery of stock and membership interest certificates)
as may be necessary in the reasonable opinion of the Collateral Agent to vest in
the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request; and

(iii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

 

131



--------------------------------------------------------------------------------

SECTION 6.12    Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

SECTION 6.13    Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement.

(b) Ensure that all Real Property owned by the Borrower or any Restricted
Subsidiary as of the Closing Date or acquired from time to time after the
Closing Date is owned by or transferred to a Loan Party or a Restricted
Subsidiary of the Borrower whose Equity Interests constitute Collateral (other
than pursuant to a transaction or for any other purpose not prohibited by this
Agreement, including Permitted Acquisitions and other Investments).

(c) Ensure that the Spin-Off Transaction occurs in accordance with the Spin-Off
Requirements.

SECTION 6.14    Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 7.11, and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any Senior Unsecured Notes Documents,
Indebtedness incurred under Section 7.03(s) or Section 7.03(w) or any Junior
Financing, as applicable. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a

 

132



--------------------------------------------------------------------------------

Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 6.15    Post-Closing Covenants. Except as otherwise agreed by the
Administrative Agent in its sole discretion, the Borrower shall, and shall cause
each of the other Loan Parties to, deliver each of the documents, instruments
and agreements and take each of the actions set forth on Schedule 6.15 within
the time periods set forth therein (or such longer time periods as determined by
the Administrative Agent in its sole discretion).

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

SECTION 7.01    Liens.

Neither the Borrower nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c)    Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d)    statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being

 

133



--------------------------------------------------------------------------------

contested in good faith and by appropriate actions diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting Real Property that
do not in the aggregate materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole or (ii) secure any Indebtedness;

(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

134



--------------------------------------------------------------------------------

(m)    Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets
of a Restricted Subsidiary that is not a Loan Party securing permitted
intercompany Indebtedness and (ii) in favor of the Borrower or any Subsidiary
Guarantor;

(n)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(r)    Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

135



--------------------------------------------------------------------------------

(v)    Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
Borrower or any Restricted Subsidiary permitted under Section 7.03;

(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(aa)    the modification, replacement, renewal or extension of any Lien
permitted by clauses (u) and (w) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb)    [Reserved];

(cc)    Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed $75,000,000;

(dd)    Liens to secure Indebtedness permitted under Sections 7.03(q) or
7.03(s); provided that the representative of the holders of each such
Indebtedness becomes party to (i) if such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, the Junior Lien Intercreditor Agreement as a “Senior
Representative” (as defined in the Junior Lien Intercreditor Agreement) and the
First Lien Intercreditor Agreement and (ii) if such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Priority Representative” (as defined in the Junior Intercreditor
Agreement);

 

136



--------------------------------------------------------------------------------

(ee)    Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness constituting Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt (and any
Permitted Refinancing of any of the foregoing); provided that (x) any such Liens
securing any Permitted Refinancing in respect of such Permitted First Priority
Refinancing Debt are subject to the First Lien Intercreditor Agreement and
(y) any such Liens securing any Permitted Refinancing in respect of such
Permitted Second Priority Refinancing Debt are subject to the Junior Lien
Intercreditor Agreement;

(ff)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(gg)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(hh)    Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing; and

(ii)    Liens with respect to property or assets of the Borrower and its
Restricted Subsidiaries (including accounts receivable or other revenue streams
and other rights to payment and any other assets related thereto) in connection
with a property manager’s obligations in respect of timeshare collection
accounts, operating accounts and reserve accounts.

Notwithstanding the foregoing, (i) no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above, (ii) no Liens otherwise permitted under this Section 7.01 shall
exist on Real Property other than Liens on Real Property not constituting
inventory (as would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP) securing obligations in an
aggregate amount outstanding at any time not to exceed the greater of (a)
$25,000,000 and (b) 10% of the total gross book value (including any applicable
depreciation and amortization) of all Real Property not constituting inventory
(as would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP) and (iii) no Liens shall exist on
any rights of any of the Parent, Borrower or any Restricted Subsidiary under the
License Agreement.

SECTION 7.02    Investments.

Neither the Borrower nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a)    Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

(b)    loans or advances to officers, directors, managers and employees of any
Loan Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary

 

137



--------------------------------------------------------------------------------

business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent thereof directly from
such issuing entity (provided that the amount of such loans and advances shall
be contributed to the Borrower in cash as common equity) and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount outstanding at any time under clause (iii) above
shall not exceed $25,000,000;

(c)    Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries or any Person that will, upon
such Investment become a Restricted Subsidiary; provided that the aggregate
amount of Investments made by Loan Parties in Persons that are not or do not
become Loan Parties (except if such Investments are part of a series of
substantially concurrent transactions that result in the proceeds of such
Investments ultimately being invested in (or distributed to) Loan Parties), in
the aggregate with any Investments made pursuant to Section 7.02(i)(iv), shall
not exceed at any time outstanding the sum of (1) 15.0% of Total Assets and
(2) an unlimited amount so long as the Consolidated Total Net Leverage Ratio
calculated on a Pro Forma Basis is less than or equal to 1.10:1.00; provided
further that any Investment made by any Person that is not a Loan Party in any
Loan Party pursuant to this clause (c) shall be subordinated in right of payment
to the Loans;

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e)    Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d)(ii) or
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

(f)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment as of the Closing Date or as otherwise permitted by this
Section 7.02;

(g)    Investments in Swap Contracts permitted under Section 7.03;

(h)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i)    any acquisition of all or substantially all the assets of a Person, or
any Equity Interests in a Person that becomes a Restricted Subsidiary or a
division or line of business of a Person (or any subsequent Investment made in a
Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving effect thereto: (i) the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the covenants set forth in
Section 7.11 after giving effect to such acquisition or Investment and any
related transactions; (ii) any acquired or newly formed Restricted Subsidiary
shall not be liable for any Indebtedness except for Indebtedness otherwise
permitted by Section 7.03;

 

138



--------------------------------------------------------------------------------

(iii) to the extent required by the Collateral and Guarantee Requirement,
(A) the property, assets and businesses acquired in such purchase or other
acquisition shall constitute Collateral and (B) any such newly created or
acquired Subsidiary (other than an Excluded Subsidiary, Securitization
Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in each
case, in accordance with Section 6.11, and (iv) the aggregate amount of
Investments made by Loan Parties in Persons that do not become Loan Parties, in
the aggregate with any Investments made pursuant to the first proviso to Section
7.02(c), shall not exceed at any time outstanding the sum of (1) 15.0% of Total
Assets and (2) an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
1.10:1.00 (any such acquisition, a “Permitted Acquisition”);

(j)    Investments in the form of (A) Timeshare Loans generated in the ordinary
course of business, (B) construction loans to developers of properties in the
ordinary course of business or otherwise in connection with vacation ownership
interval transactions and (C) purchases of vacation ownership intervals for
inventory or resale, in each case by the Borrower and its Restricted
Subsidiaries;

(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m)    loans and advances to the Borrower and any other direct or indirect
parent of the Borrower, and not in excess of the amount of (after giving effect
to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such parent in
accordance with Sections 7.06(g), (h) or (i);

(n)    other Investments (including for Permitted Acquisitions pursuant to
Section 7.02(i)(iv)) in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed the greater of (a)
$75,000,000 and (b) 4.0% of Total Assets (in each case, net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts);

(o)    advances of payroll payments to employees in the ordinary course of
business;

(p)    Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of the
Borrower (or any direct or indirect parent of the Borrower);

(q)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

139



--------------------------------------------------------------------------------

(r)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(i)(iv) or permitted under Section 7.02(n);

(s)    Investments constituting the non-cash portion of consideration received
in a Disposition permitted by Section 7.05;

(t)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) (i) Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Financing (including any contribution of
replacement or substitute assets to such subsidiary) or any repurchase
obligation in connection therewith and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets in connection with a
Qualified Securitization Financing;

(v)    Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of $50,000,000 and 4.00% of Total Assets
at the time of such Investment (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value); provided that any Investment made by any Loan Party pursuant to this
clause (v) shall be subordinated in right of payment to the Loans;

(w)    [reserved];

(x)    Permitted Intercompany Activities, the Spin-Off Transaction and related
transactions;

(y)    Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries existing on the Closing Date;

(z)    Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
clause (z) that are at that time outstanding, not to exceed the greater of (a)
$25,000,000 and (b) 2.0% of Total Assets (in each case, determined on the date
such Investment is made, with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(aa)    Investments that are made in an amount equal to the amount of Excluded
Contributions previously received (less any Restricted Payments made pursuant to
Section 7.06(p)); and

(bb)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Investments in an unlimited

 

140



--------------------------------------------------------------------------------

amount so long as the Consolidated Total Net Leverage Ratio calculated on a Pro
Forma Basis is less than or equal to 1.10:1.00; provided that with respect to
any Investments other than in the Borrower or any Restricted Subsidiary, the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis shall be
less than or equal to 0.80:1.00.

SECTION 7.03    Indebtedness.

Neither the Borrower nor any of the Restricted Subsidiaries shall directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness of any Loan Party under (i) the Loan Documents, (ii) the
Senior Unsecured Notes Documents in an aggregate principal amount not to exceed
$300,000,000 and, in the case of this clause (ii), any Permitted Refinancing
thereof;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to the
Borrower or any Restricted Subsidiary outstanding on the Closing Date and any
refinancing thereof with Indebtedness owed to the Borrower or any Restricted
Subsidiary in a principal amount that does not exceed the principal amount (or
accreted value, if applicable) of the intercompany Indebtedness so refinanced;
provided that (x) any amount owed by a Restricted Subsidiary that is not a Loan
Party to a Loan Party shall be evidenced by an Intercompany Note and (y) all
such Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note;

(c)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee of any Senior
Unsecured Notes or any Indebtedness constituting Junior Financing shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary
that is not a Loan Party shall be evidenced by an Intercompany Note and any such
Indebtedness owing to a Restricted Subsidiary that is not a Loan Party is
subordinated in right of payment to the Loans (for the avoidance of doubt, any
such Indebtedness owing to a Restricted Subsidiary that is not a Loan Party
shall be deemed to be expressly subordinated in right of payment to the Loans
unless the terms of such Indebtedness expressly provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of (a) $80,000,000 and (b) 6.0%
of Total Assets, in each

 

141



--------------------------------------------------------------------------------

case determined at the time of incurrence (together with any Permitted
Refinancings thereof) at any time outstanding, (ii) Attributable Indebtedness
arising out of sale-leaseback transactions permitted by Section 7.05(m) and
(iii) any Permitted Refinancing of any of the foregoing;

(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g)    Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that after giving pro forma effect to such
Permitted Acquisition and the assumption of such Indebtedness, the aggregate
amount of such Indebtedness does not exceed (x) $25,000,000 at any time
outstanding plus (y) any additional amount of such Indebtedness so long (i) if
such Indebtedness is secured on a junior basis to the Facilities, the
Consolidated Total Net Leverage Ratio determined on a Pro Forma Basis is no
greater than 1.10:1.00, and the Borrower and its Restricted Subsidiaries are in
compliance with the covenants set forth in Section 7.11, determined on a Pro
Forma Basis as of the date of incurrence of such Indebtedness; (ii) if such
Indebtedness is secured on a pari passu basis with the Facilities, the
Consolidated First Lien Net Leverage Ratio determined on a Pro Forma Basis is no
greater than 0.25:1.00 and the Borrower and its Restricted Subsidiaries are in
compliance with the covenants set forth in Section 7.11, determined on a Pro
Forma Basis as of the date of incurrence of such Indebtedness; or (iii) if such
Indebtedness is unsecured, the Borrower and its Restricted Subsidiaries are in
compliance with the covenants set forth in Section 7.11, determined on a Pro
Forma Basis as of the date of incurrence of such Indebtedness; provided that any
such Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Sections 7.03(q), 7.03(s) or 7.03(w), does not exceed in
the aggregate at any time outstanding the greater of (A) $60,000,000 and
(B) 4.25% of Total Assets;

(h)    Indebtedness representing deferred compensation to employees of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries incurred in the ordinary course of business;

(i)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;

(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purposes of financing such acquisition;
provided, that such Indebtedness is not reflected on the balance sheet of the
Borrower or any of its Restricted Subsidiaries (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (j));

 

142



--------------------------------------------------------------------------------

(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l)    obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m)    Indebtedness of the Borrower or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (x) $150,000,000 at any time outstanding
plus (y) 100% of the cumulative amount of the net cash proceeds and Cash
Equivalent proceeds from the sale of Equity Interests (other than Excluded
Contributions, proceeds of Disqualified Equity Interests, Designated Equity
Contributions or sales of Equity Interests to the Borrower or any of its
Subsidiaries) of the Borrower or any direct or indirect parent of the Borrower
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options) which proceeds have been contributed as common equity to
the capital of the Borrower that has not been applied to incur debt pursuant to
this clause (m)(y), to make Restricted Payments pursuant to Section 7.06 (other
than pursuant to Section 7.06(h)), to make Investments pursuant to clause
7.02(n), (v), (w), (y) or (z) or to make prepayments of subordinated
indebtedness pursuant to Section 7.13 (other than 7.13(a)(iv));

(n)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom (or if the proceeds of such Indebtedness are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) has occurred and is continuing), Indebtedness incurred on (x) a pari passu
basis with the Facilities or (y) junior to the Facilities in an aggregate
principal amount, when aggregated with the amount of Incremental Term Loans and
Incremental Revolving Credit Commitments pursuant to Section 2.14(d)(v)(A) and
Section 2.14(d)(v)(B), not to exceed $300,000,000; provided that such
Indebtedness shall (A) in the case of clause (x) above, have a maturity date
that is after the Latest Maturity Date at the time such Indebtedness is
incurred, and in the case of clause (y) above, have a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (B) in the case of clause (x) above, have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities and, in the case of clause (y) above, shall
not be subject to scheduled

 

143



--------------------------------------------------------------------------------

amortization prior to maturity, (C) if such Indebtedness is incurred or
guaranteed on a secured basis by a Loan Party subject to the First Lien
Intercreditor Agreement and/or the Junior Lien Intercreditor Agreement, as
applicable, (D) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) (provided that a certificate of
the Borrower as to the satisfaction of the conditions described in this clause
(D) delivered at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) and (E) the
Borrower and its Restricted Subsidiaries are in compliance with the covenants
set forth in Section 7.11, determined on a Pro Forma Basis as of the date of
incurrence of such Indebtedness; provided, further, that any such Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(s) or 7.03(w), does not exceed in the
aggregate at any time outstanding the greater of (1) $60,000,000 and (2) 4.25%
of Total Assets;

(r)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(s)    Permitted Ratio Debt and any Permitted Refinancing thereof;

(t)    Credit Agreement Refinancing Indebtedness;

(u)    [Reserved];

(v)    Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 10% of Foreign Subsidiary Total
Assets;

(w)    unsecured Indebtedness of the Borrower or any Restricted Subsidiary, so
long as the Borrower and its Restricted Subsidiaries are in compliance with the
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
date of incurrence of such Indebtedness; and without duplication, Permitted
Refinancings of such Indebtedness; provided that any such Indebtedness incurred
by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(q) or 7.03(s), does not exceed in the
aggregate at any time outstanding the greater of (A) $60,000,000 and (B) 4.25%
of Total Assets;

(x)    Indebtedness arising from Permitted Intercompany Activities; and

(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

 

144



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the Borrower shall, in
its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents, any Senior
Unsecured Notes Documents and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(a).

SECTION 7.04    Fundamental Changes.

Neither the Borrower nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that the Borrower shall be the
continuing or surviving Person and such merger does not result in the Borrower
ceasing to be a corporation, partnership or limited liability company organized
under the Laws of the United States, any state thereof or the District of
Columbia or (ii) one or more other Restricted Subsidiaries; provided that when
any Person that is a Loan Party is merging with a Restricted Subsidiary, a Loan
Party shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form (x) if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Loan Party, any assets or business not otherwise disposed of or
transferred in accordance with Sections 7.02 (other than 7.02(e)) or 7.05 or, in
the case of any such business, discontinued, shall be transferred to otherwise
owned or conducted by another Loan Party after giving effect to such liquidation
or dissolution (it being understood that in the case of any change in legal
form, a Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 and 7.03, respectively; and

(d)    so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the

 

145



--------------------------------------------------------------------------------

obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guaranty shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, and
(E) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
preserves the enforceability of this Agreement, the Guaranty and the Collateral
Documents and the perfection of the Liens under the Collateral Documents;
provided, further, that if the foregoing are satisfied, the Successor Company
will succeed to, and be substituted for, the Borrower under this Agreement; and

(e)    so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(g)    the Borrower and its Subsidiaries may consummate Permitted Intercompany
Activities, the Spin-Off Transaction and related transactions.

SECTION 7.05    Dispositions.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of property
no longer used or useful in the good faith determination of the Borrower in the
conduct of the business of the Borrower and its Restricted Subsidiaries outside
the ordinary course of business (and for consideration complying with the
requirements applicable to Dispositions pursuant to clause (j) below);

(b)    Dispositions of vacation ownership intervals or other inventory (whether
developed, “just-in-time” or fee-for service) or goods (or other assets,
including timeshare and residential assets, furniture and equipment) held for
sale and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business), in each case, in the
ordinary course of business;

 

146



--------------------------------------------------------------------------------

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e)    to the extent constituting Dispositions, transactions permitted by
Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section
7.04(f)) and 7.06;

(f)    Dispositions of land or other real property, whether vacant, unused or
improved, in each case in the ordinary course of business or otherwise in
connection with a vacation ownership interval transaction;

(g)    Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries and (ii) Dispositions of intellectual
property that do not materially interfere with the business of the Borrower or
any of its Restricted Subsidiaries so long as the Borrower or any of its
Restricted Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i)    transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j)    Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition and (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$50,000,000, the Borrower or any of its Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (f), (k), (p), (q), (r)(i), (r)(ii), (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents) and (ee) (only to the
extent the Obligations are secured by such cash and Cash Equivalents); provided,
however, that for the purposes of this clause (j)(ii), the following shall be
deemed to be cash: (A) any liabilities (as shown on the Borrower’s (or the
Restricted Subsidiaries’, as applicable) most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of (a) $75,000,000 and (b) 5.00% of Total Assets at any time (net of any
non-cash consideration converted into cash and Cash Equivalents);

 

147



--------------------------------------------------------------------------------

(k)    any Disposition of Securitization Assets (or of the Equity Interests in a
Subsidiary, substantially all of the assets of which are Securitization Assets)
to a Securitization Subsidiary;

(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that the fair market value of all property so Disposed of after the
Closing Date shall not exceed $100,000,000;

(n)    any swap of assets in exchange for services or other assets of comparable
or greater value or usefulness to the business of the Borrower and its
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

(o)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary) and;

(p)    the unwinding of any Swap Contract pursuant to its terms;

(q)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s)    Permitted Intercompany Activities, the Spin-Off Transaction and related
transactions;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06    Restricted Payments.

Neither the Borrower nor any of the Restricted Subsidiaries shall declare or
make, directly or indirectly, any Restricted Payment, except:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
and other Restricted Subsidiaries of the Borrower (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

148



--------------------------------------------------------------------------------

(b)    the Borrower and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) (i) the Spin-Off Transaction and Restricted Payments in connection
therewith, in each case, as set forth in the Transaction Agreements and the
Amendment No. 7 to Form 10, filed with the Securities and Exchange Commission on
November 30, 2016, in each case, including any amendments, supplements, waivers
or modifications in a manner not materially adverse to the Lenders when taken as
whole, as compared to such Transaction Agreement or Form 10 as in effect
immediately prior to such amendment, supplement, waiver or modification) and
(ii) a distribution, on or around the Closing Date, by the Borrower to its
direct or indirect parents of (A) the cash proceeds from the Loans and
additional borrowings under the Timeshare Facility and (B) an additional amount
of cash to the extent the balance of available cash (including restricted cash)
as of the date of the Spin-Off Transaction exceeds $125,000,000;

(d)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
1.10:1.00;

(e)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04
or 7.08 (other than Sections 7.08(e) or 7.08(j));

(f)    repurchases of Equity Interests in the Borrower (or any direct or
indirect parent thereof) or any Restricted Subsidiary of the Borrower deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

(g)    the Borrower and each Restricted Subsidiary may pay (or make Restricted
Payments to allow the Borrower or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $25,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $50,000,000

 

149



--------------------------------------------------------------------------------

in any calendar year); provided, further, that such amount in any calendar year
may be increased by an amount not to exceed:

(i)    to the extent contributed to the Borrower, the Net Proceeds from the sale
of Equity Interests (other than Disqualified Equity Interests) of any of the
Borrower’s direct or indirect parent companies, in each case to members of
management, managers, directors or consultants of Holdings, the Borrower, any of
its Subsidiaries or any of its direct or indirect parent companies that occurs
after the Closing Date, to the extent Net Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied; plus

(ii)    the Net Proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries; less

(iii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to Section
7.13(a)(iv), $75,000,000;

(i)    the Borrower may make Restricted Payments to any direct or indirect
parent of the Borrower:

(i)    to pay its operating costs and expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries;

(ii)    the proceeds of which shall be used by such parent to pay franchise
Taxes and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii)    for any taxable period ending after the Closing Date (A) in which the
Borrower and/or any of its Subsidiaries is a member of a consolidated, combined,
unitary or similar Tax group (a “Tax Group”) of which a direct or indirect
parent of Borrower is the common parent or (B) in which the Borrower is treated
as a disregarded entity or partnership for U.S. federal, state and/or local
income tax purposes, to pay U.S. federal, state and local and foreign Taxes that
are attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of the Borrower and/or its Subsidiaries; provided
that for each taxable period, the amount of such payments made in respect of
such taxable period in the aggregate shall not exceed the amount of such Taxes
that the Borrower and its Subsidiaries would have been required to pay if they
were a stand-alone Tax Group with the Borrower as the corporate common parent of
such stand-alone Tax Group; provided, further, that the permitted payment
pursuant to this clause (iii) with respect to any Taxes of any Unrestricted
Subsidiary shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined unitary or
similar Taxes;

 

150



--------------------------------------------------------------------------------

(iv)    to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or the Restricted Subsidiaries or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
the Borrower or its Restricted Subsidiaries in order to consummate such
Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11, (C) such parent company and its Affiliates (other
than the Borrower or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction except to the extent the Borrower or
a Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Agreement and (D) such Investment shall be deemed to be
made by the Borrower or such Restricted Subsidiary pursuant to Section 7.02
(other than pursuant to Section 7.02(aa) or 7.02(p));

(v)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries;

(vi)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries; and

(vii)    amounts payable pursuant to (x) the Support and Services Agreement or
(y) any of the Transaction Agreements (including, in each case, any amendment
thereto or replacement thereof so long as any such amendment or replacement is
not materially disadvantageous in the good faith judgment of the board of
directors of the Borrower to the Lenders when taken as a whole, as compared to
the applicable agreement as in effect immediately prior to such amendment or
replacement), solely to the extent such amounts are not paid directly by
Borrower or its Subsidiaries;

(j)    payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar Taxes
payable upon exercise of Equity Interests by any future, present or former
employee, director, manager or consultant of the Borrower or any Restricted
Subsidiaries and any repurchases of Equity Interests deemed to occur upon the
exercise of stock options;

(k)    the Borrower or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(l) (i) any Restricted Payment by the Borrower or any other direct or indirect
parent of the Borrower to pay listing fees and other costs and expenses
attributable to being a publicly traded

 

151



--------------------------------------------------------------------------------

company which are reasonable and customary and (ii) Restricted Payments not to
exceed the sum of (A) up to 6% per annum of the net proceeds received by (or
contributed to) the Borrower and its Restricted Subsidiaries from a Qualified
IPO (and other than a public sale constituting an Excluded Contribution) and
(B) Restricted Payments in an aggregate amount per annum not to exceed 5.00% of
Market Capitalization;

(m)    distributions or payments of Securitization Fees;

(n)    [Reserved];

(o)    the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries), or Indebtedness owed to the Borrower or a Restricted
Subsidiary by an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents); and

(p)    Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received since the Closing Date (less any
Investments made in reliance on Section 7.02(aa)) or (ii) without duplication
with clause (i), in an amount equal to the Net Proceeds from a Disposition in
respect of property or assets acquired after the Closing Date, if the
acquisition of such property or assets was financed with Excluded Contributions.

SECTION 7.07    Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

SECTION 7.08    Transactions with Affiliates.

Neither the Borrower shall, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, involving aggregate payments or consideration in excess of
$25,000,000, other than (a) loans and other transactions among the Borrower and
its Restricted Subsidiaries and Securitization Subsidiaries or any entity that
becomes a Restricted Subsidiary or Securitization Subsidiary as a result of such
loan or other transaction to the extent permitted under this Article VII, (b) on
terms substantially as favorable to the Borrower or such Restricted Subsidiary
as would be obtainable by the Borrower or such Restricted Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the Transactions and the payment of Transaction Expenses as part of or in
connection with the Transactions, (d) so long as no Event of Default under
Sections 8.01(a) or (f) has occurred and is continuing, (A) the payment of
management, monitoring, consulting, transaction, termination and advisory fees
in an aggregate amount pursuant to the Support and Services Agreement and
related indemnities and reasonable expenses, or any amendment thereto or
replacement thereof so long as any such amendment or replacement is not
materially disadvantageous in the good faith judgment of the board of directors
of Borrower to the Lenders when taken as a whole, as compared to the applicable
agreement as in effect immediately prior to such amendment or replacement and
(B) transactions pursuant to the Transaction Agreements, or any amendment
thereto or replacement

 

152



--------------------------------------------------------------------------------

thereof so long as any such amendment or replacement is not materially
disadvantageous in the good faith judgment of the board of directors of Borrower
to the Lenders when taken as a whole, as compared to the applicable agreement as
in effect immediately prior to such amendment or replacement, (e) Restricted
Payments permitted under Section 7.06 and Investments permitted under
Section 7.02, (f) employment and severance arrangements between the Borrower and
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, (h) transactions pursuant to agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(i) customary payments by the Borrower and any of its Restricted Subsidiaries to
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or managers or
a majority of the disinterested members of the board of directors or managers of
the Borrower, in good faith, (j) payments by the Borrower or any of its
Subsidiaries pursuant to any tax sharing agreements with any direct or indirect
parent of the Borrower to the extent attributable to the ownership or operation
of the Borrower and the Subsidiaries, but only to the extent permitted by
Section 7.06(i)(iii), (k) the issuance or transfer of Equity Interests (other
than Disqualified Equity Interests) of Holdings to any direct or indirect parent
company of Holdings or to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of the Borrower, any of its Subsidiaries or any direct or
indirect parent thereof, (l) any Disposition of Securitization Assets or related
assets in connection with any Qualified Securitization Financing, (m) Permitted
Intercompany Activities, the Spin-Off Transaction (including each instrument or
agreement to be entered into in connection with, or contemplated by, the
Spin-Off Transaction) and any related transaction and the payment of all fees
and expenses related thereto, (n) [reserved] or (o) a joint venture which would
constitute a transaction with an Affiliate solely as a result of the Borrower or
any Restricted Subsidiary owning an equity interest or otherwise controlling
such joint venture or similar entity.

SECTION 7.09    Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of
(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or to make or repay
intercompany loans and advances to the Borrower or any Guarantor or (b) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply (except in respect of Real Property (other than
otherwise permitted pursuant to the last paragraph of Section 7.01))) to
Contractual Obligations which (i)(x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long

 

153



--------------------------------------------------------------------------------

as such modification, replacement, renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of the Borrower; provided, further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary of the Borrower which is not a Loan
Party which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Sections 7.04 or 7.05 and relate solely to the assets
or Person subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by such Indebtedness, (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto,
(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) arise in connection with cash or other
deposits permitted under Sections 7.01 and 7.02 and limited to such cash or
deposit and (xiii) are customary restrictions contained in any Senior Unsecured
Notes Documents or any Permitted Refinancing thereof.

SECTION 7.10    Use of Proceeds.

The proceeds of the Term Loans received on the Closing Date, together with the
proceeds of the issuance of the Senior Unsecured Notes received on the Closing
Date shall not be used for any purpose other than for the Spin-Off Transaction.
The proceeds of the Revolving Credit Loans on the Closing Date, if any, will be
used to finance the Spin-Off Transaction and fees and expenses related to the
Spin-off Transaction, for working capital needs and general corporate
purposes. After the Closing Date, the proceeds of the Revolving Credit Loans and
Swing Line Loans shall be used for working capital, general corporate purposes
and any other purpose not prohibited by this Agreement, including Permitted
Acquisitions and other Investments. The Letters of Credit shall be used solely
to support obligations of the Borrower and its Subsidiaries incurred for working
capital, general corporate purposes and any other purpose not prohibited by this
Agreement.

SECTION 7.11    Financial Covenant.

(a)    The Borrower will not permit the Consolidated Interest Coverage Ratio as
of the last day of any Test Period, beginning with the fiscal quarter ending on
March 31, 2017 to be less than 2.00 to 1.00.

(b)    The Borrower will not permit the Consolidated First Lien Net Leverage
Ratio as of the last day of any Test Period, beginning with the fiscal quarter
ending on March 31, 2017, to be greater than 2.00 to 1.00.

 

154



--------------------------------------------------------------------------------

SECTION 7.12    Accounting Changes.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13    Prepayments, Etc. of Indebtedness.

(a)    The Borrower shall not, nor shall the Borrower permit any of the
Restricted Subsidiaries to, directly or indirectly, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing thereof with the Net
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary to the extent not prohibited by the
subordination provisions contained in the Intercompany Note, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings in an aggregate amount not to exceed, when combined with the amount
of Restricted Payments pursuant to Section 7.06(h), $75,000,000 and (v) so long
as no Event of Default has occurred and is continuing or would result therefrom,
the Borrower and its Restricted Subsidiaries may make prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings in an
unlimited amount so long as the Consolidated Total Net Leverage Ratio calculated
on a Pro Forma Basis is less than or equal to 1.10:1.00.

(b)    The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

SECTION 7.14    Permitted Activities.

Holdings shall not engage in any material operating or business activities;
provided that the following and activities incidental thereto shall be permitted
in any event: (i) its ownership of the Equity Interests of Borrower and
activities incidental thereto, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents or the Senior Unsecured Notes Documents, (iv) any public offering of
its common stock or any other issuance or sale of its Equity Interests,
(v) payment of dividends or making contributions to the capital of the Borrower,
(vi) participating in tax, accounting and other administrative matters as owner
of the Borrower, (vii) holding any cash incidental to any activities permitted
under this Section 7.14, (viii) providing

 

155



--------------------------------------------------------------------------------

indemnification to officers, managers and directors and (ix) any activities
incidental to the foregoing. Holdings shall not incur any Liens on Equity
Interests of the Borrower other than those for the benefit of the Obligations or
any comparable term in any Permitted Refinancing thereof and Holdings shall not
own any Equity Interests other than those of the Borrower.

Notwithstanding anything to the contrary in Article VII of this Agreement, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
from and after the Closing Date until the consummation of the Spin-Off
Transactions, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired (other than any such non-consensual Lien permitted by
Section 7.01); make any Investments (other than Investments in the Borrower or
any Restricted Subsidiary permitted by Section 7.02); create, incur, assume or
suffer to exist any Indebtedness (other than the Loans and the Guarantees
pursuant to the Loan Documents and borrowings under the Timeshare Facility);
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; make any Disposition; declare or make any Restricted
Payment (other than Restricted Payments with the proceeds of the Loans and
borrowings under the Timeshare Facility made to the direct or indirect parent of
the Borrower); enter into any transaction of any kind with any Affiliate of the
Borrower (other than pursuant to Section 7.08(a), (c), (d), (f), (g), (h), (i)
and (m)); prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Junior Financing or make any
payment in violation of any subordination terms of any Junior Financing
Documentation; in each case, other than any such transactions relating to the
operations or business activities of the Borrower in the ordinary course of
business or in connection with the consummation of the Spin-Off Transactions.

Notwithstanding anything to the contrary in Article VII of this Agreement, if on
any date (i) the Loans have an Investment Grade Rating from both of the Rating
Agencies and (ii) no Event of Default has occurred and is continuing (the
occurrence of the events described in the foregoing clauses (i) and (ii) being
collectively referred to as a “Covenant Suspension Event”), then, beginning on
such date and continuing so long as the Loans have an Investment Grade Rating,
Sections 7.03, 7.06 and 7.08 (the “Suspended Covenants”) will no longer be
applicable to the Loans during such period (the “Suspension Period”) until the
occurrence of the Reversion Date.

In the event that the Borrower and its Restricted Subsidiaries are not subject
to the Suspended Covenants for any period of time as a result of the foregoing,
and on any subsequent date (the “Reversion Date”) one or more of the Rating
Agencies withdraw their Investment Grade Rating or downgrade the rating assigned
to the Loans below an Investment Grade Rating (leaving neither of the Rating
Agencies with an Investment Grade Rating for the Loans), then the Borrower and
its Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenants with respect to future events.

During a Suspension Period, the Borrower and its Restricted Subsidiaries will be
entitled to consummate transactions to the extent not prohibited hereunder
without giving effect to the Suspended Covenants. During a Suspension Period,
the covenants that are not Suspended Covenants shall be interpreted as though
the Suspended Covenants continue to be applicable during such Suspension Period.
For illustrative purposes only, even though Section 7.03 will not be in effect
during a Suspension Period, Section 7.01(dd) will be interpreted as though
Section 7.03(q) were still in effect during such Suspension Period.

 

156



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event of any such reinstatement, no action
taken or omitted to be taken by Holdings, the Borrower or any of its Restricted
Subsidiaries prior to such reinstatement that was permitted at such time will
give rise to a Default or Event of Default under this Agreement or any other
Loan Document; provided that (1) with respect to Restricted Payments made after
such reinstatement, the amount available to be made as Restricted Payments will
be calculated as though the covenant described above under Section 7.06 had been
in effect prior to, but not during, the Suspension Period; and (2) all
Indebtedness incurred, or Disqualified Equity Interests issued, during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 7.03(b)(i); and (3) any transaction with an Affiliate entered into after
such reinstatement pursuant to an agreement entered into during any Suspension
Period shall be deemed to be permitted pursuant to Section 7.08(h).

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01    Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a)    Non-Payment. Any Loan Party or other Guarantor fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b)    Specific Covenants. The Borrower, any Restricted Subsidiary or, in the
case of Section 7.14, Holdings, fails to perform or observe any term, covenant
or agreement contained in any of Section 6.03(a), 6.05(a) (solely with respect
to the Borrower), or 6.13(c) (and such failure continues for 135 days after the
Closing Date) or Article VII; provided that a Default as a result of a breach of
Section 7.11 is subject to cure pursuant to Section 8.05; or

(c)    Other Defaults. Any Loan Party or other Guarantor fails to perform or
observe any other covenant or agreement (not specified in Sections 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after written notice
thereof by the Administrative Agent to the Borrower; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower, any other Loan Party or other Guarantor herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect in any material respect when made or deemed made;
or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Agreement, termination events or
equivalent events pursuant to the terms of such

 

157



--------------------------------------------------------------------------------

Swap Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j)    Change of Control. There occurs any Change of Control; or

(k)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms

 

158



--------------------------------------------------------------------------------

thereof including as a result of a transaction not prohibited under this
Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents and the Intercreditor Agreements on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or any loss thereof results from the
failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) any of the Equity Interests of the Borrower
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

(l)    ERISA. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m)    Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (A) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

159



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03    Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the Borrower, have assets with a
fair market value in excess of 5.0% of Total Assets (it being agreed that all
Restricted Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

SECTION 8.04    Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

160



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

SECTION 8.05    Borrower’s Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Sections 8.01 or
8.02, if the Borrower determines that an Event of Default under the covenant set
forth in Section 7.11 has occurred or may occur, during the period commencing
after the beginning of the last fiscal quarter included in such Test Period and
ending ten (10) Business Days after the date on which financial statements are
required to be delivered hereunder with respect to such fiscal quarter, HGVI may
make a Specified Equity Contribution to Holdings (a “Designated Equity
Contribution”), and the amount of the net cash proceeds thereof shall be deemed
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds (i) are actually received by the Borrower
as cash common equity (including through capital contribution of such net cash
proceeds to the Borrower) during the period commencing after the beginning of
the last fiscal quarter included in such Test Period by the Borrower and ending
ten (10) Business Days after the date on which financial statements are required
to be delivered with respect to such fiscal quarter hereunder and (ii) are Not
Otherwise Applied. The parties hereby acknowledge that this Section 8.05(a) may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any baskets
or other amounts other than the amount of the Consolidated EBITDA for the
purpose of Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in Pro Forma Compliance with Section 7.11 for any applicable
period and (iv) there shall be no pro forma reduction in Indebtedness with the
proceeds of any Designated Equity Contribution for determining compliance with
Section 7.11 for the fiscal quarter with respect to which such Designated Equity
Contribution was made.

 

161



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01    Appointment and Authorization of Agents.

(a)    Each Lender hereby irrevocably appoints, designates and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)    Each of the Secured Parties hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

(d)    Each Lender hereby (i) acknowledges that it has received a copy of the
Intercreditor Agreements, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements to the extent
then in effect, and (iii) authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

 

162



--------------------------------------------------------------------------------

(e)    Except as provided in Sections 9.09 and 9.11, the provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

SECTION 9.02    Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

SECTION 9.03    Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, the existence, value or collectability of
the Collateral, any failure to monitor or maintain any part of the Collateral,
or the perfection or priority of any Lien or security interest created or
purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. Notwithstanding the
foregoing, neither the Administrative Agent nor the Collateral Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or Collateral Agent (as
applicable) is required to exercise as directed in writing by the Required
Lenders (or such other number or

 

163



--------------------------------------------------------------------------------

percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

SECTION 9.04    Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

SECTION 9.05    Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06    Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed

 

164



--------------------------------------------------------------------------------

appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07    Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

SECTION 9.08    Agents in Their Individual Capacities.

Deutsche Bank AG New York Branch and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and

 

165



--------------------------------------------------------------------------------

its respective Affiliates as though Deutsche Bank AG New York Branch were not
the Administrative Agent, the Collateral Agent or Swing Line Lender hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Deutsche Bank AG New York Branch or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Deutsche Bank AG New York Branch
and its Affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, the Collateral Agent or a Swing Line Lender, and the
terms “Lender” and “Lenders” include Deutsche Bank AG New York Branch in its
individual capacity. Any successor to Deutsche Bank AG New York Branch as the
Administrative Agent or the Collateral Agent shall also have the rights
attributed to Deutsche Bank AG New York Branch under this paragraph.

SECTION 9.09    Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon ten (10) days’
notice to the Lenders. If the Administrative Agent or the Collateral Agent
resigns under this Agreement or is removed by the Borrower, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Sections 8.01(f) or (g) (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation or
removal of the Administrative Agent or the Collateral Agent, as applicable, the
Administrative Agent or the Collateral Agent, as applicable, in the case of a
resignation, and the Borrower, in the case of a removal may appoint, after
consulting with the Lenders and the Borrower (in the case of a resignation), a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or retiring Collateral Agent and the term “Administrative Agent” or
“Collateral Agent” shall mean such successor administrative agent or collateral
agent and/or Supplemental Agent, as the case may be, and the retiring
Administrative Agent’s or Collateral Agent’s appointment, powers and duties as
the Administrative Agent or Collateral Agent shall be terminated. After the
retiring Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and the provisions of Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or ten
(10) days following the Borrower’s notice of removal, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent or
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the

 

166



--------------------------------------------------------------------------------

Collateral Documents or (b) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

SECTION 9.10    Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

167



--------------------------------------------------------------------------------

SECTION 9.11    Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
and Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (ii) at the time
the property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b)    To release or subordinate any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or (w)
(in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

(c)    That any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Senior Unsecured
Notes or any Junior Financing;

(d) (i) At the sole option of the Borrower, Parent or any existing entity
constituting “Holdings” shall be released from its obligations under the
Guaranty if such entity ceases to be the direct parent of the Borrower as a
result of a transaction or designation permitted pursuant to the definition
thereof and otherwise permitted hereunder, subject to the assumption of
obligations of “Holdings” under the Loan Documents by such other Domestic
Subsidiary of Parent that directly owns 100% of the issued and outstanding
Equity Interests in the Borrower pursuant to the definition thereof and
(ii) HWHI shall be released from its obligations under the Guaranty and the Loan
Documents upon the consummation of the Spin-Off Transactions; and

(e)    the Collateral Agent may, without any further consent of any Lender,
enter into (i) a First Lien Intercreditor Agreement with the collateral agent or
other representatives of holders of Permitted Ratio Debt that is intended to be
secured on a pari passu basis with the Obligations and/or (ii) a Junior Lien
Intercreditor Agreement with the collateral agent or other representatives of
the holders of Indebtedness permitted under Section 7.03, in each case, where
such Indebtedness is secured by Liens permitted under Section 7.01. The
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted. Any First Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement entered into by
the Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

 

168



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12    Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “lead arranger” or
“co-syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

SECTION 9.13    Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, the term “Lender” for purposes of this Section 9.13
shall include each L/C Issuer and Swing Line Lender.

 

169



--------------------------------------------------------------------------------

SECTION 9.14    Appointment of Supplemental Agents.

(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent and the Collateral Agent are hereby authorized to
appoint an additional individual or institution selected by the Administrative
Agent or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

(b)    In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

ARTICLE X

Miscellaneous

SECTION 10.01    Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (i) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the

 

170



--------------------------------------------------------------------------------

Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b)    postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated Total Net Leverage Ratio” or in
the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d)    change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e)    other than in connection with a transaction permitted under Sections 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;

(f)    other than in connection with a transaction permitted under Sections 7.04
or 7.05, release all or substantially all of the aggregate value of the
Guaranty, without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Credit Facility or Facilities (and in
the case of multiple Facilities which are affected, with respect to any such
Facility, such consent shall be effected by the Required Facility Lenders of
such Facility); provided, however, that the waivers described in this clause
(g) shall not require the consent of any Lenders other than the Required
Facility Lenders under such Facility or Facilities;

 

171



--------------------------------------------------------------------------------

(h)    amend, waive or otherwise modify the portion of the definition of
“Interest Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby; or

(i)    amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the requisite Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the requisite Lenders under such
applicable Incremental Term Loans, Incremental Revolving Credit Commitments,
Refinancing Term Loans, Other Revolving Credit Commitments, Extended Term Loans
or Extended Revolving Credit Commitments, as the case may be;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by a Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender and the Borrower so long as the obligations of the
Revolving Credit Lenders are not affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iv) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Lenders holding
more than 50% of any Class of Commitments or Loans shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments or Collateral hereunder in a manner different than
such amendment affects other Classes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

 

172



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions,
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Collateral Documents or other document to be consistent with this Agreement and
the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02    Notices and Other Communications; Facsimile Copies.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other

 

173



--------------------------------------------------------------------------------

communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)    if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent, an L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c)    Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

SECTION 10.03    No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

174



--------------------------------------------------------------------------------

SECTION 10.04    Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, L/C Issuers, the Lead Arrangers and
the Joint Bookrunners for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to Davis Polk &
Wardwell LLP and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the Lenders taken as a whole) and
(b) from and after the Closing Date, to pay or reimburse the Administrative
Agent, the Collateral Agent, L/C Issuers, the Lead Arrangers, the Joint
Bookrunners and each Lender for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and the
Lead Arrangers (and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the Lenders taken as a whole)). The
foregoing costs and expenses shall include all reasonable search, filing and
recording charges relating to Collateral and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within thirty (30) days of receipt by the Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail
including, if requested by the Borrower and to the extent reasonably available,
backup documentation supporting such reimbursement request; provided that with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
three Business Days of the Closing Date. If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

SECTION 10.05    Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each

 

175



--------------------------------------------------------------------------------

relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Affiliates or their respective directors, officers,
employees, partners, agents, advisors or other representatives, as determined by
a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
any of its Affiliates or their respective directors, officers, employees,
partners, agents, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
or as a letter of credit issuer or swing line bank under any Facility and other
than any claims arising out of any act or omission of Holdings, the Borrower,
the Investors or any of their Affiliates). No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
and for any out-of-pocket expenses); it being agreed that this sentence shall
not limit the indemnification obligations of Holdings, the Borrower or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within thirty (30) days
after written demand therefor (together with backup documentation supporting
such reimbursement request); provided, however, that such Indemnitee shall
promptly refund the amount of any payment to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent or Collateral Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,

 

176



--------------------------------------------------------------------------------

satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

SECTION 10.06    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.07(m), (ii) by
way of participation in accordance with the provisions of Section 10.07(f),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(h) or (iv) to an SPC in accordance with the
provisions of Section 10.07(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void); provided, however, that
notwithstanding anything to the contrary, (x) no Lender may assign or transfer
by participation any of its rights or obligations hereunder to (i) any Person
that is a Defaulting Lender or a Disqualified Lender, (ii) a natural Person or
(iii) to Holdings, the Borrower or any of their respective Subsidiaries or
Affiliates (except, in the case of Holdings, Borrower and any of their
respective Subsidiaries, pursuant to Section 2.05(a)(v) or Section 10.07(m)) and
(y) no Lender may assign any Revolving Credit Commitments or Revolving Credit
Exposure hereunder without the consent of the Borrower (not to be unreasonably
withheld or delayed) unless (i) such assignment is to a Revolving Credit Lender
or to an Affiliate of a Revolving Credit Lender of similar creditworthiness or
(ii) an Event of Default under Section 8.01(a) or, solely with respect to the
Borrower, Section 8.01(f) has occurred and is continuing; provided that the
Borrower shall be deemed to have consented to any assignment of Term Loans
unless the Borrower shall have objected thereto within fifteen (15) Business
Days after having received written notice thereof. The parties hereby agree that
Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without notice to the
Borrower, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any subsidiaries’

 

177



--------------------------------------------------------------------------------

investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(f) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender or to an Affiliate of a Revolving Credit Lender of similar
creditworthiness, (iii) if an Event of Default under Section 8.01(a) or, solely
with respect to the Borrower, Section 8.01(f) has occurred and is continuing or
(iv) an assignment of all or a portion of the Loans pursuant to Section
10.07(m);

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(m);

(C)    each L/C Issuer at the time of such assignment; provided that no consent
of the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D)    the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment), $1,000,000 (in the case of a Term Loan), and shall be in increments
of an amount of $1,000,000 (in the case of a Revolving Credit Loan or Revolving
Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess thereof
(provided that simultaneous assignments to or from two or more Approved Funds
shall be aggregated for purposes of determining compliance with this Section

 

178



--------------------------------------------------------------------------------

10.07(b)(ii)(A)), unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C)    other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances

 

179



--------------------------------------------------------------------------------

occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(f).

(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower pursuant to Section 10.07(m) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and, with respect to such Lender’s own
interest only, any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliate of Holdings, Borrower or any
Subsidiary thereof.

(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, the Swing
Line Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f)    Any Lender may at any time sell participations to any Person, subject to
the proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or

 

180



--------------------------------------------------------------------------------

other modification described in the first proviso to Section 10.01 that requires
the affirmative vote of such Lender. Subject to Section 10.07(g), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations of such Sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(c). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(g)    A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Sections 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligations to the Borrower at such time),
(ii) no SPC shall be liable for

 

181



--------------------------------------------------------------------------------

any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(j)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(l)    Any assignment of Commitments or Loans by a Lender or all or a portion of
its rights and obligations among the Facilities shall not be required to be made
on a pro rata basis among each of the Facilities.

 

182



--------------------------------------------------------------------------------

(m)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing and no proceeds of Revolving Credit Borrowings are applied to
fund the consideration for any such assignment, at any time, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to HGVI, Holdings or the Borrower through (x) Dutch auctions open to
all Lenders on a pro rata basis in accordance with procedures of the type
described in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or
any other provision in this Agreement, open market purchase on a non-pro rata
basis; provided that in connection with assignments pursuant to clause
(y) above:

(i)    if HGVI or Holdings is the assignee, upon such assignment, transfer or
contribution, HGVI or Holdings shall automatically be deemed to have contributed
the principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower; or

(ii)    if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (A) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(B) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

SECTION 10.08    Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (c) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is

 

183



--------------------------------------------------------------------------------

prohibited by law, rule or regulation; (e) to any other party to this Agreement;
(f) subject to an agreement containing provisions at least as restrictive as
those set forth in this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 10.07(h),
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement (provided that the disclosure of any such
Information to any Lenders or Eligible Assignees or Participants shall be made
subject to the acknowledgement and acceptance by such Lender, Eligible Assignee
or Participant that such Information is being disseminated on a confidential
basis (on substantially the terms set forth in this Section 10.08 or as
otherwise reasonably acceptable to the Borrower, including, without limitation,
as agreed in any Borrower Materials) in accordance with the standard processes
of the Administrative Agent or customary market standards for dissemination of
such type of Information; (g) with the written consent of the Borrower; (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08 or becomes available to the Administrative Agent,
the Lead Arrangers, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
any Investor or their respective Affiliates (so long as such source is not known
to the Administrative Agent, the Lead Arrangers, such Lender, such L/C Issuer or
any of their respective Affiliates to be bound by confidentiality obligations to
any Loan Party); (i) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (j) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (k) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender, such L/C Issuer or any of their respective Affiliates;
provided that no disclosure shall be made to any Disqualified Lender. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to Holdings, the Borrower or
any of their Subsidiaries or its business, other than any such information that
is publicly available to any Agent, any L/C Issuer or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that all information received after the Closing Date
from Parent, Holdings, the Borrower or any of its Subsidiaries shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential.

SECTION 10.09    Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time

 

184



--------------------------------------------------------------------------------

owing by, such Lender and its Affiliates or the Collateral Agent to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Collateral Agent hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and such
Lender may have. No amounts set off from any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

SECTION 10.10    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11    Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

 

185



--------------------------------------------------------------------------------

SECTION 10.12    Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 10.15    GOVERNING LAW.

(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE

 

186



--------------------------------------------------------------------------------

UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 10.16    WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17    Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent, the L/C Issuers,
and the Administrative Agent shall have been notified by each Lender, the Swing
Line Lender and the L/C Issuers that each Lender, the Swing Line Lender and the
L/C Issuers have executed it and thereafter shall be binding upon and inure to
the benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.18    USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements

 

187



--------------------------------------------------------------------------------

of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name, address
and tax identification number of such Loan Party and other information regarding
such Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.
This notice is given in accordance with the requirements of the USA PATRIOT Act
and is effective as to the Lenders and the Administrative Agent.

SECTION 10.19    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Loan Party hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Agents, the Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty under applicable law relating to agency and
fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Holdings, any Investor, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, the Lead Arrangers or
Affiliate thereof were not an Lender or the Lead Arrangers (or an agent or any
other person with any similar role under the Facilities) and without any duty to
account therefor to any other Lender, the Lead Arrangers, Holdings, the
Borrower, any Investor or any Affiliate of the foregoing. Each

 

188



--------------------------------------------------------------------------------

Lender, the Lead Arrangers and any affiliate thereof may accept fees and other
consideration from Holdings, the Borrower, any Investor or any Affiliate thereof
for services in connection with this Agreement, the Facilities or otherwise
without having to account for the same to any other Lender, the Lead Arrangers,
Holdings, the Borrower, any Investor or any Affiliate of the foregoing. Some or
all of the Lenders and the Lead Arrangers may have directly or indirectly
acquired certain equity interests (including warrants) in Holdings, the
Borrower, an Investor or an Affiliate thereof or may have directly or indirectly
extended credit on a subordinated basis to Holdings, the Borrower, an Investor
or an Affiliate thereof. Each party hereto, on its behalf and on behalf of its
affiliates, acknowledges and waives the potential conflict of interest resulting
from any such Lender, the Lead Arrangers or an Affiliate thereof holding
disproportionate interests in the extensions of credit under the Facilities or
otherwise acting as arranger or agent thereunder and such Lender, the Lead
Arrangers or Affiliate thereof directly or indirectly holding equity interests
in or subordinated debt issued by Holdings, the Borrower, an Investor or an
Affiliate thereof.

SECTION 10.20    Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21    Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

SECTION 10.22    Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to

 

189



--------------------------------------------------------------------------------

the extent that on the Business Day following receipt by such Lender of any sum
adjudged to be so due in such other currency such Lender may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to such Lender in the specified currency, such
Lender agrees to remit such excess to the Borrower.

SECTION 10.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto to any Lender that is an EEA Financial
Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE XI

Guaranty

SECTION 11.01    The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by

 

190



--------------------------------------------------------------------------------

any Loan Party under any Loan Document or any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 11.02    Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.10 any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;

(iv)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v)    the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or

 

191



--------------------------------------------------------------------------------

the Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive, to the extent
permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guaranty or acceptance of
this Guaranty, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guaranty, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guaranty. This Guaranty shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

SECTION 11.03    Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04    Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Sections 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.

SECTION 11.05    Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

192



--------------------------------------------------------------------------------

SECTION 11.06    Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07    Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08    General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09    Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender shall have any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

SECTION 11.10    Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred (a “Transferred Guarantor”) to a
person or persons, none of which is a Loan Party or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or

 

193



--------------------------------------------------------------------------------

documents as any Agent shall reasonably request, the Administrative Agent and
the Collateral Agent shall, at such Transferred Guarantor’s expense, take such
actions as are necessary to effect each release described in this Section 11.10
in accordance with the relevant provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place), this Agreement
and the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement. The Collateral Agent shall, at each
Guarantor’s expense, take such actions as are necessary to release any
Collateral owned by such Guarantor in accordance with the relevant provisions of
the Collateral Documents.

SECTION 11.11    Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.11 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

SECTION 11.12    Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HILTON GRAND VACATIONS BORROWER LLC, as Borrower By:  

/s/ James Mikolaichik

  Name: James Mikolaichik   Title: Executive Vice President HILTON GRAND
VACATIONS PARENT LLC, as Parent By:  

/s/ James Mikolaichik

  Name: James Mikolaichik   Title: Executive Vice President HILTON WORLDWIDE
HOLDINGS INC., as a Guarantor and solely in respect of certain applicable
provisions of Article V and Article XI By:  

/s/ W. Steven Standefer

  Name: W. Steven Standefer   Title: Senior Vice President HILTON GRAND
VACATIONS INC., as a Guarantor and solely in respect of certain applicable
provisions of Article V and Article XI By:  

/s/ Allen Klingsick

  Name: Allen Klingsick   Title: Vice President

48TH STREET HOLDING LLC

HILTON GRAND VACATIONS BORROWER INC.

HILTON GRAND VACATIONS CLUB, LLC

HILTON GRAND VACATIONS COMPANY, LLC

HILTON GRAND VACATIONS FINANCING, LLC

HILTON GRAND VACATIONS MANAGEMENT, LLC

HILTON KINGSLAND 1, LLC

HILTON RESORTS CORPORATION

HILTON RESORTS MARKETING CORP.

HILTON TRAVEL, LLC

HRC ISLANDER LLC

GRAND VACATIONS REALTY, LLC

GRAND VACATIONS SERVICES LLC

GRAND VACATIONS TITLE, LLC,

each, as a Guarantor

By:  

/s/ James Mikolaichik

  Name: James Mikolaichik   Title: Executive Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Swing Line Lender, L/C Issuer and a Lender By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:  

/s/ Will T. Bowers, Jr.

  Name:   Will T. Bowers, Jr.   Title:   Senior Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,

as a Lender

By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Sun Trust Bank,

as a Lender

By:  

/s/ David A. Ernst

  Name: David A. Ernst   Title:   Vice President

 

JPMorgan Chase Bank, N.A.,

as a Lender

By:  

/s/ Nadeige Dang

  Name: Nadeige Dang   Title:   Vice President

 

Wells Fargo Bank, N.A.,

as a Lender

By:  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title:   Senior Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD

as a Lender

By:  

/s/ Lawrence Elkins

  Name: Lawrence Elkins   Title:   Vice President

 

U.S. Bank National Association,

as a Lender

By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title:   Senior Vice President

 

Bank of Hawaii,

as a Lender

By:  

/s/ Rod Peroff

  Name: Rod Peroff   Title:   Vice President

 

 

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments and L/C Sublimit

 

     Initial Term
Commitments:      Revolving Credit
Commitments:  

Deutsche Bank AG New York Branch

   $ 27,500,000.00       $ 27,500,000.00   

Bank of America, N.A.

   $ 27,500,000.00       $ 27,500,000.00   

Goldman Sachs Bank USA

   $ 27,500,000.00       $ 27,500,000.00   

Barclays Bank PLC

   $ 21,500,000.00       $ 21,500,000.00   

SunTrust Bank

   $ 21,500,000.00       $ 21,500,000.00   

JPMorgan Chase Bank, N.A.

   $ 21,500,000.00       $ 21,500,000.00   

Wells Fargo Bank, N.A.

   $ 21,500,000.00       $ 21,500,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 16,500,000.00       $ 16,500,000.00   

U.S. Bank National Association

   $ 10,000,000.00       $ 10,000,000.00   

Bank of Hawaii

   $ 5,000,000.00       $ 5,000,000.00   

Total:

   $ 200,000,000.00       $ 200,000,000.00   

 

     Applicable L/C Fronting Sublimit  

Deutsche Bank AG New York Branch

   $ 30,000,000.00   



--------------------------------------------------------------------------------

Schedule 1.01B

Disqualified Lenders

 

1. Marriott Vacations Worldwide, Inc.

 

2. Disney Vacation Club

 

3. Interval Leisure Group

 

4. Holiday Inn Club Vacations

 

5. Bluegreen Vacations

 

6. Diamond Resorts International

 

7. Four Seasons Hotels and Resorts

 

8. Hyatt Hotels Corporation

 

9. Marriott International, Inc.

 

10. Starwood Hotels & Resorts Worldwide, Inc.

 

11. Société du Louvre, Wyndham Hotels and Resorts, LLC

 

12. InterContinental Hotels Group PLC

 

13. FRHI Hotels & Resorts

 

14. Choice Hotels International, Inc.

 

15. Accor Hotels

 

16. Any Subsidiaries of (1) through (15) above that are reasonably identifiable
as such on the basis of name (other than bona fide debt funds)



--------------------------------------------------------------------------------

Schedule 1.01C

Collateral Documents

The Security Agreement, dated as of December 28, 2016, among the Borrower,
Hilton Grand Vacations Parent LLC, Hilton Grand Vacations Borrower LLC, certain
subsidiaries of the Borrower and Deutsche Bank AG New York Branch, as Collateral
Agent.



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

 

Entity Name    Jurisdiction    %
ownership

Hilton Grand Vacations Japan, LLC

   Japan    100%

HGV Depositor LLC

   Delaware    100%

Hilton Grand Vacations Italy S.R.L.

   Italy    100%

Hilton Grand Vacations Trust 2013-A

   Delaware    100%

Hilton Grand Vacations Trust 2013-A

   Delaware    100%

Hilton Grand Vacations Trust I, LLC

   Delaware    100%

Hilton Resorts Marketing Korea, LLC

   Korea, Republic of    100%

Hilton Grand Vacations UK Ltd.

   England and Wales    100%



--------------------------------------------------------------------------------

Schedule 1.01E

Securitization Subsidiaries

 

Entity Name    Jurisdiction    %
ownership

HGV Depositor LLC

   Delaware    100%

Hilton Grand Vacations Trust 2013-A

   Delaware    100%

Hilton Grand Vacations Trust 2014-A

   Delaware    100%

Hilton Grand Vacations Trust I, LLC

   Delaware    100%



--------------------------------------------------------------------------------

Schedule 1.01F

Unrestricted Subsidiaries

 

Entity Name    Jurisdiction    %
ownership

HGV Depositor LLC

   Delaware    100%

Hilton Grand Vacations Trust 2013-A

   Delaware    100%

Hilton Grand Vacations Trust 2014-A

   Delaware    100%

Hilton Grand Vacations Trust I, LLC

   Delaware    100%



--------------------------------------------------------------------------------

Schedule 1.01G

Approved Counterparties

None.



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

 

Guarantees:   Beneficiary    Purpose                                 
                           Amount  

Hilton East 48th Street, New York City

   Guarantee to acquire units    $ 182,300,000   

Hilton Las Palmeras

   Guarantee to acquire units    $ 12,600,000    Letters of Credit:   Issued for
the Benefit of         Amount  

ACE American Insurance Company

      $ 216,000   

ACE American Insurance Company

      $ 551,967   

ACE American Insurance Company

      $ 700,000    Intercompany Indebtedness:    See Attachments I and II to
this Schedule 5.05.   



--------------------------------------------------------------------------------

Attachment I to Schedule 5.05

Intercompany Indebtedness to be Remain Outstanding

Following the Consummation of the Spin-off Transaction

 

Lender

 

Entity

Type

 

Borrower

 

Entity

Type

  Currency   Amount  

Hilton Resorts Corporation

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
1,892,443,899   

Hilton Grand Vacations Club, LLC

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
541,105,503   

Hilton Grand Vacations Club, LLC

  Guarantor   Hilton Resorts Corporation   Guarantor   USD     347,596,423   

HRC Islander LLC

  Guarantor   Hilton Resorts Corporation   Guarantor   USD     269,196,597   

Hilton Grand Vacations Management, LLC

  Guarantor   Hilton Resorts Corporation   Guarantor   USD     205,920,383   

Hilton Grand Vacations Management, LLC

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
191,051,413   

Hilton Resorts Marketing Corp.

  Guarantor   Hilton Resorts Corporation   Guarantor   USD     174,153,089   

Hilton Grand Vacations Company, LLC

  Guarantor   Hilton Resorts Marketing Corp.   Guarantor   USD     153,787,574
  

Hilton Grand Vacations Club, LLC

  Guarantor   Hilton Grand Vacations Management, LLC   Guarantor   USD    
136,369,602   

Hilton Grand Vacations Company, LLC

  Guarantor   HRC Islander LLC   Guarantor   USD     84,325,327   

Grand Vacations Title, LLC

  Guarantor   Hilton Resorts Corporation   Guarantor   USD     39,562,107   

Grand Vacations Services LLC

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
29,472,269   

Grand Vacations Title, LLC

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
22,306,187   

Grand Vacations Services LLC

  Guarantor   Hilton Resorts Corporation   Guarantor   USD     19,221,406   

Grand Vacations Realty, LLC

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
18,888,130   

Hilton Resorts Marketing Corp.

  Guarantor   Hilton Grand Vacations Club, LLC   Guarantor   USD     10,590,461
  

Hilton Resorts Corporation

  Guarantor   Hilton Grand Vacations UK Ltd.   Non-Guarantor   GBP     7,615,560
  

Hilton Resorts Corporation

  Guarantor   HGV Depositor LLC   Non-Guarantor   USD     7,602,254   

HGV Depositor LLC

  Non-Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD    
6,837,238   



--------------------------------------------------------------------------------

Lender

 

Entity

Type

 

Borrower

 

Entity

Type

  Currency   Amount  

Hilton Grand Vacations Club, LLC

  Guarantor   HRC Islander LLC   Guarantor   USD     1,955,639   

Hilton Resorts Corporation

  Guarantor   Grand Vacations Realty, LLC   Guarantor   USD     1,228,171   

Grand Vacations Title, LLC

  Guarantor   HRC Islander LLC   Guarantor   USD     725,864   

Hilton Grand Vacations Management, LLC

  Guarantor   Grand Vacations Realty, LLC   Guarantor   USD     261,124   

Grand Vacations Realty, LLC

  Guarantor   Hilton Grand Vacations Club, LLC   Guarantor   USD     259,171   

Grand Vacations Services LLC

  Guarantor   HRC Islander LLC   Guarantor   USD     249,255   

Hilton Resorts Marketing Korea, LLC

  Non-Guarantor   Hilton Resorts Corporation   Guarantor   USD     139,237   

Hilton Resorts Corporation

  Guarantor   Hilton Travel, LLC   Guarantor   USD     111,063   

HRC Islander LLC

  Guarantor   Grand Vacations Realty, LLC   Guarantor   USD     106,930   

Hilton Grand Vacations Club, LLC

  Guarantor   Grand Vacations Services LLC   Guarantor   USD     98,255   

Hilton Resorts Corporation

  Guarantor   Hilton Grand Vacations Italy S.R.L.   Non-Guarantor   USD    
76,551   

Grand Vacations Realty, LLC

  Guarantor   Grand Vacations Services LLC   Guarantor   USD     38,301   

Hilton Grand Vacations Management, LLC

  Guarantor   Grand Vacations Title, LLC   Guarantor   USD     36,369   

Grand Vacations Title, LLC

  Guarantor   Grand Vacations Realty, LLC   Guarantor   USD     19,793   

Hilton Travel, LLC

  Guarantor   Hilton Grand Vacations Company, LLC   Guarantor   USD     12,045
  

Grand Vacations Title, LLC

  Guarantor   Hilton Grand Vacations Club, LLC   Guarantor   USD     10,986   

Grand Vacations Title, LLC

  Guarantor   Grand Vacations Services LLC   Guarantor   USD     10,346   

Hilton Resorts Marketing Korea, LLC

  Non-Guarantor   Hilton Grand Vacations Club, LLC   Guarantor   USD     3,792
  

Hilton Grand Vacations Management, LLC

  Guarantor   Grand Vacations Services LLC   Guarantor   USD     3,025   

Grand Vacations Realty, LLC

  Guarantor   HGV Depositor LLC   Non-Guarantor   USD     1,832   

Hilton Resorts Marketing Corp.

  Guarantor   Grand Vacations Services LLC   Guarantor   USD     579   

Hilton Grand Vacations Club, LLC

  Guarantor   HGV Depositor LLC   Non-Guarantor   USD     208   

Hilton Resorts Marketing Corp.

  Guarantor   Hilton Grand Vacations Management, LLC   Guarantor   USD     81   



--------------------------------------------------------------------------------

Attachment II to Schedule 5.05

Intercompany Indebtedness to be Repaid

In Connection with the Spin-Off Transaction

 

Lender

  

Entity

Type

  

Borrower

  

Entity

Type

   Currency    Amount  

Hilton Reservations Worldwide LLC

   Hilton Worldwide    Hilton Resorts Corporation    Guarantor    USD     
37,671,406   

Hilton Intl Holding LLC

   Hilton Worldwide    Hilton Resorts Corporation    Guarantor    USD     
12,343,457   

Hilton HHonors Worldwide LLC

   Hilton Worldwide    Hilton Grand Vacations Club, LLC    Guarantor    USD     
6,451,038   

Promus Hotels LLC

   Hilton Worldwide    Hilton Resorts Corporation    Guarantor    USD     
5,529,872   

Promus Hotels LLC

   Hilton Worldwide    Hilton Grand Vacations Company, LLC    Guarantor    USD
     2,622,635   

Hilton Systems Solutions LLC

   Hilton Worldwide    Hilton Grand Vacations Company, LLC    Guarantor    USD
     2,248,514   

Park Hotels and Resorts Inc.

   Park    Hilton Grand Vacations Company, LLC    Guarantor    USD     
1,470,613   

Hilton HHonors Worldwide LLC

   Hilton Worldwide    Hilton Resorts Corporation    Guarantor    USD     
1,166,378   

Park Hotels and Resorts Inc.

   Park    Hilton Grand Vacations Club, LLC    Guarantor    USD      767,501   

Promus Hotels LLC

   Hilton Worldwide    Hilton Grand Vacations Club, LLC    Guarantor    USD     
318,882   

HLT Domestic Owner LLC

   Park    Hilton Resorts Corporation    Guarantor    USD      307,424   

Hilton Reservations Worldwide LLC

   Hilton Worldwide    Hilton Grand Vacations Club, LLC    Guarantor    USD     
275,636   

HLT Domestic Owner LLC

   Hilton Worldwide    Hilton Grand Vacations Company, LLC    Guarantor    USD
     191,959   

Promus Hotels LLC

   Hilton Worldwide    Hilton Grand Vacations Management, LLC    Guarantor   
USD      154,648   

Promus Hotels LLC

   Hilton Worldwide    Grand Vacations Services LLC    Guarantor    USD     
149,552   

Promus Hotels LLC

   Hilton Worldwide    Grand Vacations Title, LLC    Guarantor    USD     
46,149   

Promus Hotels LLC

   Hilton Worldwide    Grand Vacations Realty, LLC    Guarantor    USD     
16,998   

Park Hotels and Resorts Inc.

   Park    Hilton Grand Vacations Management, LLC    Guarantor    USD     
12,361   

Park Hotels and Resorts Inc.

   Park    Grand Vacations Services LLC    Guarantor    USD      6,546   



--------------------------------------------------------------------------------

Lender

  

Entity

Type

  

Borrower

  

Entity

Type

   Currency    Amount  

Hilton Supply Management LLC

   Hilton Worldwide    Hilton Grand Vacations Company, LLC    Guarantor    USD
     385   

Promus Hotels LLC

   Hilton Worldwide    Hilton Resorts Marketing Corp.    Guarantor    USD     
337   

Park Hotels and Resorts Inc.

   Park    Grand Vacations Title, LLC    Guarantor    USD      268   

Park Hotels and Resorts Inc.

   Park    HRC Islander LLC    Guarantor    USD      85   



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.08

Ownership of Property

None.



--------------------------------------------------------------------------------

Schedule 5.09(a)

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.10

Taxes

None.



--------------------------------------------------------------------------------

Schedule 5.11(a)

ERISA Compliance

None.



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Other Equity Investments

 

Entity Name    Jurisdiction    % ownership

48th Street Holding LLC

   Delaware    100%

Grand Vacations Realty, LLC

   Delaware    100%

Grand Vacations Services LLC

   Delaware    100%

Grand Vacations Title, LLC

   Delaware    100%

Hilton Grand Vacations Borrower Inc.

   Delaware    100%

Hilton Grand Vacations Borrower LLC

   Delaware    100%

Hilton Grand Vacations Club, LLC

   Delaware    100%

Hilton Grand Vacations Company, LLC

   Delaware    100%

Hilton Grand Vacations Financing, LLC

   Delaware    100%

Hilton Grand Vacations Italy S.R.L.

   Italy    100%

Hilton Grand Vacations Japan, LLC

   Japan    100%

Hilton Grand Vacations Management, LLC

   Nevada    100%

Hilton Grand Vacations Trust 2013-A

   Delaware    100%

Hilton Grand Vacations Trust 2014-A

   Delaware    100%

Hilton Grand Vacations Trust I, LLC

   Delaware    100%

Hilton Grand Vacations UK Ltd.

   England    100%

Hilton Kingsland 1, LLC

   Delaware    100%

Hilton Resorts Corporation

   Delaware    100%

Hilton Resorts Marketing Corp.

   Delaware    100%

Hilton Resorts Marketing Korea, LLC

   Korea, Republic of    100%

Hilton Travel, LLC

   Delaware    100%

HGV Depositor LLC

   Delaware    100%

HRC Islander LLC

   Delaware    100%



--------------------------------------------------------------------------------

Schedule 6.15

Post-Closing Covenants

 

1. Within sixty (60) days of the Closing Date (or such longer period as the
Administrative Agent may agree), delivery to the Collateral Agent of joinders to
the Intercompany Note, accompanied by note powers duly executed in blank or
other instruments of transfer, by each of the following Restricted Subsidiaries
of the Borrower: Hilton Grand Vacations Italy S.R.L., Hilton Grand Vacations
Japan, LLC, Hilton Grand Vacations UK Ltd., and Hilton Resorts Marketing Korea,
LLC.

 

2. Within ninety (90) days of the Closing Date (or such longer period as the
Administrative Agent may agree), (a) filing of an assignment of the trademarks
set forth on Schedule 9(a) of the Perfection Certificate to Hilton Resorts
Corporation (the “HRC Trademarks”) with the United States Patent and Trademark
Office and (b) delivery to the Collateral Agent of a short-form Intellectual
Property Security Agreement (as defined in the Security Agreement), executed by
Hilton Resorts Corporation and relating to the HRC Trademarks, for recording by
the United States Patent and Trademark Office.



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

 

Debtor

   State   

Jurisdiction

   Thru
Date    Original
File Date
and Number  

Secured Party

  

Collateral

   Related Filings Hilton Grand Vacations Company, LLC    DE    Secretary of
State    09-19-13    11-19-07


#2007 4396569

  Steelcase Financial Services Inc.    equipment lease    Assignment


11-19-07

Continuation

09-25-12

Hilton Grand Vacations Company, LLC    DE    Secretary of State    09-19-13   
12-11-13
#201300371151   De Lage Landen Financial Services, Inc.    equipment lease   
Hilton Grand Vacations Management, LLC    NV    Secretary of State    10-03-13
   09-08-2016
#2016025717-3   Western Equipment Finance, Inc.    equipment lease    Hilton
Grand Vacations Management, LLC    NV    Secretary of State    11-15-16   
06-26-15


#2015015871-6

  Talmer Bank & Trust    equipment lease    Assignment
07-26-16 Hilton Grand Vacations Company, LLC    DE    Secretary of State   
09-26-16    11-18-13
#2013454196   Whirlpool Corporation    equipment lease    Hilton Grand Vacations
Company, LLC    DE    Secretary of State    09-29-16    06-15-15
#20152555489   Sysco Central Florida, Inc.    equipment lease    Hilton Grand
Vacations Company, LLC    DE    Secretary of State    09-26-16    05-12-16
#20162861613   North America Office Solutions, Inc.    equipment lease   



--------------------------------------------------------------------------------

Schedule 7.02(f)

Existing Investments

 

Investments in Joint Ventures:   Joint Venture    Jurisdiction    Hilton
Investor      Beneficial
Ownership  

WBW CHP LLC

   Hawaii      HRC Islander LLC         11.86 %  Investments in Unrestricted
Subsidiaries – Ownership Interests:   Unrestricted Subsidiary    Jurisdiction   
HGV Investor      Beneficial
Ownership  

HGV Depositor LLC

   Delaware      Hilton Resorts Corporation         100 % 

Hilton Grand Vacations Trust 2013-A

   Delaware      Hilton Resorts Corporation         100 % 

Hilton Grand Vacations Trust 2014-A

   Delaware      Hilton Resorts Corporation         100 % 

Hilton Grand Vacations Trust I, LLC

   Delaware      Hilton Resorts Corporation         100 %  Investments in
Unrestricted Subsidiaries – Intercompany Loans:   Unrestricted Subsidiary
(Borrower)    Lender      Amount  

HGV Depositor LLC

     Hilton Resorts Corporation       $ 7,602,254   

HGV Depositor LLC

     Grand Vacations Realty, LLC       $ 1,832   

HGV Depositor LLC

     Hilton Grand Vacations Club, LLC       $ 208    Other Investments:   Name
of Investment    Value         

Timeshare notes receivables (as of November 30, 2016)

      $ 873,736,000   

(Portion not held by any Unrestricted Subsidiary)

     



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

 

Guarantees:   Beneficiary    Purpose      Amount  

Hilton East 48th Street, New York City

     Guarantee to acquire units       $ 182,300,000   

Hilton Las Palmeras

     Guarantee to acquire units       $ 12,600,000    Letters of Credit:  
Issued for the Benefit of           Amount  

ACE American Insurance Company

      $ 216,000   

ACE American Insurance Company

      $ 551,967   

ACE American Insurance Company

      $ 700,000    Intercompany Indebtedness:   Borrower    Lender      Amount  

Hilton Grand Vacations Company, LLC

     HGV Depositor LLC       $ 6,837,238   



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

BLACKSTONE SPECIFIC AGREEMENTS

Purchase and Sale Agreement dated as of January, 14 2014 by and between HILTON
HAWAIIAN VILLAGE LLC, a Hawaii limited liability company, and BRE GRAND ISLANDER
LLC, a Delaware limited liability company.

Development Management Agreement dated as of April 9, 2014 by and between BRE
GRAND ISLANDER LLC, a Delaware limited liability company, and HILTON RESORTS
CORPORATION, a Delaware corporation.

Sales and Marketing Agreement dated April 9, 2014 by and between HILTON RESORTS
CORPORATION, a Delaware corporation and BRE GRAND ISLANDER LLC, a Delaware
limited liability company.

Reciprocal Rights Agreement dated April 9, 2014 by and between HILTON HAWAIIAN
VILLAGE LLC, a Hawaii limited liability company, and BRE GRAND ISLANDER LLC, a
Delaware limited liability company.

Loan Servicing Agreement dated April 9, 2014 by and among BRE GRAND ISLANDER
LLC, a Delaware limited liability company, and Grand Vacations Services LLC, a
Delaware limited liability company.

Amended and Restated Resort Agreement for GI Vacation Suites, Honolulu, Hawaii
dated January 27, 2015.

Side Letter dated January 27, 2015 to the Amended and Restated Resort Agreement
for GI Vacation Suites, Honolulu, Hawaii dated January 27, 2015

IP Assignment Agreement dated April 9, 2014 by and between BRE GRAND ISLANDER
LLC, a Delaware limited liability company, HILTON HAWAIIAN VILLAGE LLC, a Hawaii
limited liability company, HLT DOMESTIC IP LLC, a Delaware limited liability
company, and HILTON RESORTS CORPORATION, a Delaware Corporation.

Post Sales Services Agreement dated April 9, 2014 by and among BRE GRAND
ISLANDER LLC, a Delaware limited liability company, Grand Vacations Title LLC, a
Delaware limited liability company, and HILTON RESORTS CORPORATION, a Delaware
corporation.

Accounting Services Agreement dated June 2, 2014 by and between Hilton Grand
Vacations Company, LLC, a Delaware limited liability company, and BRE Grand
Islander LLC, a Delaware limited liability company.

Hotel Management Agreement dated April 9, 2014 by and among BRE GRAND ISLANDER
LLC, a Delaware limited liability company, and Hilton Grand Vacations Management
LLC, a Nevada limited liability company.



--------------------------------------------------------------------------------

Timeshare Management Agreement dated April 9, 2014 by and between GI Vacation
Owners Association Inc., a Hawaii nonprofit corporation, and Hilton Grand
Vacations Management LLC, a Nevada limited liability company.

Room Night Agreement dated April 9, 2014 by and between BRE GRAND ISLANDER LLC,
a Delaware limited liability company, and HILTON RESORTS CORPORATION, a Delaware
corporation.

HHV AGREEMENTS W/ HW

Further Amended and Restated Irrevocable Facilities License Agreement dated
April 9, 2014 by and among HILTON HAWAIIAN VILLAGE LLC, a Hawaii limited
liability company, HILTON RESORTS CORPORATION, a Delaware corporation, BRE GRAND
ISLANDER LLC, a Delaware limited liability company, HVVS Owners Association
Inc., a Hawaii nonprofit corporation, KT Vacation Owners Association Inc., a
Hawaii nonprofit corporation, KT Condominium Association Inc., a Hawaii
nonprofit corporation, GW Vacation Owners Association Inc., a Hawaii nonprofit
corporation, and GI Vacation Owners Association Inc., a Hawaii nonprofit
corporation.

Amended and Restated Roadway and Utility Easement Agreement dated April 9, 2014
by and among HILTON HAWAIIAN VILLAGE LLC, a Hawaii limited liability company,
HILTON RESORTS CORPORATION, a Delaware corporation, BRE GRAND ISLANDER LLC, a
Delaware limited liability company, HVVS Owners Association Inc., a Hawaii
nonprofit corporation, KT Vacation Owners Association Inc., a Hawaii nonprofit
corporation, KT Condominium Association Inc., a Hawaii nonprofit corporation, GW
Vacation Owners Association Inc., a Hawaii nonprofit corporation, and GI
Vacation Owners Association Inc., a Hawaii nonprofit corporation.

Intercompany Memorandum dated November 21, 2011 from Hilton Grand Vacations
Company to Hilton Worldwide Finance Department setting forth rent calculation
and related matters in connection with the use of certain space within the
Hilton Hawaiian Village Waikiki Beach Resort by Hilton Grand Vacations

Services Agreement dated December 12, 2008 by and between Hilton Grand Vacations
Company LLC, a Delaware limited liability company, GW Vacation Owners
Association, Inc., and Hilton Hawaiian Village, LLC, a Hawaii limited liability
company

Encroachment Agreement dated September 14, 2007 by and among Hilton Hawaiian
Village, LLC, a Hawaii limited liability company and Hilton Resorts Corporation,
a Delaware corporation.

HWV AGREEMENTS

Lease Agreement dated October 21, 2016 by and between HILTON RESORTS
CORPORATION, a Delaware corporation, and GLOBAL RESORT PARTNERS, a Hawaii
general partnership.



--------------------------------------------------------------------------------

Reciprocal Easements and Facilities Sharing Agreement dated October 21, 2016 by
and between HILTON LAND INVESTMENT 1, LLC, a Delaware limited liability company
and GLOBAL RESORT PARTNERS, a Hawaii general partnership.

NEW YORK

Area License Agreement dated October 10, 2016 by and between Hilton Resorts
Corporation, a Delaware corporation, and HLT NY Hilton LLC, a Delaware limited
liability company.

Services Agreement dated March 11, 2016 by and between Hilton Grand Vacations
Management, LLC HC Suites Owners Association, Inc. and HLT NY Hilton LLC.

JAPAN

Purchase and Sale Agreement dated December 21, 2016 by and among Odawara Hilton
Co. Ltd., a Japanese company, and Hilton Grand Vacations Japan, a Goda Kaisha.

SOUTH KOREA

Restated and Amended Lease between CDL (Hotels) Limited-Millenium Seoul Hilton
and Hilton Resorts Marketing Korea, LLC dated October 29, 2009, as amended.

TEMPORARY OFFICE SPACE LICENSE AGREEMENTS

Space License Agreement between Hilton Resorts Corporation and Hilton Domestic
Operating Company, Inc. at Metro West Commerce Center with a Commencement Date
of January 1, 2017.

Space License Agreement between Hilton Resorts Corporation and Hilton Domestic
Operating Company, Inc. at Parc Soleil by Hilton Grand Vacations with a
Commencement Date of January 1, 2017.

Space License Agreement between Hilton Resorts Corporation and Hilton Domestic
Operating Company, Inc. at Millenia Lakes with a Commencement Date of January 1,
2017.

Space License Agreement between Hilton Resorts Corporation and Hilton Domestic
Operating Company, Inc. at Hilton Grand Vacations at the Flamingo with a
Commencement Date of January 1, 2017.

WASHINGTON DC

Amended and Restated Management Agreement dated June 30, 2016 by and between HLT
DC Owner, LLC and Hilton Grand Vacations Management, LLC.

Side Letter to Amended and Restated Management Agreement dated June 30, 2016.



--------------------------------------------------------------------------------

Lease Agreement between HLT DC Owner, LLC and Hilton Resorts Corporation with a
Commencement Date of May 1, 2016.



--------------------------------------------------------------------------------

Schedule 7.09

Certain Contractual Obligations

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

If to the Borrower:

Hilton Grand Vacations Borrower LLC

c/o Hilton Grand Vacations Inc.

5323 Millenia Lakes Boulevard, Suite 400

Orlando, FL 32839

Attention: James Mikolaichik, Chief Financial Officer

Telephone No.: 407-613-8348

Email:              JMikolaichik@hgvc.com

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Brian Gluck

Facsimile No.: (212) 455-2368

If to the Administrative Agent:

Deutsche Bank AG New York Branch

c/o Sara Pelton and MaryKay Coyle

60 Wall Street

New York, NY 10005

with electronic copies to: Sara Pelton (sara.pelton@db.com), MaryKay Coyle
(marykay.coyle@db.com) and Agency.Transactions@DB.com



--------------------------------------------------------------------------------

Borrower’s Website:

www.hiltongrandvacations.com or such other website with respect to which the
Borrower gives reasonable advance notice to each Lender and the Administrative
Agent.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

Attn: MaryKay Coyle

60 Wall Street, 2nd Floor

New York, NY 10005

Fax: +1(212)797-5690

Email: marykay.coyle@db.com

Attn: Sara Pelton

60 Wall Street, 2nd Floor

New York, NY 10005

Fax: +1(904) 779-3080

Email: Agency.Transactions@DB.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such teams in the
Credit Agreement.

 

The undersigned Borrower hereby requests (select one):      ☐    A Borrowing of
new Loans   

 

  ☐    A conversion of Loans made on   

 

  ☐    A continuation of Eurocurrency Rate Loans made on   

 

to be made on the terms set forth below:      (A)    Class of Borrowing1   

 

 

 

1  E.g., “Initial Term Loans”, “Incremental Term Loans” , “Extended Term Loans”,
“Revolving Credit Loans”, “Incremental Revolving Credit Loans”, “Revolving
Credit Loans under Extended Revolving Credit Commitments”, “Other Revolving
Credit Commitments”.

 

A-1



--------------------------------------------------------------------------------

    

(B)

   Date of Borrowing, conversion or continuation (which is a Business Day)   

 

    

(C)

   Principal amount2   

 

    

(D)

   Type of Loan3   

 

    

(E)

   Interest Period and the last day thereof4   

 

    

(F)

   Location and number of Borrower’s account to which proceeds of Borrowings are
to be disbursed:   

 

The above request complies with the notice requirements set forth in the Credit
Agreement.

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in Section
4.02(i) and (ii) of the Credit Agreement have been satisfied.]5

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in Section
2.14(d) of the Credit Agreement have been satisfied.]6

 

 

2  Each Borrowing (other than Borrowings of Incremental Loans) of, conversion to
or continuation of Eurocurrency Rate Loans (A) in Dollars shall be in a minimum
of $2,000,000, or a whole multiple of $1,000,000 in excess thereof, (B) in
Sterling, £1,000,000, or a whole multiple of £500,000 in excess thereof, (C) in
euros, €2,000,000, or a whole multiple of €1,000,000 in excess thereof and (D)
in Yen, ¥2,000,000,000, or a whole multiple of ¥1,000,000,000 in excess thereof.
Each Borrowing (other than Borrowings of Incremental Loans) of, conversion to or
continuation of Base Rate Loans shall be in a minimum of $1,000,000, or a whole
multiple of $500,000, in excess thereof. Each Incremental Term Commitment shall
be in an aggregate principal amount that is not less than $10,000,000 and shall
be in an increment of $1,000,000 (provided that such amount may be less than
$10,000,000 if such amount represents all remaining availability under the limit
set forth in the Credit Agreement) and each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 and shall be in an increment of $1,000,000 (provided that such amount
may be less than $5,000,000 if such amount represents all remaining availability
under the limit set forth in the Credit Agreement).

3  Specify Eurocurrency Rate or Base Rate.

4  Applicable for Eurocurrency Borrowings only.

5  Insert bracketed language if the Borrower is making a Request for Credit
Extension (unless requesting only (i) a conversion of Loans to the other Type,
(ii) a continuation of Eurocurrency Loans or (iii) a Credit Extension for an
Incremental Loan) after the Closing Date.

6  Insert bracketed language if the Borrower is making a Request for Credit
Extension of Incremental Loans.

 

A-2



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

LETTER OF CREDIT ISSUANCE REQUEST

Dated     1    

Deutsche Bank AG New York Branch

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

60 Wall Street, 2nd Floor

New York, NY 10005

Attention: MaryKay Coyle

Fax: +1(212)797-5690

Email: marykay.coyle@db.com

Attention: Sara Pelton

Fax: +1(904)779-3080

Email: Agency.Transactions@DB.com

Fronting Bank:     2    

Dear Ladies and Gentlemen:

We hereby request that the Issuing Bank, in its individual capacity, issue a
standby Letter of Credit for the account of the undersigned on     3     (the
“Date of Issuance”), which Letter of Credit shall be denominated in United
States Dollars and shall be in the aggregate amount of     4    .

 

 

1  Date of Letter of Credit Issuance Request. On or after the Initial Borrowing
Date and prior to the 30th day prior to the Revolving Loan Maturity Date.

2  If standby Letter of Credit is to be issued by Deutsche Bank Trust Company
Americas insert: Deutsche Bank Trust Company Americas, Global Loan Operations,
Standby Letter of Credit Unit, 60 Wall Street, New York, New York 10005, MS NYC
60-0926 and Christine LaMonaca, Standby Letter of Credit Unit, Deutsche Bank
Trust Company Americas, 60 Wall Street, New York, NY 10005, (T) 212-250-1525,
(F) 212-797-0403, (E) christine.lamonaca@db.com with a copy to
sblc_unit_ny@list.db.com. For standby Letters of Credit to be issued by other
Fronting Bank insert name and address of applicable Fronting Bank.

3  Date of Issuance, which shall be at least two (2) Business Days from the date
hereof (or such shorter period as is reasonably acceptable to the Fronting
Bank).

4  Aggregate initial amount of the Letter of Credit.

 

B-1



--------------------------------------------------------------------------------

For the purposes of this Letter of Credit Issuance Request, unless otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement, dated as of December 27, 2016 (as amended, modified, refinanced
and/or restated from time to time, the “Credit Agreement”), among Hilton Grand
Vacations Parent LLC, a Delaware limited liability company (the “Parent”),
Hilton Grand Vacations Borrower LLC, a Delaware limited liability company (the
“Borrower”), the other Guarantors party thereto from time to time, the lenders
party thereto from time to time and Deutsche Bank AG New York Branch, as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer shall
have the respective meaning provided such terms in the Credit Agreement.

The beneficiary of the requested Letter of Credit will be     5    , and such
Letter of Credit will be in support of     6     and will have a stated
expiration date of     7    .

The above request complies with the notice requirements of the Credit Agreement.

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Letter of Credit Issuance
Request and on the date of the related Letter of Credit issuance, the conditions
to lending specified in Section 4.02(i) and (ii) of the Credit Agreement have
been satisfied, both before and after giving effect to the issuance of the
Letter of Credit requested hereby.

 

By:  

 

  Name:   Title:

 

 

5  Insert name and address of beneficiary.

6  Insert brief description of supportable obligations.

7  Insert the last date upon which drafts may be presented which may not be
later than the dates referred to in Section 2.03(a) of the Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

SWING LINE LOAN NOTICE

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

and Swing Line Lender

Attn: MaryKay Coyle

60 Wall Street, 2nd Floor

New York, NY 10005

Fax: +1(212)797-5690

Email: marykay.coyle@db.com

Attn: Sara Pelton

60 Wall Street, 2nd Floor

New York, NY 10005

Fax: +1(904) 779-3080

Email: Agency.Transactions@DB.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned Borrower hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that it requests a Swing Line Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Swing Line Borrowing is requested to be made:

 

(A)    Principal Amount to be Borrowed1   

 

(B)    Date of Borrowing (which is a Business Day)   

 

 

 

1  Shall be a minimum of $500,000.

 

C-1



--------------------------------------------------------------------------------

The above request complies with the notice requirements of the Credit Agreement.

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Swing Line Loan Notice and on
the date of the related Swing Line Borrowing, the conditions to lending
specified in Section 4.02(i) and (ii) of the Credit Agreement have been
satisfied.

 

HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D-1

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

TERM NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, HILTON GRAND VACATIONS BORROWER LLC, a
Delaware limited liability company (the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
relevant Administrative Agent’s Office (such term, and each other capitalized
term used but not defined herein, having the meaning assigned to it in the
Credit Agreement, dated as of December 27, 2016 (as amended, modified,
refinanced and/or restated from time to time, the “Credit Agreement”), among
Hilton Grand Vacations Parent LLC, a Delaware limited liability company (the
“Parent”), the Borrower, the other Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer) (i) on the dates set forth in the Credit Agreement, the principal
amounts set forth in the Credit Agreement with respect to Term Loans made by the
Lender to the Borrower pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid aggregate principal amount of all Term Loans
made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

D-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[This note is secured by collateral, other than Florida real property, as
described in the Security Agreement. Accordingly, pursuant to Florida
Administrative Code 12B-04.053(28), Florida Documentary Stamp Tax in the amount
of $[2,450] has been paid to the Florida Department of Revenue.]1

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  Insert bracketed language if the note will be executed and/or delivered in
Florida. The amount of $2,450 should be inserted if the principal amount of
indebtedness covered by the note exceeds $700,000.

 

D-1-2



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title:

 

D-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of Person

Making the

Notation

                                                                     

 

D-1-4



--------------------------------------------------------------------------------

EXHIBIT D-2

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, HILTON GRAND VACATIONS BORROWER LLC, a
Delaware limited liability company (the “Borrower”), hereby severally promises
to pay to the Lender set forth above (the “Lender”) or its registered assigns,
in immediately available funds at the relevant Administrative Agent’s Office
(such term, and each other capitalized term used but not defined herein, having
the meaning assigned to it in the Credit Agreement, dated as of December 27,
2016 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), the Borrower, the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer) (A) on the dates set forth in the Credit
Agreement, the lesser of (i) the principal amount set forth above and (ii) the
aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, and (B) interest from
the date hereof on the principal amount from time to time outstanding on each
such Revolving Credit Loan at the rate or rates per annum and payable on such
dates, as provided in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

D-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[This note is secured by collateral, other than Florida real property, as
described in the Security Agreement. Accordingly, pursuant to Florida
Administrative Code 12B-04.053(28), Florida Documentary Stamp Tax in the amount
of $[2,450] has been paid to the Florida Department of Revenue.]1

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  Insert bracketed language if the note will be executed and/or delivered in
Florida. The amount of $2,450 should be inserted if the principal amount of
indebtedness covered by the note exceeds $700,000.

 

D-2-2



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title:

 

D-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of Person

Making the

Notation

                                                                     

 

D-2-4



--------------------------------------------------------------------------------

EXHIBIT D-3

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

SWING LINE NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, HILTON GRAND VACATIONS BORROWER LLC, a
Delaware limited liability company (the “Borrower”), hereby severally promises
to pay to the Lender set forth above (the “Lender”) or its registered assigns,
in immediately available funds at the relevant Administrative Agent’s Office
(such term, and each other capitalized term used but not defined herein, having
the meaning assigned to it in the Credit Agreement, dated as of December 27,
2016 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), the Borrower, the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer) (A) on the dates set forth in the Credit
Agreement, the lesser of (i) the principal amount set forth above and (ii) the
aggregate unpaid principal amount of all Swing Line Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, and (B) interest from the date
hereof on the aggregate principal amount from time to time outstanding on each
such Swing Line Loan at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Swing Line Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

D-3-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[This note is secured by collateral, other than Florida real property, as
described in the Security Agreement. Accordingly, pursuant to Florida
Administrative Code 12B-04.053(28), Florida Documentary Stamp Tax in the amount
of $[2,450] has been paid to the Florida Department of Revenue.]1

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  Insert bracketed language if the note will be executed and/or delivered in
Florida. The amount of $2,450 should be inserted if the principal amount of
indebtedness covered by the note exceeds $700,000.

 

D-3-2



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title:

 

D-3-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of Person

Making the

Notation

                                                                     

 

D-3-4



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Pursuant to Section 6.02(a) of the Credit Agreement, the
undersigned, in his/her capacity as a Responsible Officer of the Borrower,
certifies as follows:

 

  (a) [Attached hereto as Exhibit A is the consolidated balance sheet of
Holdings and its Subsidiaries as of December 31, 20[ ], and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal year then ended, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, prepared in accordance with
generally accepted auditing standards and not subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit other than a going concern qualification resulting solely
from an upcoming maturity date under the Facilities occurring within one year
from the time such opinion is delivered. [Also attached hereto as Exhibit A is
supplemental financial information necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.]]1

 

  (b) [Attached hereto as Exhibit A is the consolidated balance sheet of
Holdings and its Subsidiaries as of [            ], 20[    ] and the related
consolidated statements of income or operations for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail. These financial statements
present fairly in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. [Also attached hereto as Exhibit A is
supplemental financial information necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.]]2

 

 

1  To be included if accompanying annual financial statements only.

2  To be included if accompanying quarterly financial statements only.

 

E-1-1



--------------------------------------------------------------------------------

  (c) To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred. If unable to provide
the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto on Annex A attached hereto.

 

  (d) The following represent true and accurate calculations, as of
[            ], 20[    ], to be used to determine compliance with the covenants
set forth in Section 7.11 of the Credit Agreement:

 

 

Consolidated Interest Coverage Ratio:

    

Consolidated EBITDA=

  

[            ]

 

Consolidated Interest Expense=

  

[            ]

 

Actual Ratio=

  

[            ] to 1.00

 

Required Ratio=

  

2.00 to 1.00

 

Consolidated First Lien Net Leverage Ratio:

    

Consolidated First Lien Net Debt=

  

[            ]

 

Consolidated EBITDA=

  

[            ]

 

Actual Ratio=

  

[            ] to 1.00

 

Required Ratio=

  

2.00 to 1.00

Supporting detail showing the calculations of Consolidated Interest Coverage
Ratio and Consolidated First Lien Net Leverage Ratio is attached hereto as
Schedule 1.3

 

  (e) [Attached hereto is the information required by Section 6.02(d) of the
Credit Agreement.]4

 

                                                     

 

 

3  Which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, an explanation of
the methodology used in such calculations and a breakdown of the components of
such calculations.

4  To be included only in annual compliance certificate.

 

E-1-2



--------------------------------------------------------------------------------

SCHEDULE I

 

(A)   Consolidated Interest Coverage Ratio: Consolidated EBITDA to Consolidated
Interest Expense

 

(1)   Consolidated EBITDA:      (a)    Consolidated Net Income:         (i)   
the net income (loss) of the Borrower and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, excluding,
without duplication:                                             (A)    any
after tax-effect of extraordinary, non-recurring or unusual gains or losses(less
all fees and expenses relating thereto), charges or expenses (including relating
to the Spin-Off Transaction or any multi-year strategic initiatives),
Transaction Expenses, restructuring and duplicative running costs, relocation
costs, integration costs, facility consolidation and closing costs, severance
costs and expenses, one-time compensation charges, costs relating to
pre-opening, opening and conversion costs for facilities, losses, costs or cost
inefficiencies related to facility or property disruptions or shutdowns,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, inventory optimization
programs, severance, contract termination costs, future lease commitments,
excess pension charges, retention charges, system establishment costs and
implementation costs) and operating expenses attributable to the implementation
of cost-savings initiatives, and curtailments or modifications to pension and
post-retirement employee benefit plans,                                         
   (B)    the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification of accounting policies during such
period,                                             (C)    any net after-tax
effect of gains or losses on disposal, abandonment or discontinuance of
disposed, abandoned or discontinued operations, as applicable,   
                                

 

E-1-3



--------------------------------------------------------------------------------

        (D)    any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person other than in the ordinary course of business,   
                                         (E)    the net income for such period
of any Person that is not a Subsidiary of the Borrower, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting shall be
excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments (other
than Excluded Contributions) that are actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period,                                             (F)    the
net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the Consolidated
Net Income of the Borrower and its Restricted Subsidiaries will be increased by
the amount of dividends or other distributions or other payments actually paid
in Cash Equivalents (or to the extent converted into Cash Equivalents) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein,                                            
(G)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and   
                                

 

E-1-4



--------------------------------------------------------------------------------

           development, deferred revenue and debt line items thereof) resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Spin-Off Transaction or any consummated
acquisition or joint venture investment or the amortization or write-off or
write-down of any amounts thereof, net of taxes,            (H)    any after-tax
effect of income (loss) from the early extinguishment or conversion of
(i) Indebtedness, (ii) Swap Obligations or (iii) other derivative instruments,
                                            (I)    any impairment charge or
asset write-off or write-down, including impairment charges or asset write-offs
or write-downs related to intangible assets, long-lived assets, investments in
debt and equity securities and investments recorded using the equity method or
as a result of a change in law or regulation, in each case, pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP,   
                                         (J)    any equity-based or non-cash
compensation charge or expense including any such charge or expense arising from
grants of stock appreciation or similar rights, stock options, restricted stock,
profits interests or other rights or equity or equity-based incentive programs
(“equity incentives”), any one-time cash charges associated with the equity
incentives or other long-term incentive compensation plans (including under the
deferred compensation arrangements of the Borrower or Holdings), roll-over,
acceleration, or payout of Equity Interests by management, other employees or
business partners of the Borrower or any of its direct or indirect parent
companies,                                             (K)    any fees, expenses
or charges incurred during such period, or any amortization thereof for such
period, in connection with any acquisition, recapitalization, investment,
disposition, incurrence or repayment of Indebtedness (including such fees,
expenses or charges related to the offering and issuance of the Senior Unsecured
Notes and other securities and the syndication and incurrence of any Facility),
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Senior Unsecured Notes and other securities and any
Facility) and including, in each case, any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not   
                                

 

E-1-5



--------------------------------------------------------------------------------

           completed, and any charges or non-recurring merger costs incurred
during such period as a result of any such transaction, in each case whether or
not successful or consummated (including, for the avoidance of doubt the effects
of expensing all transaction related expenses in accordance with Financial
Accounting Standards Board Accounting Standards Codification 805),           
(L)    accruals and reserves that are established or adjusted within twelve
months after the Spin-Off Date that are so required to be established or
adjusted as a result of the Spin-Off Transaction (or within twenty-four months
after the closing of any acquisition that are so required to be established as a
result of such acquisition) in accordance with GAAP or changes as a result of
modifications of accounting policies,                                         
   (M)    any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),   
                                         (N)    any non-cash compensation
expense resulting from the application of Accounting Standards Codification
Topic No. 718, Compensation—Stock Compensation,   
                                         (O)    any net unrealized gain or loss
(after any offset) resulting in such period from Swap Obligations and the
application of Accounting Standards Codification Topic No. 815, Derivatives and
Hedging,                                             (P)    any net unrealized
gain or loss (after any offset) resulting in such period from currency
translation gains or losses including those related to currency remeasurements
of Indebtedness (including any net loss or gain resulting from Swap Obligations
for currency exchange risk) and any other foreign currency translation gains and
losses, to the extent such gain or losses are non-cash items,   
                                         (Q)    any adjustments resulting for
the application of Accounting Standards Codification Topic No. 460, Guarantees,
or any comparable regulation,                                    

 

E-1-6



--------------------------------------------------------------------------------

        (R)    effects of adjustments to accruals and reserves during a prior
period relating to any change in the methodology of calculating reserves for
returns, rebates and other chargebacks,                                         
   (S)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments,                                             (T)   
reserves established for the benefit of landlords of fee-for-service and
just-in-time vacation ownership intervals for the acquisition of capitalized
assets and equipment at such properties.                                      
      (U)    if such Person is treated as a disregarded entity or partnership
for U.S. federal, state and/or local income tax purposes for such period or any
portion thereof, the amount of distributions actually made to any direct or
indirect parent company of such Person in respect of such period in accordance
with Section 7.06(i)(iii) of the Credit Agreement shall be included in
calculating Consolidated Net Income as though such amounts had been paid as
taxes directly by such Person for such period   
                                   (b)    plus, to the extent not already
included in the Consolidated Net Income of the Borrower and its Restricted
Subsidiaries, notwithstanding anything to the contrary in the foregoing, the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, investment
or any sale, conveyance, transfer or other disposition of assets permitted under
the Credit Agreement.                                       (c)    plus, without
duplication and, except with respect to clauses (viii) and (xi), to the extent
already deducted (and not added back) in arriving at such Consolidated Net
Income, the sum of the following amounts for such period with respect to the
Borrower and its Restricted Subsidiaries:                                      
   (i)    provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes (such as the Delaware franchise tax,
the Pennsylvania capital tax, Texas margin tax and provincial capital taxes paid
in Canada) and foreign withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties and interest related to such                                    

 

E-1-7



--------------------------------------------------------------------------------

        taxes or arising from tax examinations) and the net tax expense
associated with any adjustments made pursuant to items (A) through (U) of the
calculation of “Consolidated Net Income” above,         (ii)    Fixed Charges
for such period (including (x) net losses on Swap Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, (y) bank fees and other financing fees and (z) costs of surety bonds in
connection with financing activities, plus (q) any additional interest owing
pursuant to the registration rights agreement with respect to the Senior
Unsecured Notes or other securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or expensing of
deferred financing fees, amendment and consent fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (w) any expensing of
bridge, commitment and other financing fees and any other fees related to the
Spin-Off Transaction or any acquisitions after the Closing Date, (x) [reserved],
(y) any accretion of accrued interest on discounted liabilities and any
prepayment premium or penalty) and (z) interest expense attributable to a parent
entity resulting from push-down accounting,                                    
     (iii)    the total amount of depreciation and amortization expense and
capitalized fees related to any Qualified Securitization Financing of the
Borrower or any of its Subsidiaries, including the amortization of intangible
assets, deferred financing costs, debt issuance costs, commissions, fees and
expenses and Capitalized Software Expenditures of the Borrower and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP,                                         
(iv)    the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business, integration
costs or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to IT and accounting
functions, integration and facilities opening costs or any one-time costs
incurred in connection with acquisitions and investments and costs related to
the closure and/or consolidation of facilities,   
                                

 

E-1-8



--------------------------------------------------------------------------------

     (v)    any other non-cash charges, including any write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) the Borrower may elect not to add back such non-cash charge
in the current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),   
                                      (vi)    the amount of any non-controlling
interest or minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary,                                          (vii)    the amount
of management, monitoring, consulting, advisory fees and other fees (including
termination fees) and indemnities and expenses paid or accrued in such period
under the Support and Services Agreement (and related agreements or
arrangements) or otherwise to the Investors to the extent otherwise permitted
under Section 7.08 of the Credit Agreement,                                    
     (viii)    the amount of “run-rate” cost savings, operating expense
reductions and synergies projected by the Borrower in good faith to result from
actions taken, committed to be taken or expected in good faith to be taken no
later than twenty-four (24) months after the end of such period (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period for which
Consolidated EBITDA is being determined and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided, that such cost savings and synergies are reasonably
identifiable and factually supportable (it is understood and agreed that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken, net of the
amount of actual benefits realized during such period from such actions),   
                                      (ix)    the amount of loss or discount on
sale of receivables, Securitization Assets and related assets to any
Securitization Subsidiary in connection with a Qualified Securitization
Financing,                                    

 

E-1-9



--------------------------------------------------------------------------------

     (x)    any costs or expense incurred by the Borrower or a Restricted
Subsidiary or any direct or indirect parent entity of the Borrower pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interest),                                          (xi)    cash receipts (or
any netting arrangements resulting in reduced cash expenditures) not
representing Consolidated EBITDA or Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated EBITDA pursuant to item (d) below for any previous period and
not added back, and                                          (xii)    any net
loss from disposed, abandoned or discontinued operations,   
                                   (d)    minus, without duplication and to the
extent included in determining Consolidated Net Income for such period, the sum
of the following:         (i)    non-cash gains increasing Consolidated Net
Income of the Borrower for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period and any non-cash gains
with respect to cash actually received in a prior period so long as such cash
did not increase Consolidated EBITDA in such prior period, and   
                                      (ii)    any net income from disposed,
abandoned or discontinued operations                 

 

  There shall be included in determining Consolidated EBITDA for any period,
without duplication, (i) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or   

 

E-1-10



--------------------------------------------------------------------------------

  Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (ii) for the purposes
of the definition of the term “Permitted Acquisition”, compliance with the
covenants set forth in Section 7.11 of the Credit Agreement and the calculation
of Consolidated First Lien Net Leverage Ratio, Consolidated Interest Coverage
Ratio and Consolidated Total Net Leverage Ratio, an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent.      There shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of or closed or classified as discontinued operations (but if
such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each a “Converted Unrestricted Subsidiary”),
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).      Consolidated EBITDA   
                                 (2)   Consolidated Interest Expense:      (a)  
the sum, without duplication, of:        (i)   consolidated interest expense of
the Borrower and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (c) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Swap
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Swap
Obligations with respect to Indebtedness, and excluding (q)   

 

E-1-11



--------------------------------------------------------------------------------

      any additional interest owing pursuant to the registration rights
agreements with respect to the Senior Unsecured Notes or other securities,
(r) costs associated with obtaining Swap Obligations, (s) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with any acquisition, (t) penalties and interest relating to taxes, (u) any
“additional interest” or “liquidated damages” with respect to other securities
for failure to timely comply with registration rights obligations,
(v) amortization or expensing of deferred financing fees, amendment and consent
fees, debt issuance costs, commissions, fees and expenses and discounted
liabilities, (w) any expensing of bridge, commitment and other financing fees
and any other fees related to the Spin-Off Transaction or any acquisitions after
the Closing Date, (x) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Securitization
Financing, (y) any accretion of accrued interest on discounted liabilities and
any prepayment premium or penalty) and (z) interest expense attributable to a
parent entity resulting from push-down accounting,   
                                       plus        (ii)   consolidated
capitalized interest of the Borrower and its Restricted Subsidiaries for such
period, whether paid or accrued                                           minus
       (iii)   interest income of the Borrower and its Restricted Subsidiaries
for such period                                       For purposes of this
definition, interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
     Consolidated Interest Expense5                                      
Consolidated EBITDA to Consolidated Interest Expense    [        ]:1.00  
Covenant Requirement    No more than


2.00:1.00

 

5  For purposes of determining the amount of Consolidated Interest Expense
included in the calculation of the Consolidated Interest Coverage Ratio for the
Test Period ending (a) the first fiscal quarter ended after the Closing Date,
such amount shall equal such item for such fiscal quarter multiplied by four;
(b) the second fiscal quarter ended after the Closing Date, such amount shall
equal such item for the two fiscal quarters then ended multiplied by two; and
(c) the third fiscal quarter ended after the Closing Date, such amount shall
equal such item for the three fiscal quarters then ended multiplied by 4/3.

 

E-1-12



--------------------------------------------------------------------------------

(B)   Consolidated First Lien Net Leverage Ratio: Consolidated First Lien Net
Debt to Consolidated EBITDA (1)   Consolidated First Lien Net Debt:      (a)  
Consolidated Total Net Debt as of [            ], 20[●]:        (i)   As of any
date of determination, the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding on such date, in an amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Spin-Off Transaction or any Permitted
Acquisition) consisting of the sum of the following:          (A)   
Indebtedness for borrowed money                                           (B)   
Attributable Indebtedness                                           (C)    debt
obligations evidenced by promissory notes or similar instruments   
                                       minus        (ii)   the aggregate amount
of all cash and Cash Equivalents on the balance sheet of the Borrower and its
Restricted Subsidiaries as of such date; provided that Consolidated Total Net
Debt shall not include Indebtedness (i) in respect of letters of credit, except
to the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
Total Net Debt until three Business Days after such amount is drawn, (ii) in
respect of Qualified Securitization Financings and (iii) of Unrestricted
Subsidiaries; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts do not constitute Consolidated Total Net Debt.   
                                     Consolidated Total Net Debt   
                                   minus      (b)   the portion of Indebtedness
of the Borrower or any Restricted Subsidiary included in Consolidated Total Net
Debt that is not secured by any Lien on property or assets of the Borrower or
any Restricted Subsidiary and                                    

 

E-1-13



--------------------------------------------------------------------------------

  (c)   the portion of Indebtedness of the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Borrower or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.   
                                   Consolidated First Lien Net Debt   
                                 (2)   Consolidated EBITDA   
                                   Consolidated First Lien Net Debt to
Consolidated EBITDA    [        ]:1.00   Covenant Requirement    No more than
2.00:1.00

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer Hilton Grand Vacations Borrower LLC, has executed this certificate for
and on behalf of Hilton Grand Vacations Borrower LLC, and has caused this
certificate to be delivered this      day of             , 20[    ].

 

HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title:

 

E-1-14



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

SOLVENCY CERTIFICATE

of

HILTON GRAND VACATIONS BORROWER LLC

AND ITS SUBSIDIARIES

[Date]

Pursuant to the Credit Agreement, dated as of December 27, 2016 (as amended,
modified, refinanced and/or restated from time to time, the “Credit Agreement”),
among Hilton Grand Vacations Parent LLC, a Delaware limited liability company
(the “Parent”), Hilton Grand Vacations Borrower LLC, a Delaware limited
liability company (the “Borrower”), the other Guarantors party thereto from time
to time, the lenders party thereto from time to time and Deutsche Bank AG New
York Branch, as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer, the undersigned hereby certifies, solely in such undersigned’s
capacity as president of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the Spin-Off
Transaction, including the making of the Loans under the Credit Agreement on the
date hereof, and after giving effect to the application of the proceeds of such
Loans:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

E-2-1



--------------------------------------------------------------------------------

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions.

[Signature Page Follows]

 

E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as president of the Borrower, on behalf of the Borrower,
and not individually, as of the date first stated above.

 

HILTON GRAND VACATIONS BORROWER LLC By:  

 

Name:   Title:  

 

E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
shall have the meanings specified in the Credit Agreement identified below (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit or Swing
Line Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.    Assignor (the “Assignor”):

2.    Assignee (the “Assignee”):

Assignee is an Affiliate of [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

3.    Borrower: Hilton Grand Vacations Borrower LLC

4.    Administrative Agent: Deutsche Bank AG New York Branch

5.    Credit Agreement: The Credit Agreement, dated as of December 27, 2016,
among Hilton Grand Vacations Parent LLC (the “Parent”), a Delaware limited
liability company, Hilton Grand Vacations Borrower LLC (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto, Deutsche
Bank AG New York Branch, as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer and the other parties from time to time party thereto.

 

F-1



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans of
all Lenders2      Amount of
Commitment/Loans
Assigned3      Percentage Assigned
of Aggregate
Commitment/Loans
of all Lenders4      $                    $                            %     $
                   $                            %     $                    $
                           % 

[7. Trade Date:                     ]5

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Initial Term Loans”, “Incremental Term Loans” , “Extended Term Loans”,
“Revolving Credit Commitments”, “Incremental Revolving Credit Commitments”,
“Extended Revolving Credit Commitments”, “ Other Revolving Credit Commitments”,
etc.). Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

2  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date

3  Except in the cases of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any class, the amount shall not be
less than $5,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment) or, $1,000,000 (in the case of a Term Loan), and shall be in
increments of $1,000,000 (in the case of each Revolving Credit Loan or Revolving
Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess thereof.

4  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent[, Swing Line Lender and L/C Issuer]7 8

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

6  No consent of the Administrative Agent shall be required for an assignment of
a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

7  No consent of the Swing Line Lender shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure.

8  No consent of the L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure.

 

F-4



--------------------------------------------------------------------------------

[Consented to: [            ] and each other L/C Issuer], as L/C Issuer]9 By:  

 

  Name:   Title:

 

 

9  No consent of the L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure.

 

F-5



--------------------------------------------------------------------------------

[Consented to: HILTON GRAND VACATIONS BORROWER LLC]10 By:  

 

  Name:   Title:

 

 

10  No consent of the Borrower shall be required for (i) an assignment of all or
any portion of the Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any assignment of Term Loans unless the Borrower shall have objected thereto
within fifteen (15) Business Days after having received written notice thereof,
(ii) an assignment related to Revolving Credit Commitments or Revolving Credit
Exposure to a Revolving Credit Lender or to an Affiliate of a Revolving Credit
Lender of similar creditworthiness, (iii) if an Event of Default under Section
8.01(a) of the Credit Agreement or, solely with respect to the Borrower, Section
8.01(f) of the Credit Agreement has occurred and is continuing or (iv) an
assignment of all or a portion of the Loans pursuant to Section 10.07(m) of the
Credit Agreement.

 

F-6



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Parent,
the Borrower, or any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by Parent, the Borrower, or any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) it is not a Defaulting Lender, a Disqualified Lender, a
natural person or an Affiliated Lender, (iv) from and after the Effective Date,
it shall be bound by the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender under the
Credit Agreement, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.05 or 6.01 of the Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, (vii) if
it is not already a Lender under the Credit Agreement, attached to this
Assignment and Assumption is an Administrative Questionnaire as required by the
Credit Agreement and (viii) the Administrative Agent has received a processing
and recordation fee of $3,500 (unless waived or reduced in the sole discretion
of the Administrative Agent) as of the Effective Date and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, including its
obligations pursuant to Section 3.01 of the Credit Agreement.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

F-7



--------------------------------------------------------------------------------

3.    General Provisions.

3.1    In accordance with Section 10.07 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Assumption, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement with a
Commitment/Loan as set forth herein and (b) the Assignor shall, to the extent of
the Assigned Interest assigned pursuant to this Assignment and Assumption, be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 thereof).

3.2    This Assignment and Assumption shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties to this
Assignment and Assumption on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Assignment and Assumption and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by and interpreted
under the law of the state of New York.

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SECURITY AGREEMENT

[See separately executed document]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

PERFECTION CERTIFICATE

[See separately executed document]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTERCOMPANY NOTE

December [    ], 2016

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Holder” and, together with
each Issuer, a “Note Party”), in immediately available funds at such location as
the applicable Holder shall from time to time designate, the unpaid principal
amount of all loans and advances or other credit extensions (including trade
payables) made by such Holder to such Issuer. Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

This note (“Note”) is an Intercompany Note referred to in the Credit Agreement,
dated as of December 27, 2016 (as amended, modified, refinanced and/or restated
from time to time, the “Credit Agreement”), among Hilton Grand Vacations Parent
LLC, a Delaware limited liability company (the “Parent”), Hilton Grand Vacations
Borrower LLC, a Delaware limited liability company (the “Borrower”), the other
Guarantors party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”), Collateral Agent, Swing Line
Lender and L/C Issuer and the lenders party thereto from time to time and
(collectively, the “Lenders” and individually, a “Lender”) and is subject to the
terms thereof, and shall be pledged by each Holder pursuant to the Security
Agreement (as defined in the Credit Agreement), to the extent required pursuant
to the terms thereof. Each Holder hereby acknowledges and agrees that the
Administrative Agent may exercise all rights provided in the Credit Agreement
and the Security Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to (i) all obligations of such Issuer
under the Credit Agreement and the Senior Unsecured Notes Documents, including,
without limitation, where applicable, under such Issuer’s guarantee of the
obligations under the Credit Agreement and the Senior Unsecured Notes Documents
and (ii) all other Indebtedness (as defined in the Credit Agreement and the
Senior Unsecured Notes Documents) of such Issuer or any guaranty thereof, other
than Indebtedness that by its terms expressly provides that it shall not be
Senior Indebtedness (as defined below) hereunder (such Obligations and such
Indebtedness and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving

 

I-1



--------------------------------------------------------------------------------

insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled (other than debt securities of such
Issuer that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii)    if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement or the Senior
Unsecured Notes Documents), then no payment or distribution of any kind or
character shall be made by or on behalf of the Issuer or any other Person on its
behalf with respect to this Note; and

(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders under the
Credit Agreement and the trustee under the Senior Unsecured Notes Documents and
such parties are obligees under this Note to the same extent as if their names
were written herein as such and the Administrative Agent may, on behalf of
itself and the Lenders, or the trustee under the Senior Unsecured Notes
Documents may, on behalf of itself and the note holders, proceed to enforce the
subordination provisions herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, (i) nothing contained in the subordination
provisions set forth above is intended to or will impair, as between each Issuer
and each Holder, the obligations of such Issuer, which are absolute and
unconditional, to pay to such Holder the principal of and interest on this Note
as and when due and payable in accordance with its terms, or is intended to or
will affect the relative rights of such Holder and other creditors of such
Issuer other than the holders of Senior Indebtedness and (ii) with respect to
any indebtedness owing from any Issuer to any Holder with a “works council” or
other employee representative body, such Indebtedness shall, unless such body
has been consulted with respect to such subordination, and, if and to the extent
required, unconditionally approved such subordination (by means of a prior
positive advice or otherwise), not be subordinated to the Senior Indebtedness to
the extent, and only to the extent, that the terms of such subordination would
require the approval of or consultation with such entity before such
subordination could be effective.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in

 

I-2



--------------------------------------------------------------------------------

its books and records, such books and records constituting prima facie evidence
of the accuracy of the information contained therein. For the avoidance of
doubt, this Note as between each Issuer and each Holder contains additional
terms to any intercompany loan agreement between them and this Note does not in
any way replace such intercompany loans between them nor does this Note in any
way change the principal amount of any intercompany loans between them.

Upon execution and delivery after the date hereof by Hilton Grand Vacations
Borrower LLC or any subsidiary of Hilton Grand Vacations Borrower LLC of a
counterpart signature page hereto, such subsidiary shall become a Note Party
hereunder with the same force and effect as if originally named as a Note Party
hereunder. The rights and obligations of each Note Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Note Party as a
party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

I-3



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS PARENT LLC

as both Issuer and Holder,

By:  

 

  Name:     Title:   HILTON GRAND VACATIONS BORROWER LLC as both Issuer and
Holder, By:  

 

  Name:     Title:   [                     ] each, as both Issuer and Holder,
By:  

 

  Name:     Title:  

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of [    ], 20[    ],

among

HILTON GRAND VACATIONS PARENT LLC,

HILTON GRAND VACATIONS BORROWER LLC,

the other GRANTORS party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Credit Agreement Collateral Agent,

[                    ],

as Initial Additional First Lien Collateral Agent,

and

each ADDITIONAL COLLATERAL AGENT from time to time party hereto

 

J-1-1



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited
liability company (“Holdings”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware
limited liability company (the “Borrower”), the other Grantors party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent for the
Credit Agreement Secured Parties (in such capacity, the “Credit Agreement
Collateral Agent”), [                    ], (in such capacity, the “Initial
Additional First Lien Collateral Agent”), and each Additional Collateral Agent
(as defined below) from time to time party hereto as collateral agent for any
First Lien Obligations (as defined below) of any other Class (as defined below).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below or, if defined in the New York UCC, the
meanings specified therein:

“Additional Collateral Agent” has the meaning assigned to such term in
Article IX.

“Additional First Lien Obligations” means all obligations of the Borrower and
the other Grantors that shall have been designated as such pursuant to Article
IX, together with any Refinancing thereof; provided, that the holders of any
such Refinancing debt (or the applicable Collateral Agent on their behalf)
shall, to the extent not already party hereto in such capacity, bind themselves
in writing to the terms of this Agreement.

“Additional First Lien Obligations Documents” means the notes, the indentures,
security documents or any other agreements or instruments under which Additional
First Lien Obligations of any Series are issued or incurred and all other
instruments, agreements and other documents evidencing or governing Additional
First Lien Obligations of such Series or providing any guarantee, Lien or other
right in respect thereof.

“Additional Secured Parties” means the holders of any Additional First Lien
Obligations and any collateral agent named as authorized representative for such
Series in the Collateral Agent Joinder Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Amend” means, in respect of any agreement, to amend, restate, supplement, waive
or otherwise modify such agreement, in whole or in part. The terms “Amended” and
“Amendment” shall have correlative meanings.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, the
president, any vice president, treasurer, general counsel, secretary or another
executive officer of such Person.

 

J-1-2



--------------------------------------------------------------------------------

“Bankruptcy Case” has the meaning assigned to such term in Section 5.01(a).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Class”, when used in reference to (a) any First Lien Obligations, refers to
whether such First Lien Obligations are the Credit Agreement Obligations, the
Initial Additional First Lien Obligations or the Additional First Lien
Obligations of any Series, (b) any Collateral Agent, refers to whether such
Collateral Agent is the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent or the Additional Collateral Agent with
respect to the Additional First Lien Obligations of any Series, (c) any Secured
Parties, refers to whether such Secured Parties are the Credit Agreement Secured
Parties, the Initial Additional First Lien Secured Parties or the holders of the
Additional First Lien Obligations of any Series, (d) any Secured Credit
Documents, refers to whether such Secured Credit Documents are the Credit
Agreement Documents, the Initial Additional First Lien Documents or the
Additional First Lien Obligations Documents with respect to Additional First
Lien Obligations of any Series, and (e) any Security Documents, refers to
whether such Security Documents are part of the Credit Agreement Documents, the
Initial Additional First Lien Documents or the Additional First Lien Obligations
Documents with respect to Additional First Lien Obligations of any Series.

“Collateral” means all assets of the Borrower or any of the Grantors now or
hereafter subject to a Lien securing any First Lien Obligation.

“Collateral Agent Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit I.

“Collateral Agents” means the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent and each Additional Collateral Agent.

“Control” has the meaning assigned thereto in the definition of “Affiliate”.

“Controlling Collateral Agent” means (a) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Collateral Agent
Enforcement Date, the Credit Agreement Collateral Agent and (b) thereafter, the
Major Non-Controlling Collateral Agent as of the occurrence of the event
describe in clause (a) of this definition.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Class of First Lien Obligations whose Collateral Agent is the Controlling
Collateral Agent for such Shared Collateral.

“Credit Agreement” means the Credit Agreement dated as of December 27, 2016 by
and among the Borrower, Holdings, the other guarantors party thereto from time
to time, the lenders party

 

J-1-3



--------------------------------------------------------------------------------

thereto from time to time, Deutsche Bank AG New York Branch, as administrative
agent, collateral agent, swing line lender and L/C issuer, and one or more other
financing arrangements (including, without limitation, any guarantee agreements
and security documents), in each case as such agreements may be amended
(including any amendment and restatement thereof), supplemented or otherwise
modified from time to time, including any agreement, indenture, credit facility,
commercial paper facility or new agreement extending the maturity of,
refinancing, replacing, consolidating or otherwise restructuring all or any
portion of the Indebtedness under any such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender or
group of lenders and whether or not increasing the amount of Indebtedness that
may be incurred thereunder (provided that such Indebtedness is permitted to be
incurred under the Secured Credit Documents); provided (a) that the collateral
agent for any such other financing arrangement or agreement becomes a party
hereto by executing and delivering a Collateral Agent Joinder Agreement and
(b) in the case of any refinancing or replacement, the Borrower designates such
financing arrangement or agreement as the “Credit Agreement” (and not an
Additional First Lien Obligation) hereunder.

“Credit Agreement Administrative Agent” has the meaning assigned to the term
“Administrative Agent” in the Credit Agreement and shall include any successor
administrative agent.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

“Credit Agreement Documents” has the meaning assigned to the term “Loan
Documents” in the Credit Agreement.

“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement, together with any Refinancing thereof.

“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” in the Credit Agreement.

“Credit Agreement Security Agreement” has the meaning assigned to the term
“Security Agreement” in the Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 5.01(a).

“DIP Financing Liens” has the meaning assigned to such term in Section 5.01(a).

“DIP Lenders” has the meaning assigned to such term in Section 5.01(a).

“Discharge” means, with respect to any Shared Collateral and any Class of First
Lien Obligations, the date on which such Class of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

“First Lien Obligations” means (a) all the Credit Agreement Obligations, (b) all
the Initial Additional First Lien Obligations and (c) all the Additional First
Lien Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit II.

 

J-1-4



--------------------------------------------------------------------------------

“Grantors” means, at any time, Holdings, the Borrower and each Subsidiary that,
at such time, pursuant to Security Documents of any Class have granted a Lien on
any of its assets to secure any First Lien Obligations of such Class.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Impairment” has the meaning assigned to such term in Section 2.02.

“Indebtedness” has the meaning assigned to such term in the Credit Agreement or
in the Initial Additional First Lien Agreement, as applicable.

“Initial Additional First Lien Agreement” means that certain [Indenture][Credit
Agreement][Other Agreement], dated as of [                ], among the Borrower,
[the Guarantors identified therein,] and [                ], as
[trustee][administrative agent], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, together with
any Refinancing thereof; provided, (a) the obligations in respect of any such
Refinancing are secured by Liens on the Shared Collateral that rank pari passu
to the Liens securing the First Lien Obligations and (b) that the holders of any
such Refinancing debt (or their agent on their behalf) shall bind themselves in
writing to the terms of this Agreement.

“Initial Additional First Lien Collateral Agent” has the meaning assigned to
such term in the preamble hereto.

“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement and the other related facility [“Documents”] as defined in the
Initial Additional First Lien Agreement.

“Initial Additional First Lien Obligations” means the [“Obligations”] as such
term is defined in the Initial Additional First Lien Security Agreement.

“Initial Additional First Lien Secured Parties” means the means the Initial
Additional First Lien Collateral Agent and the holders of the Initial Additional
First Lien Obligations issued pursuant to the Initial Additional First Lien
Agreement.

“Initial Additional First Lien Security Agreement” means the
[security][collateral] agreement, dated as of the date hereof, among the
Borrower, the Initial Additional First Lien Collateral Agent and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(a)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization, receivership,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or its assets
or any similar case or proceeding relative to the Borrower or any other Grantor
or its creditors or its assets, as such, in each case whether or not voluntary;

(b)    any liquidation, dissolution, marshalling of assets or liabilities,
assignment for the benefit of creditors or other winding up of or relating to
the Borrower or any other Grantor or its assets, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency and whether or
not in a court supervised proceeding; or

 

J-1-5



--------------------------------------------------------------------------------

(c)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.02.

“Intervening Lien” has the meaning assigned to such term in Section 2.02.

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease (as defined in the Credit Agreement)
having substantially the same economic effect as any of the foregoing).

“Major Non-Controlling Collateral Agent” means, with respect to any Shared
Collateral, the Collateral Agent of the Class of First Lien Obligations (other
than the Credit Agreement Obligations) that constitutes the largest outstanding
principal amount of any Indebtedness for borrowed money then outstanding
Class of First Lien Obligations (other than the Credit Agreement Obligations)
with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.

“Non-Controlling Collateral Agent Enforcement Date” means, with respect to any
Non-Controlling Collateral Agent, the date which is 120 days (throughout which
120 day period such Non-Controlling Collateral Agent was the Major
Non-Controlling Collateral Agent) after the occurrence of both (a) an Event of
Default (under and as defined in the Secured Credit Documents under which such
Non-Controlling Collateral Agent is the Collateral Agent) and (b) the
Controlling Collateral Agent’s and each other Collateral Agent’s receipt of
written notice from such Non-Controlling Collateral Agent certifying that
(x) such Non-Controlling Collateral Agent is the Major Non-Controlling
Collateral Agent and that an Event of Default (under and as defined in the
Secured Credit Documents under which such Non-Controlling Collateral Agent is
the Collateral Agent) has occurred and is continuing and (y) the First Lien
Obligations of the Class with respect to which such Non-Controlling Collateral
Agent is the Collateral Agent are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Secured Credit Documents; provided that the Non-Controlling
Collateral Agent Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Controlling Collateral Agent has commenced and is diligently pursuing
any enforcement action with respect to such Shared Collateral or (2) at any time
the Grantor that has granted a security interest in such Shared Collateral is
then a debtor under or with respect to (or otherwise subject to) any Insolvency
or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

J-1-6



--------------------------------------------------------------------------------

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(b).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease, retire, restructure, amend,
increase, modify, supplement or replace, or to issue other Indebtedness or enter
alternative financing arrangements in exchange or replacement for, such
Indebtedness, in whole or in part, including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Related Secured Credit Documents” means, with respect to the Collateral Agent
or Secured Parties of any Class, the Secured Credit Documents of such Class.

“Related Secured Parties” means, with respect to the Collateral Agent of any
Class, the Secured Parties of such Class.

“Secured Credit Documents” means, collectively, (a) the Credit Agreement
Documents, (b) the Initial Additional First Lien Documents and (c) the
Additional First Lien Obligations Documents.

“Secured Parties” means (a) the Credit Agreement Secured Parties, (b) the
Initial Additional First Lien Secured Parties and (c) the Additional Secured
Parties.

“Security Documents” means (a) the Credit Agreement Security Agreement and the
other Collateral Documents (as defined in the Credit Agreement), (b) the Initial
Additional First Lien Security Agreement and the other [Collateral Documents]
(as defined in the Initial Additional First Lien Agreement) and (c) any other
agreement entered into in favor of the Collateral Agent of any other Class for
the purpose of securing the First Lien Obligations of such Class.

“Series”, when used in reference to Additional First Lien Obligations, refers to
such Additional First Lien Obligations as shall have been issued or incurred
pursuant to the same indentures or other agreements and with respect to which
the same Person acts as the Additional Collateral Agent.

“Shared Collateral” means, at any time, Collateral on which Collateral Agents or
Secured Parties of any two or more Classes have at such time a Lien (including
as a result of the agreements set forth in Section 4.01). If First Lien
Obligations of more than two Classes are outstanding at any time, then any
Collateral shall constitute Shared Collateral with respect to First Lien
Obligations of any Class only if the Collateral Agent or Secured Parties of such
Class have at such time a Lien on such Collateral.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially

 

J-1-7



--------------------------------------------------------------------------------

owned directly, or indirectly through one or more intermediaries, or both, by
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower. For the avoidance of doubt, any entity that is owned at a 50.0% or
less level (as described above) shall not be a “Subsidiary” for any purpose
under this Agreement, regardless of whether such entity is consolidated on
Holdings’ or any Subsidiary’s financial statements.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections and Exhibits shall be construed to refer to Articles, and
Sections of, and Exhibits to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.03. Concerning the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent and Each Additional Collateral Agent.

(a)    Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Credit Agreement Collateral Agent,
whether on behalf of itself or any of its Related Secured Parties, is made in
reliance on the authority granted to the Credit Agreement Collateral Agent
pursuant to the authorization thereof under the Credit Agreement. It is
understood and agreed that the Credit Agreement Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into whether any of its
Related Secured Parties is in compliance with the terms of this Agreement, and
no party hereto or any other Secured Party shall have any right of action
whatsoever against the Credit Agreement Collateral Agent for any failure of any
of its Related Secured Parties to comply with the terms hereof or for any of its
Related Secured Parties taking any action contrary to the terms hereof.

(b)    Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Initial Additional First Lien Collateral
Agent, whether on behalf of itself or any of its Related Secured Parties, is
made in reliance on the authority granted to the Initial Additional First Lien
Collateral Agent pursuant to the authorization thereof under the Initial
Additional First Lien Agreement. It is understood and agreed that the Initial
Additional First Lien Collateral Agent shall not be responsible for or have any
duty to ascertain or inquire into whether any of its Related Secured Parties is
in compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Initial
Additional First Lien Collateral Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

(c)    Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by any Additional Collateral Agent, whether on
behalf of itself or any of its Related Secured Parties, is made in reliance on
the authority granted to such Additional Collateral

 

J-1-8



--------------------------------------------------------------------------------

Agent pursuant to the authorization thereof under the Additional First Lien
Obligations Documents relating to such Class of First Lien Obligations. It is
understood and agreed that no Additional Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into whether any of its Related
Secured Parties is in compliance with the terms of this Agreement, and no party
hereto or any other Secured Party shall have any right of action whatsoever
against the Additional Collateral Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

ARTICLE II

Lien Priorities; Proceeds

SECTION 2.01. Relative Priorities.

(a)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Lien on any Shared Collateral securing any First
Lien Obligation, and notwithstanding any provision of the Uniform Commercial
Code of any jurisdiction, any other applicable law or any Secured Credit
Document, or any other circumstance whatsoever (but, in each case, subject to
Section 2.01(b) and Section 2.02), each Collateral Agent, for itself and on
behalf of its Related Secured Parties, agrees that Liens on any Shared
Collateral securing First Lien Obligations of any Class shall be of equal
priority.

(b)    Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, agrees that, notwithstanding (x) any provision of any Secured Credit
Document to the contrary (but subject to Section 2.02) and (y) the date, time,
method, manner or order of grant, attachment or perfection of any Lien on any
Shared Collateral securing any First Lien Obligation, and notwithstanding any
provision of the Uniform Commercial Code of any jurisdiction, any other
applicable law or any Secured Credit Document, or any other circumstance
whatsoever (but, in each case, subject to Section 2.02), if an Event of Default
has occurred and is continuing and (i) such Collateral Agent or any of its
Related Secured Parties takes any action to enforce rights or exercise remedies
in respect of any Shared Collateral (including any such action referred to in
Section 3.01(a)), (ii) any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrower or any
other Grantor or (iii) such Collateral Agent or any of its Related Secured
Parties receives any payment with respect to any Shared Collateral pursuant to
any intercreditor agreement (other than this Agreement), then the proceeds of
any sale, collection or other liquidation of any Shared Collateral obtained by
such Collateral Agent or any of its Related Secured Parties on account of such
enforcement of rights or exercise of remedies, and any such distributions or
payments received by such Collateral Agent or any of its Related Secured Parties
(all such proceeds, distributions and payments being collectively referred to as
“Proceeds”), shall be applied as follows:

(i)    FIRST, to the payment of all amounts owing to and all costs and expenses
incurred by any Collateral Agent, the Credit Agreement Administrative Agent and
the Initial Additional First Lien Collateral Agent (in their capacities as
such), pursuant to the terms of any Secured Credit Document or in connection
with any enforcement of rights or exercise of remedies pursuant thereto,
including all court costs and the reasonable fees and expenses of agents and
legal counsel and, in each case, including all costs and expenses incurred in
enforcing its rights to obtain such payment;

(ii)    SECOND, subject to Section 2.02 to the payment in full of all First Lien
Obligations of each Class secured by a Lien on such Shared Collateral at the
time due and payable (the amounts so applied to be distributed, as among such
Classes of First Lien Obligations, ratably in accordance with the amounts of the
First Lien Obligations of each such Class on the date of such application); and

 

J-1-9



--------------------------------------------------------------------------------

(iii)    THIRD, after payment in full of all the First Lien Obligations, to the
Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

(c)    For the avoidance of doubt, any amounts to be distributed pursuant to
this Section 2.01 shall be distributed by the Controlling Collateral Agent to
each Non-Controlling Collateral Agent for further distribution to its Related
Secured Parties.

(d)    It is acknowledged that the First Lien Obligations of any Class may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(b)
or the provisions of this Agreement defining the relative rights of the Secured
Parties of any Class.

SECTION 2.02. Impairments. It is the intention of the parties hereto that the
Secured Parties of any given Class of First Lien Obligations (and not the
Secured Parties of any other Class of First Lien Obligations) bear the risk of
any determination by a court of competent jurisdiction that (i) any First Lien
Obligations of such Class of First Lien Obligations are unenforceable under
applicable law or are subordinated to any other obligations (other than to any
First Lien Obligations), (ii) the Secured Parties of such Class of First Lien
Obligations do not have a Lien on any of the Collateral securing any First Lien
Obligations of any other Class of First Lien Obligations and/or (iii) any Person
(other than any Collateral Agent or Secured Party) has a Lien on any Shared
Collateral that is senior in priority to the Lien on such Shared Collateral
securing First Lien Obligations of such Class of First Lien Obligations, but
junior to the Lien on such Shared Collateral securing any other Class of First
Lien Obligations (any such Lien being referred to as an “Intervening Lien”, and
any such Person being referred to as an “Intervening Creditor”) (any condition
with respect to First Lien Obligations of such Class of First Lien Obligations
being referred to as an “Impairment” of such Class). In the event an Impairment
exists with respect to First Lien Obligations of any Class, the results of such
Impairment shall be borne solely by the Secured Parties of such Class of First
Lien Obligations, and the rights of the Secured Parties of such Class of First
Lien Obligations (including the right to receive distributions in respect of
First Lien Obligations of such Class of First Lien Obligations pursuant to
Section 2.01(b)) set forth herein shall be modified to the extent necessary so
that the results of such Impairment are borne solely by the Secured Parties of
such Class. In furtherance of the foregoing, in the event First Lien Obligations
of any Class of First Lien Obligations shall be subject to an Impairment in the
form of an Intervening Lien of any Intervening Creditor, the value of any Shared
Collateral or Proceeds that are allocated to such Intervening Creditor shall be
deducted solely from the Shared Collateral or Proceeds to be distributed in
respect of First Lien Obligations of such Class.

SECTION 2.03. Payment Over. Each Collateral Agent, on behalf of itself and its
Related Secured Parties, agrees that if such Collateral Agent or any of its
Related Secured Parties shall at any time obtain possession of any Shared
Collateral or receive any Proceeds (other than as a result of any application of
Proceeds pursuant to Section 2.01(b)), then it shall hold such Shared Collateral
or Proceeds in trust for the other Secured Parties and promptly transfer such
Shared Collateral or Proceeds, as the case may be, to the Controlling Collateral
Agent, to be distributed in accordance with the provisions of Section 2.01(b)
hereof.

SECTION 2.04. Determinations with Respect to Amounts of Obligations and Liens.
Whenever the Collateral Agent of any Class shall be required, in connection with
the exercise of its rights

 

J-1-10



--------------------------------------------------------------------------------

or the performance of its obligations hereunder, to determine the existence or
amount of any First Lien Obligations of any other Class, or the Shared
Collateral subject to any Lien securing the First Lien Obligations of any other
Class (and whether such Lien constitutes a valid and perfected Lien), it may
request that such information be furnished to it in writing by the Collateral
Agent of such other Class and shall be entitled to make such determination on
the basis of the information so furnished; provided that if, notwithstanding the
request of the Collateral Agent of such Class, the Collateral Agent of such
other Class shall fail or refuse reasonably promptly to provide the requested
information, the Collateral Agent of such Class shall be entitled to make any
such determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of an Authorized
Officer of the Borrower. Each Collateral Agent may rely conclusively, and shall
be fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to any Grantor, any
Secured Party or any other Person as a result of such determination or any
action taken or not taken pursuant thereto.

SECTION 2.05. Exculpatory Provisions. Without limitation of Article VI, none of
the Collateral Agents or any Secured Parties shall be liable for any action
taken or omitted to be taken by any Collateral Agent or Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.

ARTICLE III

Rights and Remedies; Matters Relating to Shared Collateral

SECTION 3.01. Exercise of Rights and Remedies.

(a)    Only the Controlling Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any junior Liens on Shared Collateral).
No Non-Controlling Collateral Agent and no Non-Controlling Secured Party shall
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power as a secured creditor with respect to, or otherwise take any action to
enforce its security interest in or realize upon, or take any other action
available to it in respect of, any Shared Collateral (including with respect to
any intercreditor agreement with respect to junior Liens on any Shared
Collateral), whether under any Secured Credit Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting in
accordance with the applicable Secured Credit Documents, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral at any time. Without limitation of the foregoing, (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, each Collateral Agent or any of its Related Secured Parties may
file a proof of claim or statement of interest with respect to the applicable
obligations thereto, (B) in any Insolvency or Liquidation Proceeding commenced
by or against the Borrower or any other Grantor, each Collateral Agent or its
Related Secured Parties may file any necessary or appropriate responsive
pleadings in opposition to any motion, adversary proceeding or other pleading
filed by any Person objecting to or otherwise seeking disallowance of the claim
or Lien of such Collateral Agent or Related Secured Party, (C) each Collateral
Agent or its Related Secured Parties may file any pleadings, objections,
motions, or agreements which assert rights available to unsecured creditors of
the Borrower or any other Grantor arising under any Insolvency or Liquidation
Proceeding or applicable non-bankruptcy law, and (D) each Collateral Agent and
its Related Secured Party may vote on any plan of reorganization in any
Insolvency or Liquidation Proceeding of the Borrower or any other Grantor, in
each case (A) through (D) above to the extent such action is not inconsistent
with, or could not result in a resolution inconsistent with, the terms of this
Agreement.

 

J-1-11



--------------------------------------------------------------------------------

(b)    Notwithstanding the equal priority of the Liens securing each Class of
First Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Collateral Agent or Non-Controlling Secured
Party will contest, protest or object to any foreclosure proceeding or action
brought by the Controlling Collateral Agent or any Controlling Secured Party or
any other exercise by the Controlling Collateral Agent or any Controlling
Secured Party of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any
Secured Party or any Collateral Agent with respect to any Collateral not
constituting Shared Collateral or impair any rights available to them as
unsecured creditors.

SECTION 3.02. Prohibition on Contesting Liens. Each Collateral Agent agrees, on
behalf of itself and its Related Secured Parties, that neither such Collateral
Agent nor any of its Related Secured Parties will, and each hereby waives any
right to, contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity, attachment or enforceability of a Lien held by or on behalf of any
other Collateral Agent or any of its Related Secured Parties in all or any part
of the Shared Collateral; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any of its
Related Secured Parties to enforce this Agreement.

SECTION 3.03. Prohibition on Challenging this Agreement. Each Collateral Agent
agrees, on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any of its Related Secured Parties to enforce this Agreement.

SECTION 3.04. Release of Liens. The parties hereto agree and acknowledge that
the release of Liens on any Shared Collateral securing First Lien Obligations of
any Class, whether in connection with a sale, transfer or other disposition of
such Shared Collateral or otherwise, shall be governed by and subject to the
Secured Credit Documents of such Class, and that nothing in this Agreement shall
be deemed to amend or affect the terms of the Secured Credit Documents of such
Class with respect thereto; provided that if, at any time any Shared Collateral
is transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Controlling Collateral Agent in
accordance with the provisions of this Agreement, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the other Collateral Agents for the benefit of each Class of Secured Parties
upon such Shared Collateral will automatically be released and discharged upon
final conclusion of foreclosure proceeding as and when, but only to the extent,
such Liens on the Shared Collateral of the Controlling Collateral Agent are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.01(b) hereof. Each
Collateral Agent agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the any other Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

ARTICLE IV

Collateral

SECTION 4.01. Bailment for Perfection of Security Interests.

(a)    The Possessory Collateral shall be delivered to the Controlling
Collateral Agent and by accepting such Possessory Collateral such Controlling
Collateral Agent agrees to hold any Shared

 

J-1-12



--------------------------------------------------------------------------------

Collateral constituting Possessory Collateral that is part of the Collateral in
its possession or control (or in the possession or control of its agents or
bailees) as gratuitous bailee for the benefit of each other Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable Security
Documents, in each case, subject to the terms and conditions of this
Section 4.01.

(b)    The Controlling Collateral Agent shall, upon the Discharge of the First
Lien Obligations with respect to which such Collateral Agent is the Collateral
Agent, transfer the possession and control of the Possessory Collateral,
together with any necessary endorsements but without recourse or warranty, to
the successor Controlling Collateral Agent. In connection with any transfer
under the foregoing sentence by any Collateral Agent, such transferor Collateral
Agent agrees to take all actions in its power as shall be necessary or
reasonably requested by the transferee Collateral Agent to permit the transferee
Collateral Agent to obtain, for the benefit of its Related Secured Parties, a
first priority security interest in the applicable Possessory Collateral. The
Borrower shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Collateral Agent for loss
or damage suffered by such Collateral Agent as a result of such transfer, except
for loss or damage suffered by such Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith.

(c)    Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 4.01.

(d)    The duties or responsibilities of each Collateral Agent under this
Section 4.01 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties thereon.

SECTION 4.02. Delivery of Documents. Promptly after the execution and delivery
to any Collateral Agent by any Grantor of any Security Document (other than
(a) any Security Document in effect on the date hereof and (b) any Additional
First Lien Obligations Document referred to in paragraph (b) of Article IX, but
including any amendment, amendment and restatement, waiver or other modification
of any such Security Document or Additional First Lien Obligations Document),
the Borrower shall deliver to each Collateral Agent party hereto at such time a
copy of such Security Document.

ARTICLE V

Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings

SECTION 5.01. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a)    If the Borrower and/or any other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Secured Party (other than
any Controlling Secured Party or any of its Related Secured Parties) agrees that
it will raise no objection to any such financing or to the Liens on the Shared
Collateral

 

J-1-13



--------------------------------------------------------------------------------

securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless the Controlling Collateral Agent shall
then oppose or object to such DIP Financing or such DIP Financing Liens or use
of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any Secured Parties
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein);
provided, in each case, that (A) the Secured Parties of each Class retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other Secured Parties (other than any
Liens of the Secured Parties constituting DIP Financing Liens) as existed prior
to the commencement of the Bankruptcy Case, (B) the Secured Parties of each
Class are granted Liens on any additional collateral pledged to any Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided, further, that this Agreement shall not limit the right
of the Secured Parties of each Class to object to the grant of a Lien to secure
the DIP Financing over any Collateral subject to Liens in favor of the Secured
Parties of such Class or the Collateral Agent with respect thereto that shall
not constitute Shared Collateral; and provided, further, however, that the
Secured Parties receiving adequate protection shall not object to any other
Secured Party receiving adequate protection comparable to any adequate
protection granted to such Secured Parties in connection with a DIP Financing or
use of cash collateral permitted by this paragraph.

(b)    Each Non-Controlling Secured Party agrees that it will not object to or
oppose any release of their Liens in connection with any sale or other
disposition of any Shared Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Controlling Collateral Agent and the Controlling Secured Parties shall have
consented to such sale or disposition of such Shared Collateral; provided that
the Liens of the Secured Parties will attach to the proceeds of such sale or
disposition on the same basis of priority as they do with respect to the Shared
Collateral in accordance with this Agreement, and further provided that the
Non-Controlling Secured Parties will be entitled to assert any objection to such
sale or disposition that may be asserted by any unsecured creditor of the
Borrower or any other Grantor in such Insolvency or Liquidation Proceeding.

SECTION 5.02. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or liquidation or similar dispositive restructuring plan on
account of each Class of First Lien Obligations, then, to the extent the debt
obligations distributed on account of each Class of First Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

J-1-14



--------------------------------------------------------------------------------

ARTICLE VI

The Controlling Collateral Agent

(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Controlling
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01(b)
hereof.

(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the Secured Parties, to sell, transfer or otherwise dispose
of or deal with any Shared Collateral as provided herein and in the Security
Documents, as applicable, pursuant to which the Controlling Collateral Agent is
the collateral agent for such Shared Collateral, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the First Lien Obligations held by such Non-Controlling Secured
Parties. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Controlling Collateral Agent or any other Controlling
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the Secured Parties waives any claim it may now or hereafter have against any
Collateral Agent or any other Secured Party of any other Class arising out of
(i) any actions which any Collateral Agent or Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the Security Documents or any other agreement
related thereto or to the collection of the First Lien Obligations or the
valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Collateral Agent or any holders of First
Lien Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 5.01, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, by the Borrower or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Collateral Agent representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

 

J-1-15



--------------------------------------------------------------------------------

ARTICLE VII

Other Agreements

SECTION 7.01. Concerning Secured Credit Documents and Collateral.

(a)    The Secured Credit Documents of any Class may be Amended, in whole or in
part, in accordance with their terms, in each case without notice to or the
consent of the Collateral Agent or any Secured Parties of any other Class;
provided that nothing in this paragraph shall affect any limitation on any such
Amendment that is set forth in the Secured Credit Documents of any such other
Class.

(b)    The Grantors agree that they shall not grant to any Person any Lien on
any Shared Collateral securing First Lien Obligations of any Class other than
through the Collateral Agent of such Class (it being understood that the
foregoing shall not be deemed to prohibit grants of set-off rights to Secured
Parties of any Class).

(c)    The Grantors agree that they shall not, and shall not permit any
Subsidiary to, grant or permit or suffer to exist any additional Liens (unless
otherwise permitted under each Secured Credit Document) on any asset or property
to secure any Class of First Lien Obligations unless it has granted a Lien on
such asset or property to secure each other Class of First Lien Obligations;
provided, that to the extent the foregoing is not complied with for any reason,
without limiting any other rights and remedies available to the Secured Parties,
each Secured Party agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 7.01(c) shall be subject to Article II;

SECTION 7.02. Refinancings. The First Lien Obligations of any Class may be
increased or Refinanced (including, for the avoidance of doubt, any additional
Indebtedness incurred to pay premiums (including tender premiums), defeasance
costs, and accrued interest, fees and expenses in connection with such
Refinancing), in whole or in part, in each case, without notice to, or the
consent of the Collateral Agent or any Secured Party of any other Class, all
without affecting the priorities provided for herein or the other provisions
hereof, so long as permitted by the terms of each Secured Credit Document;
provided, that if any obligations of the Grantors in respect of such Refinancing
indebtedness shall be secured by Liens on any Shared Collateral, such
obligations and the holders thereof shall be subject to and bound by the
provisions of this Agreement and, if not already, the collateral agent under
such obligations shall become a party hereto by executing and delivering a
Collateral Agent Joinder Agreement.

SECTION 7.03. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Obligations
of any Class previously made shall be rescinded for any reason whatsoever
(including an order or judgment for disgorgement of a preference or other
avoidance action under the Bankruptcy Code, or any similar law), then the terms
and conditions of this Agreement shall be fully applicable thereto until all the
First Lien Obligations of such Class shall again have been satisfied in full.

SECTION 7.04. Reorganization Modifications. In the event the First Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the First Lien Obligations
of such Class or the Secured Credit Documents of such Class shall refer to such
obligations or such documents as so modified.

SECTION 7.05. Further Assurances. Each of the Collateral Agents and the Grantors
agrees that it will execute, or will cause to be executed, such reasonable
further documents, agreements and instruments, and take all such reasonable
further actions, as may be required under any applicable law, or which any
Collateral Agent may reasonably request, to effectuate the terms of this
Agreement.

 

J-1-16



--------------------------------------------------------------------------------

ARTICLE VIII

No Reliance; No Liability

SECTION 8.01. No Reliance; Information. Each Collateral Agent, on behalf of its
Related Secured Parties, acknowledges that (a) its Related Secured Parties have,
independently and without reliance upon any Collateral Agent or any Related
Secured Parties, and based on such documents and information as they have deemed
appropriate, made their own credit analysis and decision to enter into the
Secured Credit Documents to which they are party and (b) its Related Secured
Parties will, independently and without reliance upon any Collateral Agent or
any of its Related Secured Parties, and based on such documents and information
as they shall from time to time deem appropriate, continue to make their own
credit decision in taking or not taking any action under this Agreement or any
other Secured Credit Document. The Collateral Agent or Secured Parties of any
Class shall have no duty to disclose to any Collateral Agent or any Secured
Party of any other Class any information relating to the Borrower or any of the
Grantors or their Subsidiaries, or any other circumstance bearing upon the risk
of nonpayment of any of the First Lien Obligations, that is known or becomes
known to any of them or any of their Affiliates. If the Collateral Agent or any
Secured Party of any Class, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, as the case may be, the
Collateral Agent or any Secured Party of any other Class, it shall be under no
obligation (i) to make, and shall not be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (ii) to
provide any additional information or to provide any such information on any
subsequent occasion or (iii) to undertake any investigation.

SECTION 8.02. No Warranties or Liability.

(a)    Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, acknowledges and agrees that no Collateral Agent or Secured Party of
any other Class has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Secured Credit Documents, the
ownership of any Shared Collateral or the perfection or priority of any Liens
thereon. The Collateral Agent and the Secured Parties of any Class will be
entitled to manage and supervise their loans and other extensions of credit in
the manner set forth in their Related Secured Credit Documents. No Collateral
Agent shall, by reason of this Agreement, any other Security Document or any
other document, have a fiduciary relationship or other implied duties in respect
of any other Collateral Agent or any other Secured Party.

(b)    No Collateral Agent or Secured Parties of any Class shall have any
express or implied duty to the Collateral Agent or any Secured Party of any
other Class to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an Event of Default under any
Secured Credit Document (other than, in each case, this Agreement), regardless
of any knowledge thereof that they may have or be charged with.

 

J-1-17



--------------------------------------------------------------------------------

SECTION 8.03. Rights of Initial Additional First Lien Collateral Agent.

Notwithstanding anything contained herein to the contrary, the Initial
Additional First Lien Collateral Agent shall be entitled to the same rights,
protections, immunities and indemnities as set forth in the Initial Additional
First Lien Agreement as if the provisions setting forth those rights,
protections, immunities and indemnities are fully set forth herein.

ARTICLE IX

Additional First Lien Obligations

The Borrower may from time to time, subject to any limitations contained in any
Secured Credit Documents in effect at such time, incur and designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Borrower or any of the Grantors that would, if such Liens were
granted, constitute Shared Collateral as Additional First Lien Obligations by
delivering to each Collateral Agent party hereto at such time a certificate of
an Authorized Officer of the Borrower:

(a)    describing the indebtedness and other obligations being designated as
Additional First Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(b)    setting forth the Additional First Lien Obligations Documents under which
such Additional First Lien Obligations are or will be issued or incurred or the
Guarantees of or Liens securing such Additional First Lien Obligations are, or
are to be, granted or created, and attaching copies of such Additional First
Lien Obligations Documents as each Grantor has executed and delivered to the
Person that serves as the collateral agent, collateral trustee or a similar
representative for the holders of such Additional First Lien Obligations (such
Person being referred to as the “Additional Collateral Agent”) with respect to
such Additional First Lien Obligations on the closing date of such Additional
First Lien Obligations, certified as being true and complete in all material
respects by an Authorized Officer of the Borrower;

(c)    identifying the Person that serves as the Additional Collateral Agent;

(d)    certifying that the incurrence of such Additional First Lien Obligations,
the creation of the Liens securing such Additional First Lien Obligations and
the designation of such Additional First Lien Obligations as “Additional First
Lien Obligations” hereunder do not or will not violate or result in a default
under any provision of any Secured Credit Document of any Class in effect at
such time;

(e)    certifying that the Additional First Lien Obligations Documents authorize
the Additional Collateral Agent to become a party hereto by executing and
delivering a Collateral Agent Joinder Agreement and provide that, upon such
execution and delivery, such Additional First Lien Obligations and the holders
thereof shall become subject to and bound by the provisions of this Agreement;
and

(f)    attaching a fully completed Collateral Agent Joinder Agreement executed
and delivered by the Additional Collateral Agent.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Additional First Lien Obligations for all purposes of this Agreement.

 

J-1-18



--------------------------------------------------------------------------------

Notwithstanding anything herein contained to the contrary, each Collateral Agent
may conclusively rely on such certificate delivered by the Borrower, and upon
its receipt of such certificate, each Collateral Agent shall execute the
Collateral Agent Joinder Agreement evidencing its acknowledgment thereof, and
shall incur no liability to any Person for such execution.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a)    if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

Hilton Grand Vacations Borrower LLC

[                    ]

Facsimile: [                    ]

Attention: [                    ]

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Facsimile: (212) 455-2502

(b)    if to the Credit Agreement Collateral Agent, to it at:

Deutsche Bank AG New York Branch

Attention: [                    ]

60 Wall Street

New York, New York 10005

Telephone: [                    ]

Facsimile: [                    ]

Electronic mail: [                    ]

(c)    if to the Initial Additional First Lien Collateral Agent, to it at:

[                    ]

(d)    if to any Additional Collateral Agent, to it at the address set forth in
the applicable Collateral Agent Joinder Agreement.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to

 

J-1-19



--------------------------------------------------------------------------------

such party as provided in this Section or in accordance with the latest
unrevoked direction from such party given in accordance with this Section. As
agreed to in writing by any party hereto from time to time, notices and other
communications to such party may also be delivered by e-mail to the e-mail
address of a representative of such party provided from time to time by such
party.

SECTION 10.02. Waivers; Amendment; Joinder Agreements.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except as contemplated by the Secured Credit Documents and
then pursuant to an agreement or agreements in writing entered into by each
Collateral Agent then party hereto; provided that no such agreement shall by its
terms amend, modify or otherwise affect the rights or obligations of any Grantor
without the Borrower’s prior written consent; provided, further that without any
action or consent of any Collateral Agent (i) (A) this Agreement may be
supplemented by a Collateral Agent Joinder Agreement, and an Additional
Collateral Agent may become a party hereto, in accordance with Article IX and
(B) this Agreement may be supplemented by a Grantor Joinder Agreement, and a
Subsidiary may become a party hereto, in accordance with Section 10.12, and
(ii) in connection with any Refinancing of First Lien Obligations of any Class,
the Collateral Agents then party hereto shall enter (and are hereby authorized
to enter without the consent of any other Secured Party), at the request of any
Collateral Agent or the Borrower, into such amendments or modifications of this
Agreement as are reasonably necessary to reflect such Refinancing; provided that
such Collateral Agent shall not be required to enter into such amendments or
modifications unless it shall have received a certificate of an Authorized
Officer of the Borrower certifying that such Refinancing is permitted hereunder.

SECTION 10.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

SECTION 10.04. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding against the Borrower or any other Grantor,
and the parties hereto acknowledge that this Agreement is intended to be and
shall be enforceable as a “subordination” agreement under Bankruptcy Code
Section 510(a). All references herein to any Grantor shall apply to any trustee
for such Person and such Person as a debtor-in-possession.

SECTION 10.05. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

J-1-20



--------------------------------------------------------------------------------

SECTION 10.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10.07. Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)    Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

(c)    Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.01, such service to be effective upon
receipt. Nothing in this Agreement will affect the right of any party hereto or
any Secured Party to serve process in any other manner permitted by law.

SECTION 10.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

J-1-21



--------------------------------------------------------------------------------

SECTION 10.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 10.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.

SECTION 10.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. Except as
expressly provided in this Agreement, none of the Borrower, any other Grantor,
any other Subsidiary or any other creditor of any of the foregoing shall have
any rights or obligations hereunder, and none of the Borrower, any other Grantor
or any other Subsidiary may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of the Borrower or any other
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms. For the avoidance of doubt, nothing contained herein shall be construed
to constitute a waiver or an amendment of any covenant of the Borrower or any
other Grantor contained in any Secured Credit Document, which restricts the
incurrence of any Indebtedness or the grant of any Lien.

SECTION 10.12. Additional Grantors. In the event any Subsidiary shall have
granted a Lien on any of its assets to secure any First Lien Obligations, the
Borrower shall cause such Subsidiary, if not already a party hereto, to become a
party hereto as a “Grantor”. Upon the execution and delivery by any Subsidiary
of a Grantor Joinder Agreement, any such Subsidiary shall become a party hereto
and a Grantor hereunder with the same force and effect as if originally named as
such herein. The execution and delivery of any such instrument shall not require
the consent of any other party hereto. The rights and obligations of each party
hereto shall remain in full force and effect notwithstanding the addition of any
new Grantor as a party to this Agreement.

SECTION 10.13. Specific Performance. Each Collateral Agent, on behalf of itself
and its Related Secured Parties, may demand specific performance of this
Agreement. Each Collateral Agent, on behalf of itself and its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by the Secured Parties.

SECTION 10.14. Integration. This Agreement, together with the other Secured
Credit Documents, represents the agreement of each of the Grantors and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, any
Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.

[SIGNATURE PAGE FOLLOWS]

 

J-1-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Credit Agreement Collateral Agent

By:  

 

  Name:   Title:

[Signature Page to Intercreditor Agreement]

 

J-1-23



--------------------------------------------------------------------------------

[                    ], as Initial Additional First Lien Collateral Agent By:  

 

  Name:   Title:

 

J-1-24



--------------------------------------------------------------------------------

HILTON GRAND VACATIONS PARENT LLC By:  

 

  Name:   Title: HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title:

 

J-1-25



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] COLLATERAL AGENT JOINDER AGREEMENT NO. [    ] dated as of
[            ], 20[    ] (this “Joinder Agreement”) to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the “Intercreditor
Agreement”), among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited
liability company (“Holdings”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware
limited liability company (the “Borrower”), the GRANTORS party thereto, DEUTSCHE
BANK AG NEW YORK BRANCH, as the Credit Agreement Collateral Agent,
[                    ], as Initial Additional First Lien Collateral Agent, and
each ADDITIONAL COLLATERAL AGENT from time to time party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    The Borrower proposes to issue or incur Additional First Lien Obligations
and the Person identified in the signature pages hereto as the “Additional
Collateral Agent” (the “Additional Collateral Agent”) will serve as the
collateral agent, collateral trustee or a similar representative for the
Additional Secured Parties. The Additional First Lien Obligations are being
designated as such by the Borrower in accordance with Article IX of the
Intercreditor Agreement.

C.    The Additional Collateral Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Additional Secured Parties, the rights and obligations of an “Additional
Collateral Agent” thereunder. The Additional Collateral Agent is entering into
this Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become an Additional Collateral Agent thereunder.

Accordingly, the Additional Collateral Agent and the Borrower agree as follows,
for the benefit of the Additional Collateral Agent, the Borrower and each other
party to the Intercreditor Agreement:

SECTION 1. Accession to the Intercreditor Agreement. The Additional Collateral
Agent (a) hereby accedes and becomes a party to the Intercreditor Agreement as
an Additional Collateral Agent for the Additional Secured Parties from time to
time in respect of the Additional First Lien Obligations, (b) agrees, for itself
and on behalf of the Additional Secured Parties from time to time in respect of
the Additional First Lien Obligations, to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of an
Additional Collateral Agent under the Intercreditor Agreement.

SECTION 2. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional Collateral
Agent. Delivery of an executed signature page to this Joinder Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

SECTION 3. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

SECTION 4. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

J-1-26



--------------------------------------------------------------------------------

SECTION 5. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 6. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Collateral Agent shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 10.01 of the Intercreditor Agreement.

SECTION 7. Expense Reimbursement. The Borrower agrees to reimburse each
Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable and invoiced
fees, other charges and disbursements of counsel for each Collateral Agent.

 

J-1-27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Collateral Agent and the Borrower have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF ADDITIONAL COLLATERAL AGENT], as ADDITIONAL COLLATERAL AGENT for the
ADDITIONAL SECURED PARTIES By:  

 

  Name:   Title:

Address for notices:

 

attention of:  

 

Telecopy:  

 

HILTON GRAND VACATIONS PARENT LLC By:  

 

  Name:   Title: HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title:

 

J-1-28



--------------------------------------------------------------------------------

Acknowledged by: DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement
Collateral Agent By:  

 

  Name:   Title: [                    ], as Initial Additional First Lien
Collateral Agent By:  

 

  Name:   Title: [EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional
Collateral Agent By:  

 

  Name:   Title:

 

J-1-29



--------------------------------------------------------------------------------

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [    ] dated as of [            ],
20[    ] (this “Grantor Joinder Agreement”) to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [            ], 20[    ] (the “Intercreditor Agreement”),
among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited liability company
(“Holdings”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware limited liability
company (the “Borrower”), the GRANTORS party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as the Credit Agreement Collateral Agent, [                    ], as
Initial Additional First Lien Collateral Agent, each ADDITIONAL COLLATERAL AGENT
from time to time party thereto and [                    ], a
[                    ], as an additional GRANTOR.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    [                     ], a Subsidiary of the Borrower (the “Additional
Grantor”), has granted a Lien on all or a portion of its assets to secure First
Lien Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.

C.    The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Borrower and each other party to the Intercreditor
Agreement:

SECTION 1. Accession to the Intercreditor Agreement. In accordance with
Section 10.12 of the Intercreditor Agreement, the Additional Grantor (a) hereby
accedes and becomes a party to the Intercreditor Agreement as a Grantor with the
same force and effect as if originally named therein as a Grantor, (b) agrees to
all the terms and provisions of the Intercreditor Agreement and (c) shall have
all the rights and obligations of a Grantor under the Intercreditor Agreement.

SECTION 2. Representations, Warranties and Acknowledgement of the Additional
Grantor. The Additional Grantor represents and warrants to each Collateral Agent
and each Secured Party that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3. Counterparts. This Grantor Joinder Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Grantor
Joinder Agreement shall become effective when each Collateral Agent shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed signature page to
this Grantor Joinder Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this Grantor
Joinder Agreement.

SECTION 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

SECTION 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

J-1-30



--------------------------------------------------------------------------------

SECTION 6. Severability. In case any one or more of the provisions contained in
this Grantor Joinder Agreement should be held invalid, illegal or unenforceable
in any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Intercreditor Agreement.

SECTION 8. Expense Reimbursement. The Additional Grantor agrees to reimburse
each Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Grantor Joinder Agreement, including the reasonable and
invoiced fees, other charges and disbursements of counsel for each Collateral
Agent.

 

J-1-31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:  

 

  Name:   Title:

 

J-1-32



--------------------------------------------------------------------------------

Acknowledged by: DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement
Collateral Agent By:  

 

  Name:   Title: [                    ], as Initial Additional First Lien
Collateral Agent By:  

 

  Name:   Title: [EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional
Collateral Agent By:  

 

  Name:   Title:

 

J-1-33



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

Among

HILTON GRAND VACATIONS PARENT LLC,

as Holdings,

HILTON GRAND VACATIONS BORROWER LLC,

as the Borrower,

the other Grantors party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Senior Representative for the

First Lien Credit Agreement Secured Parties,

[each Additional Senior Debt Collateral Agent,]

[                    ],

as the Second Priority Representative for the

Initial Second Lien Secured Parties

and

each additional Representative from time to time party hereto

dated as of [                    ]

 

J-2-1



--------------------------------------------------------------------------------

JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [                    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited
liability company (“Holdings”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware
limited liability company (the “Borrower”), the other Grantors (as defined
below) party hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Representative for the
First Lien Credit Agreement Secured Parties (in such capacity and together with
its successors in such capacity, the “First Lien Credit Agreement Collateral
Agent”), [each additional Collateral Agent for any Senior Obligations (each, an
“Additional Senior Debt Collateral Agent”),] [                    ], as
Representative for the Initial Second Lien Secured Parties (in such capacity and
together with its successors in such capacity, the “Initial Second Lien
Collateral Agent”), and each additional Second Priority Representative and
Senior Representative that from time to time becomes a party hereto pursuant to
Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Credit Agreement Collateral Agent (for itself and
on behalf of the First Lien Credit Agreement Secured Parties), the Initial
Second Lien Collateral Agent (for itself and on behalf of the Initial Second
Lien Secured Parties), each additional Senior Representative (for itself and on
behalf of the Additional Senior Debt Parties under the applicable Additional
Senior Debt Facility) and each additional Second Priority Representative (for
itself and on behalf of the Second Priority Debt Parties under the applicable
Second Priority Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein, if defined in the New York UCC, have the meanings specified
therein. As used in this Agreement, the following terms have the meanings
specified below.

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrower and/or any other Grantor (and not guaranteed by any
Subsidiary that is not a Guarantor) (other than Indebtedness constituting
Initial Second Lien Obligations), which Indebtedness and guarantees are secured
by the Second Priority Collateral (or any portion thereof) on a pari passu basis
(but without regard to control of remedies, other than as provided by the terms
of the applicable Additional Second Priority Debt Documents) with the Initial
Second Lien Obligations and any other Second Priority Debt Obligations and which
the applicable Additional Second Priority Debt Documents provide that such
Indebtedness and guarantees are to be secured by such Second Priority Collateral
on a subordinate basis to the Senior Obligations (and which is not secured by
Liens on any assets of the Borrower or any other Grantor other than the Second
Priority Collateral or which are not included in the Senior Collateral);
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then extant Senior Debt Document
and Second Priority Debt Document and (ii) the Representative for the holders of
such Indebtedness shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof. Additional Second
Priority Debt shall include any Registered Equivalent Notes and Guarantees
thereof by the Guarantors issued in exchange therefor.

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes,
indentures, the Second Priority Collateral Documents or other operative
agreements evidencing or governing such Indebtedness.

 

J-2-2



--------------------------------------------------------------------------------

“Additional Second Priority Debt Facility” means each indenture or other
governing agreement with respect to any Additional Second Priority Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligation (including guarantee obligations) to pay principal,
interest (including interest that accrues after the commencement of a Bankruptcy
Case, regardless of whether such interest is an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts payable
by a Grantor under any Additional Second Priority Debt Document.

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any other Grantor under any related Additional Second Priority Debt Documents.

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Guarantor (other than Indebtedness constituting First
Lien Credit Agreement Obligations) which Indebtedness and Guarantees are secured
by the Senior Collateral (or a portion thereof) on a pari passu basis (but
without regard to control of remedies) with the First Lien Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each then extant Senior Debt
Document and Second Priority Debt Document and (ii) the Representative for the
holders of such Indebtedness shall have (A) executed and delivered this
Agreement as of the date hereof or become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and
(B) become a party to the First Lien Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Article IX thereof. Additional Senior
Debt shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.

[“Additional Senior Debt Collateral Agent” has the meaning assigned to such term
in the introductory paragraph of this Agreement.]

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, the Senior
Collateral Documents or other operative agreements evidencing or governing such
Indebtedness.

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
Senior Debt Document.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.

 

J-2-3



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, the
president, any vice president, treasurer, general counsel, secretary or another
executive officer of such Person.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Agents” means the First Lien Credit Agreement Collateral Agent, each
Additional Senior Debt Collateral Agent, the Initial Second Lien Collateral
Agent and any collateral agent designated pursuant to any Additional Second
Priority Debt Documents.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second Lien
Collateral Agent, until such time as the Initial Second Lien Agreement ceases to
be the only Second Priority Debt Facility under this Agreement and
(ii) thereafter, the Second Priority Representative designated from time to time
by the Second Priority Majority Representatives, in a notice to the Designated
Senior Representative and the Borrower hereunder, as the “Designated Second
Priority Representative” for purposes hereof.

“Designated Senior Representative” means the Controlling Collateral Agent (as
defined in the First Lien Intercreditor Agreement) at such time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

J-2-4



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

“Discharge of Senior Obligations” means the date on which each Senior Facility
has been Discharged.

“First Lien Credit Agreement” means the Credit Agreement dated as of
December 27, 2016 by and among the Borrower, Holdings, the other guarantors
party thereto from time to time, the lenders party thereto from time to time,
Deutsche Bank AG New York Branch, as administrative agent, collateral agent,
swing line lender and L/C issuer, and one or more other financing arrangements
(including, without limitation, any guarantee agreements and security
documents), in each case as such agreements may be amended (including any
amendment and restatement thereof), supplemented or otherwise modified from time
to time, including any agreement, indenture, credit facility, commercial paper
facility or new agreement extending the maturity of, refinancing, replacing,
consolidating or otherwise restructuring all or any portion of the Indebtedness
under any such agreement or any successor or replacement agreement and whether
by the same or any other agent, lender or group of lenders and whether or not
increasing the amount of Indebtedness that may be incurred thereunder (provided
that such Indebtedness is permitted to be incurred under the Senior Debt
Documents and the Second Priority Debt Documents); provided (a) that the
obligations in respect of any such other financing arrangement or agreement are
secured by Liens on the Shared Collateral that rank pari passu with the Liens
securing the Senior Obligations, (b) that the collateral agent for any such
other financing arrangement or agreement becomes a party to the First Lien
Intercreditor Agreement by executing and delivering a Collateral Agent Joinder
Agreement (as defined in the First Lien Intercreditor Agreement) and to this
Agreement by executing and delivering a Joinder Agreement and (c) in the case of
any refinancing or replacement, the Borrower designates such financing
arrangement or agreement as the “Credit Agreement” (and not an Additional First
Lien Obligation, as defined in the First Lien Intercreditor Agreement) under the
First Lien Intercreditor Agreement and as the “First Lien Credit Agreement” (and
not Additional Senior Debt) hereunder.

“First Lien Credit Agreement Collateral Agent” has the meaning assigned to such
term in the introductory paragraph of this Agreement and shall include any
successor Collateral Agent under the First Lien Credit Agreement.

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Obligations” as defined in
the First Lien Credit Agreement.

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

“First Lien Credit Agreement Security Agreement” means the “Security Agreement”
as defined in the First Lien Credit Agreement.

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the First Lien Credit Agreement.

 

J-2-5



--------------------------------------------------------------------------------

“Grantors” means the Borrower, Holdings, the other Guarantors, and each of their
respective Subsidiaries or direct or indirect parent company of the Borrower
which has granted a security interest pursuant to any Collateral Document to
secure any Secured Obligations. The Grantors existing on the date hereof are
listed on the signature pages hereto as Grantors.

“Guarantors” means each Person that guarantees any Senior Obligations pursuant
to any Senior Debt Documents.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Indebtedness” has the meaning assigned to such term in the First Lien Credit
Agreement or the Initial Second Lien Agreement, as applicable.

“Initial Second Lien Agreement” means that certain [Indenture][Credit
Agreement][Other Agreement], dated as of [                    ], among the
Borrower, [the Guarantors identified therein,] and [                    ], as
[trustee][administrative agent], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, together with
any Refinancing thereof; provided, (a) the obligations in respect of any such
Refinancing are secured by Liens on the Shared Collateral that rank junior to
the Liens securing the Senior Obligations and (b) that the holders of any such
Refinancing debt (or their agent on their behalf) shall bind themselves in
writing to the terms of this Agreement.

“Initial Second Lien Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

“Initial Second Lien Debt Documents” means the Initial Second Lien Agreement and
the other related facility “Documents” as defined in the Initial Second Lien
Agreement.

“Initial Second Lien Obligations” means the “Obligations” as such term is
defined in the Initial Second Lien Security Agreement.

“Initial Second Lien Secured Parties” means the means the Initial Second Lien
Collateral Agent and the holders of the Initial Second Lien Obligations issued
pursuant to the Initial Second Lien Agreement.

“Initial Second Lien Security Agreement” means the [security][collateral]
agreement, dated as of the date hereof, among the Borrower, the Initial Second
Lien Collateral Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

J-2-6



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II or Annex III hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the Senior Collateral Documents or the Second Priority Collateral
Documents.

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease, retire, restructure, amend,
increase, modify, supplement or replace, or to issue other Indebtedness or enter
alternative financing arrangements in exchange or replacement for, such
Indebtedness, in whole or in part, including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

J-2-7



--------------------------------------------------------------------------------

“Replacement Senior Obligations” has the meaning assigned to such term in
Section 8.10.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Initial
Second Lien Debt Document or any other Second Priority Debt Document or any
other assets of the Borrower or any other Grantor with respect to which a Lien
is granted or purported to be granted pursuant to a Second Priority Collateral
Document as security for any Second Priority Debt Obligation.

“Second Priority Collateral Documents” means the Initial Second Lien Security
Agreement and the other “Collateral Documents” as defined in the Initial Second
Lien Agreement and each of the collateral agreements, security agreements and
other instruments and documents executed and delivered by the Borrower or any
other Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

“Second Priority Debt” means any Initial Second Lien Obligations and any
Additional Second Priority Debt.

“Second Priority Debt Documents” means the Initial Second Lien Debt Documents
and any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Initial Second Lien Agreement and
any Additional Second Priority Debt Facilities.

“Second Priority Debt Obligations” means the Initial Second Lien Obligations and
any Additional Second Priority Debt Obligations.

“Second Priority Debt Parties” means the Initial Second Lien Secured Parties and
any Additional Second Priority Debt Parties.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Priority Debt Document for
which such Second Priority Representative has been named as Representative) and
(ii) the Designated Senior Representative’s and each other Representative’s
receipt of written notice from such Second Priority Representative that (x) such
Second Priority Representative is the Designated Second Priority Representative
and that an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) has occurred and is continuing and (y) the Second Priority Debt
Obligations of the series with respect to which such Second Priority
Representative is the Second Priority Representative are

 

J-2-8



--------------------------------------------------------------------------------

currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Document; provided that the Second Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred with respect
to any Shared Collateral (1) at any time the Designated Senior Representative
has commenced and is diligently pursuing any enforcement action with respect to
such Shared Collateral or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations for borrowed money that agree to vote together.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Lien Obligations, the Initial Second Lien Collateral Agent and (ii) in the case
of any Second Priority Debt Facility incurred after the date hereof, the Second
Priority Debt Parties thereunder, the trustee, administrative agent, collateral
agent, security agent or similar agent under such Second Priority Debt Facility
that is named as the Representative in respect of such Second Priority Debt
Facility in the applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any First Lien Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
the Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the First Lien Credit Agreement Security
Agreement and the other “Collateral Documents” as defined in the First Lien
Credit Agreement, the First Lien Intercreditor Agreement (upon and after the
initial execution and delivery thereof by the initial parties thereto) and each
of the collateral agreements, security agreements and other instruments and
documents executed and delivered by the Borrower or any other Grantor for
purposes of providing collateral security for any Senior Obligation.

“Senior Debt Documents” means the First Lien Credit Agreement Loan Documents and
any Additional Senior Debt Documents.

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

J-2-9



--------------------------------------------------------------------------------

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations; provided that the aggregate principal amount
of debt for borrowed money constituting Senior Obligations shall not exceed the
amount of such debt permitted to be incurred in accordance with the terms of the
Second Priority Debt Documents.

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations or the First Lien Credit Agreement Secured Parties, the First Lien
Credit Agreement Collateral Agent and (ii) in the case of any Additional Senior
Debt Facility and the Additional Senior Debt Parties thereunder, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Senior Debt Facility that is named as the Representative in
respect of such Additional Senior Debt Facility hereunder or in the applicable
Joinder Agreement.

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For the avoidance of doubt, any entity that is owned at a 50.0% or
less level (as described above) shall not be a “Subsidiary” for any purpose
under this Agreement, regardless of whether such entity is consolidated on
Holdings’ or any Subsidiary’s financial statements.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles,

 

J-2-10



--------------------------------------------------------------------------------

Sections and Annexes shall be construed to refer to Articles, Sections and
Annexes of this Agreement, (v) unless otherwise expressly qualified herein, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that (a) any Lien on the
Shared Collateral securing any Senior Obligations now or hereafter held by or on
behalf of any Senior Representative or any other Senior Secured Party or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or other agent or trustee therefor, regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Shared Collateral securing
any Senior Obligations. All Liens on the Shared Collateral securing any Senior
Obligations shall be and remain senior in all respects and prior to all Liens on
the Shared Collateral securing any Second Priority Debt Obligations for all
purposes, whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of the Borrower, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrower and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority

 

J-2-11



--------------------------------------------------------------------------------

Debt Facility, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Senior Obligations held (or
purported to be held) by or on behalf of any Senior Representative or any of the
other Senior Secured Parties or other agent or trustee therefor in any Senior
Collateral, and each Senior Representative, for itself and on behalf of each
Senior Secured Party under its Senior Facility, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, extent, perfection, priority or enforceability of any Lien securing
any Second Priority Debt Obligations held (or purported to be held) by or on
behalf of any of any Second Priority Representative or any of the Second
Priority Debt Parties in the Second Priority Collateral. Notwithstanding the
foregoing, no provision in this Agreement shall be construed to prevent or
impair the rights of any Senior Representative to enforce this Agreement
(including the priority of the Liens securing the Senior Obligations as provided
in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04. No Other Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, none of the Grantors shall, or
shall permit any of its subsidiaries to, grant or permit any Lien on any asset
to secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset to secure the Senior
Obligations. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to any Senior Representative or any other Senior Secured
Party, each Second Priority Representative agrees, for itself and on behalf of
the other Second Priority Debt Parties, that any amounts received by or
distributed to any Second Priority Debt Party pursuant to or as a result of any
Lien granted in contravention of this Section 2.04 shall be subject to
Section 4.02.

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a)    So long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations,

 

J-2-12



--------------------------------------------------------------------------------

the exercise of any right by any Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations and (ii) the Senior Representatives and the Senior Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
setoff and the right to credit bid their debt) and make determinations regarding
the release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against the Borrower or
any other Grantor, any Second Priority Representative may file a claim or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Shared Collateral
securing the Senior Obligations or the rights of the Senior Representatives or
the Senior Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Debt Parties may exercise their
rights and remedies as unsecured creditors, to the extent provided in
Section 5.04, (D) the Second Priority Debt Parties may file any responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the Second Priority Debt Parties or the avoidance
of any Second Priority Lien to the extent not inconsistent with the terms of
this Agreement, and (E) from and after the Second Priority Enforcement Date, the
Designated Second Priority Representative may exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure). In exercising rights and remedies with respect to the Senior
Collateral, the Senior Representatives and the Senior Secured Parties may
enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b)    So long as the Discharge of Senior Obligations has not occurred, except
as expressly provided in the proviso in clause (ii) of Section 3.01(a), each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Second Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.

 

J-2-13



--------------------------------------------------------------------------------

(c)    Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d)    Each Second Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e)    Subject to Section 3.01(a), the Designated Senior Representative shall
have the exclusive right to exercise any right or remedy with respect to the
Shared Collateral and shall have the exclusive right to determine and direct the
time, method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of Senior Obligations,
the Designated Second Priority Representative who may be instructed by the
Second Priority Majority Representatives shall have the exclusive right to
exercise any right or remedy with respect to the Collateral, and the Designated
Second Priority Representative who may be instructed by the Second Priority
Majority Representatives shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Debt Parties with respect
to the Collateral, or of exercising or directing the exercise of any trust or
power conferred on the Second Priority Representatives, or for the taking of any
other action authorized by the Second Priority Collateral Documents; provided,
however, that nothing in this Section 3.01(e) shall impair the right of any
Second Priority Representative or other agent or trustee acting on behalf of the
Second Priority Debt Parties to take such actions with respect to the Collateral
after the Discharge of Senior Obligations as may be otherwise required or
authorized pursuant to any intercreditor agreement governing the Second Priority
Debt Parties or the Second Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority

 

J-2-14



--------------------------------------------------------------------------------

Representative or such Second Priority Debt Party by injunction, specific
performance or other appropriate equitable relief. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Facility, hereby (i) agrees that the Senior Secured Parties’
damages from the actions of the Second Priority Representatives or any Second
Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Borrower, any other Grantor or the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied to the Senior Obligations in such order as
specified in the relevant Senior Debt Documents (including the First Lien
Intercreditor Agreement) until the Discharge of Senior Obligations has occurred.
Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall deliver promptly to the Designated Second Priority Representative any
Shared Collateral or Proceeds thereof held by it in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Designated Second Priority Representative
to the Second Priority Debt Obligations in such order as specified in the
relevant Second Priority Debt Documents.

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral, in contravention of this Agreement or otherwise, shall
be segregated and held in trust for the benefit of and forthwith paid over to
the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Second Priority Representatives or any such Second Priority Debt
Party. This authorization is coupled with an interest and is irrevocable.

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
in the event of a sale, transfer or other disposition of any specified item of
Shared Collateral (including all or substantially all of the equity interests of
any subsidiary of the Borrower) other than a release granted upon or following
the Discharge of Senior Obligations, the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties upon such Shared Collateral
to secure Second Priority Debt Obligations shall terminate and be released,
automatically and without any further action, concurrently with the termination
and release of

 

J-2-15



--------------------------------------------------------------------------------

all Liens granted upon such Shared Collateral to secure Senior Obligations;
provided that, in the case of any such sale, transfer or other disposition of
Shared Collateral (other than any sale, transfer or other disposition in
connection with the enforcement or exercise of any rights or remedies with
respect to the Shared Collateral), the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties shall not be so released if
such sale, transfer or other disposition is not permitted under the terms of any
Second Priority Debt Document. Upon delivery to a Second Priority Representative
of an Officer’s Certificate stating that any such termination and release of
Liens securing the Senior Obligations has become effective (or shall become
effective concurrently with such termination and release of the Liens granted to
the Second Priority Debt Parties and the Second Priority Representatives) and
any necessary or proper instruments of termination or release prepared by the
Borrower or any other Grantor, such Second Priority Representative will promptly
execute, deliver or acknowledge, at the Borrower’s or the other Grantor’s sole
cost and expense, such instruments to evidence such termination and release of
the Liens. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Second Priority Representative, for itself and on behalf of the
Second Priority Debt Parties under its Second Priority Debt Facility, to release
the Liens on the Second Priority Collateral as set forth in the relevant Second
Priority Debt Documents.

(b)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c)    Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority Collateral Document each require any Grantor (i) to make
payment in respect of any item of Shared Collateral, (ii) to deliver or afford
control over any item of Shared Collateral to, or deposit any item of Shared
Collateral with, (iii) to register ownership of any item of Shared Collateral in
the name of or make an assignment of ownership of any Shared Collateral or the
rights thereunder to, (iv) cause any securities intermediary, commodity
intermediary or other Person acting in a similar capacity to agree to comply, in
respect of any item of Shared Collateral, with instructions or orders from, or
to treat, in respect of any item of Shared Collateral, as the entitlement
holder, (v) hold any item of Shared Collateral in trust for (to the extent such
item of Shared Collateral cannot be held in trust for multiple parties under
applicable law), (vi) obtain the agreement of a bailee or other third party to
hold any item of Shared Collateral for the benefit of or subject to the control
of or, in respect of any item of Shared Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of, in any case, both the Designated Senior Representative and any Second
Priority Representative or Second Priority Debt Party, such Grantor may, until
the applicable Discharge of Senior Obligations has occurred, comply with such
requirement under the applicable Second Priority Collateral Document as it
relates to such Shared Collateral by taking any of the actions set forth above
only with respect to, or in favor of, the Designated Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt

 

J-2-16



--------------------------------------------------------------------------------

Documents, (a) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Grantor, (b) to adjust
settlement for any insurance policy covering the Shared Collateral in the event
of any loss thereunder and (c) to approve any award granted in any condemnation
or similar proceeding affecting the Shared Collateral. Unless and until the
Discharge of Senior Obligations has occurred, all proceeds of any such policy
and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties
pursuant to the terms of the applicable Second Priority Debt Documents and
(iii) third, if no Second Priority Debt Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Representative or any Second Priority Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

SECTION 5.03. Amendments to Debt Documents.

(a)    The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the Senior Debt Documents may be Refinanced, in each case, without the consent
of any Second Priority Debt Party; provided, however, that, without the consent
of the Second Priority Majority Representatives, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall contravene any provision of
this Agreement.

(b)    Without the prior written consent of the Senior Representatives, no
Second Priority Debt Document may be amended, restated, supplemented or
otherwise modified, or entered into, and no Indebtedness under the Second
Priority Debt Documents may be Refinanced, to the extent such amendment,
restatement, supplement or modification or Refinancing, or the terms of such new
Second Priority Debt Document, would (i) contravene the provisions of this
Agreement, (ii) change to earlier dates any scheduled dates for payment of
principal (including the final maturity date) or of interest on Indebtedness
under such Second Priority Debt Document or (iii) reduce the capacity to incur
Indebtedness for borrowed money constituting Senior Obligations to an amount
less than the aggregate principal amount of term loans or outstanding notes and
aggregate principal amount of revolving commitments, in each case, under the
Senior Debt Documents on the day of any such amendment, restatement, supplement,
modification or Refinancing.

(c)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
each Second Priority Collateral Document under its Second Priority Debt Facility
shall include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Junior Lien Intercreditor Agreement referred to below), including liens and
security interests granted to Deutsche Bank AG New York Branch, as collateral
agent, pursuant to or in connection with the First Lien Credit Agreement, dated
as of December 27, 2016, among Holdings, the Borrower, the other guarantors from
time to time party thereto, the lenders from time to time party thereto,
Deutsche Bank AG

 

J-2-17



--------------------------------------------------------------------------------

New York Branch, as administrative agent, collateral agent, swing line lender
and L/C issuer, and the other parties thereto, as further amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and (ii) the exercise of any right or remedy by the [Second Priority
Representative] hereunder is subject to the limitations and provisions of the
Junior Lien Intercreditor Agreement dated as of [                    ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Junior Lien Intercreditor Agreement”), among Deutsche Bank AG New York Branch,
as First Lien Credit Agreement Collateral Agent, [                    ], as
Initial Second Lien Collateral Agent, Holdings, the Borrower and its
subsidiaries and affiliated entities party thereto. In the event of any conflict
between the terms of the Junior Lien Intercreditor Agreement and the terms of
this Agreement, the terms of the Junior Lien Intercreditor Agreement shall
govern.”

(d)    In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrower or any other Grantor; provided,
however, that (i) no such amendment, waiver or consent shall (A) remove assets
subject to the Second Priority Liens or release any such Liens, except to the
extent that such release is permitted or required by Section 5.01(a) and
provided that there is a concurrent release of the corresponding Senior Liens or
(B) amend, modify or otherwise affect the rights or duties of any Second
Priority Representative in its role as Second Priority Representative without
its prior written consent and (ii) written notice of such amendment, waiver or
consent shall have been given to each Second Priority Representative within 10
Business Days after the effectiveness of such amendment, waiver or consent.

(e)    The Borrower agrees to deliver to each of the Designated Senior
Representative and the Designated Second Priority Representative copies of
(i) any amendments, supplements or other modifications to the Senior Debt
Documents or the Second Priority Debt Documents and (ii) any new Senior Debt
Documents or Second Priority Debt Documents promptly after effectiveness
thereof.

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise in
contravention of this Agreement by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.

 

J-2-18



--------------------------------------------------------------------------------

SECTION 5.05. Bailment for Perfection of Security Interest.

(a)    The Possessory Collateral shall be delivered to the Designated Senior
Representative and by accepting such Possessory Collateral such Designated
Senior Representative agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of the Second Priority Representatives and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable Second Priority
Collateral Documents, in each case, subject to the terms and conditions of this
Section 5.05.

(b)    Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Possessory Collateral in
accordance with the terms of the Senior Debt Documents as if the Liens under the
Second Priority Collateral Documents did not exist. The rights of the Second
Priority Representatives and the Second Priority Debt Parties with respect to
the Possessory Collateral shall at all times be subject to the terms of this
Agreement.

(c)    The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Possessory Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Shared Collateral, except as expressly
set forth in this Section 5.05. The duties or responsibilities of the Senior
Representatives under this Section 5.05 shall be limited solely to holding or
controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

(d)    The Senior Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Debt Party, and each, Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(e)    Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the
Possessory Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities intermediaries, and
assign its rights under any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral, or
(B) direct and deliver such Shared Collateral as a court of competent
jurisdiction may otherwise direct, (ii) notify any applicable insurance carrier
that it is no longer entitled to be a loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and
(iii) notify any governmental authority involved in any condemnation or similar
proceeding involving any Grantor that the Designated Second Priority
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and

 

J-2-19



--------------------------------------------------------------------------------

shall indemnify each Senior Representative for loss or damage suffered by such
Senior Representative as a result of such transfer, except for loss or damage
suffered by any such Person as a result of its own willful misconduct, gross
negligence or bad faith. The Senior Representatives have no obligations to
follow instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

(f)    None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations, the Borrower or any Subsidiary consummates any
Refinancing of any Senior Obligations, then such Discharge of Senior Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the agent, representative or
trustee for the holders of such Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements,
including amendments or supplements to this Agreement, as the Borrower or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Possessory Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, (c) notify any applicable insurance carrier that it
is no longer entitled to be a loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and
(d) notify any governmental authority involved in any condemnation or similar
proceeding involving a Grantor that the new Senior Representative is entitled to
approve any awards granted in such proceeding.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties remedies, the Senior Secured Parties agree that following
(a) the acceleration of all Senior Obligations in accordance with the terms of
the Senior Debt Documents or (b) the commencement of an Insolvency Proceeding
(each, a “Purchase Event”), within thirty (30) days of the Purchase Event, one
or more of the Second Priority Debt Parties may request, and the Senior Secured
Parties hereby offer the Second Priority Debt Parties the option, to purchase
all, but not less than all, of the aggregate amount of outstanding Senior
Obligations outstanding at the time of purchase at par, plus any premium that
would be applicable upon prepayment of the Senior Obligations and accrued and
unpaid interest and fees, without warranty or representation or recourse (except
for representations and warranties required to be made by assigning lenders
pursuant to the Assignment and Assumption (as such term is defined in the First
Lien Credit Agreement)). If such right is exercised, the parties shall endeavor
to close promptly

 

J-2-20



--------------------------------------------------------------------------------

thereafter but in any event within ten Business Days of the request. If one or
more of the Second Priority Debt Parties exercise such purchase right, it shall
be exercised pursuant to documentation mutually acceptable to each of the Senior
Representative and the Second Priority Representative. If none of the Second
Priority Debt Parties exercise such right, the Senior Secured Parties shall have
no further obligations pursuant to this Section 5.07 for such Purchase Event and
may take any further actions in their sole discretion in accordance with the
Senior Debt Documents and this Agreement.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no objection to and will not otherwise contest
(a) such sale, use or lease of such cash or other collateral, unless each Senior
Representative or any other Senior Secured Party shall oppose or object to such
use of cash collateral (in which case, no Second Priority Representative nor any
other Second Priority Debt Party shall seek any relief in connection therewith
that is inconsistent with the relief being sought by the Senior Secured
Parties); (b) such DIP Financing, unless each Senior Representative or any other
Senior Secured Party shall oppose or object to such DIP Financing (provided that
the foregoing shall not prevent the Second Priority Debt Parties from proposing
any other DIP Financing to any Grantors or to a court of competent
jurisdiction), and, except to the extent permitted by the proviso in clause
(ii) of Section 3.01(a) and Section 6.03, will not request adequate protection
or any other relief in connection therewith and, to the extent the Liens
securing any Senior Obligations are subordinated or pari passu with such DIP
Financing, will subordinate (and will be deemed hereunder to have subordinated)
its Liens in the Shared Collateral to (x) such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Second
Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement, (y) any adequate protection Liens provided to
the Senior Secured Parties, and (z) to any “carve-out” for professional and
United States Trustee fees agreed to by the Senior Representatives; (c) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations made by any Senior
Representative or any other Senior Secured Party; (d) any exercise by any Senior
Secured Party of the right to credit bid Senior Obligations at any sale in
foreclosure of Senior Collateral under Section 363(k) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law; (e) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral; or (f) any order relating
to a sale or other disposition of assets of any Grantor to which any Senior
Representative has consented or not objected that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
notice received two Business Days prior to the entry of an order approving such
usage of cash or other collateral or approving such financing shall be adequate
notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second

 

J-2-21



--------------------------------------------------------------------------------

Priority Debt Party under its Second Priority Debt Facility, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Shared Collateral, without the prior written
consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law or (B) assert or support any claim
for costs or expenses of preserving or disposing of any Collateral under Section
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law. Notwithstanding anything contained in this Section 6.03 or in Section 6.01,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties
(or any subset thereof) are granted adequate protection in the form of
additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which (A) Lien is subordinated to the Liens securing all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) superpriority claim is subordinated to all superpriority
claims of the Senior Secured Parties on the same basis as the other claims of
the Second Priority Debt Parties are so subordinated to the claims of the Senior
Secured Parties under this Agreement, (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted (in each instance, to the
extent such grant is otherwise permissible under the terms and conditions of
this Agreement) in the form of additional or replacement collateral, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement (and, to the extent the Senior
Secured Parties are not granted such adequate protection in such form, any
amounts recovered by or distributed to any Second Priority Debt Party pursuant
to or as a result of any Lien on such additional or replacement collateral so
granted to the Second Priority Debt Parties shall be subject to Section 4.02),
and (iii) in the event any Second Priority Representatives, for themselves and
on behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted (in each instance, to the extent such grant is otherwise permissible
under the terms and conditions of this Agreement) in the form of a superpriority
claim, then such Second Priority Representatives, for themselves and on behalf
of each Second Priority Debt Party under their Second Priority Debt Facilities,
agree that each Senior Representative shall also be granted adequate protection
in the form of a superpriority claim, which superpriority claim shall be senior
to the superpriority claim of the Second Priority Debt Parties (and, to the
extent the Senior Secured Parties are not granted such adequate

 

J-2-22



--------------------------------------------------------------------------------

protection in such form, any amounts recovered by or distributed to any Second
Priority Debt Party pursuant to or as a result of any such superpriority claim
so granted to the Second Priority Debt Parties shall be subject to
Section 4.02).

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral, with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees to turn
over to the Designated Senior Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

 

J-2-23



--------------------------------------------------------------------------------

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, or such Second Priority Debt
Party agrees not to assert any such rights without the prior written consent of
each Senior Representative, provided that if requested by any Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities.

(a)    If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b)    No Second Priority Debt Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of the Designated Senior Representative or to the extent
any such plan is proposed or supported by the number of Senior Secured Debt
Parties required under Section 1126(d) of the Bankruptcy Code.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each

 

J-2-24



--------------------------------------------------------------------------------

Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, waives any claim it may
hereafter have against any senior claimholder arising out of the election by any
Senior Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code.

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges that it and such Second Priority Debt Parties have, independently
and without reliance on any Senior Representative or other Senior Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Second Priority Debt
Documents to which they are party or by which they are bound, this Agreement and
the transactions contemplated hereby and thereby, and they will continue to make
their own credit decisions in taking or not taking any action under the Second
Priority Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

 

J-2-25



--------------------------------------------------------------------------------

(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the First Lien Credit Agreement or any other Senior Debt Document
or of the terms of the Initial Second Lien Agreement or any other Second
Priority Debt Document;

(c)    any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;

(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or

(e)    any other circumstances that otherwise might constitute a defense
available to (i) the Borrower or any other Grantor in respect of the Senior
Obligations (other than the Discharge of Senior Obligations subject to Sections
5.06 and 6.04) or (ii) any Second Priority Representative or Second Priority
Debt Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Representatives and the Senior Secured Parties (as amongst
themselves) with respect to any Senior Collateral shall be governed by the terms
of the First Lien Intercreditor Agreement and in the event of any conflict
between the First Lien Intercreditor Agreement and this Agreement as to such
relative rights and obligations, the provisions of the First Lien Intercreditor
Agreement shall control.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

J-2-26



--------------------------------------------------------------------------------

SECTION 8.03. Amendments; Waivers.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b)    This Agreement may be amended in writing signed by each Representative
(in each case, acting in accordance with the documents governing the applicable
Debt Facility); provided that any such amendment, supplement or waiver which by
the terms of this Agreement requires the Borrower’s consent or which increases
the obligations or reduces the rights of, or otherwise materially adversely
affects, the Borrower or any Grantor, shall require the consent of the Borrower.
Any such amendment, supplement or waiver shall be in writing and shall be
binding upon the Senior Secured Parties and the Second Priority Debt Parties and
their respective successors and assigns.

(c)    Notwithstanding the foregoing, without the consent of any Secured Party
(and with respect to any amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower), any Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.09 of this
Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Borrower and the
Subsidiaries. The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

J-2-27



--------------------------------------------------------------------------------

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an Authorized Officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant Senior Debt Documents and Second
Priority Debt Documents, the Borrower may incur or issue and sell one or more
series or classes of Additional Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority
Class Debt (such Representative and holders in respect of any Second Priority
Class Debt being referred to as the “Second Priority Class Debt Parties”),
becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior
Class Debt and Second Priority Class Debt, collectively, the “Class Debt”) may
be secured by a senior Lien on Shared Collateral, in each case under and
pursuant to the relevant Senior Collateral Documents, if and subject to the
condition that the Representative of any such

 

J-2-28



--------------------------------------------------------------------------------

Senior Class Debt (each, a “Senior Class Debt Representative”; and the Senior
Class Debt Representatives and Second Priority Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such Senior Class Debt (such Representative and holders in respect of any
such Senior Class Debt being referred to as the “Senior Class Debt Parties; and
the Senior Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to (x) the First Lien
Intercreditor Agreement pursuant to Article IX and (y) this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:

(A)    such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex II (if such Representative
is a Second Priority Class Debt Representative) or Annex III (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative constitutes Additional Senior Debt Obligations or
Additional Second Priority Debt Obligations, as applicable, and the related
Class Debt Parties become subject hereto and bound hereby as Additional Senior
Debt Parties or Additional Second Priority Debt Parties, as applicable;

(B)    the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Additional Second Priority
Debt Obligations, as applicable, and the initial aggregate principal amount or
face amount thereof and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Debt Obligations, on a
senior basis under each of the Senior Debt Documents and (II) in the case of
Additional Second Priority Debt Obligations, on a junior basis under each of the
Second Priority Debt Documents and (b) if requested, shall have delivered true
and complete copies of each of the Second Priority Debt Documents or Senior Debt
Documents, as applicable, relating to such Class Debt, certified as being true
and correct by an authorized officer of the Borrower; and

(C)    the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

SECTION 8.10. Refinancings. The Senior Obligations and the Second Priority Debt
may be increased, refinanced or replaced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the refinancing transaction under any Senior Debt Document or
any Second Priority Debt Document) of any Senior Representative or any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof, so long as permitted by the terms of each Senior Debt
Document and Second Priority Debt Document. [Each Second Priority
Representative][The Initial Second Lien Collateral Agent] hereby agrees that at
the request of the Borrower in connection with refinancing or replacement of
Senior Obligations (“Replacement Senior Obligations”) it will enter into an
agreement in form and substance reasonably acceptable to the Second Priority
Representative with the agent for the Replacement Senior Obligations containing
terms and conditions substantially similar to the terms and conditions of this
Agreement.

 

J-2-29



--------------------------------------------------------------------------------

SECTION 8.11. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York or the United States of America located in
the Borough of Manhattan, City of New York, and appellate courts from any
thereof;

(b)    consents and agrees that any such action or proceeding shall be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

SECTION 8.12. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(A)    if to the Borrower or any Grantor, to the Borrower, at its address at:

Hilton Grand Vacations Borrower LLC

[                    ]

Facsimile: [                    ]

Attention: [                    ]

With a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Facsimile: (212) 455-2502

(B)    if to the First Lien Credit Agreement Collateral Agent, to it at:

Deutsche Bank AG New York Branch

Attention: [                    ]

60 Wall Street

New York, New York 10005

Telephone: [                     ]

Facsimile: [                    ]

 

J-2-30



--------------------------------------------------------------------------------

Electronic mail: [                    ]

(C)    if to the Initial Second Lien Collateral Agent, to it at:

[                    ]

Attention: [                    ]

[                    ]

Telephone: [                    ]

Facsimile: [                    ]

Electronic mail: [                    ]

(D)    if to any other Representative, to it at the address specified by it in
the Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 8.13. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 8.14. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(B)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.15. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Borrower, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.16. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.17. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an

 

J-2-31



--------------------------------------------------------------------------------

original and all of which shall together constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 8.18. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

SECTION 8.19. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor, which are absolute and unconditional, to pay the Senior
Obligations and the Second Priority Debt Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 8.20. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.21. Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Credit Agreement Collateral Agent is entering into this
Agreement in its capacity as administrative agent and collateral agent under the
First Lien Credit Agreement and the provisions of Article IX of the First Lien
Credit Agreement applicable to the Agents (as defined therein) thereunder shall
also apply to the First Lien Credit Agreement Collateral Agent hereunder and
(b) the Initial Second Lien Collateral Agent is entering into this Agreement in
its capacity as administrative agent and collateral agent under the Initial
Second Lien Agreement and the provisions of Article [IX] of the Initial Second
Lien Agreement applicable to the Agents (as defined therein) thereunder shall
also apply to the Initial Second Lien Collateral Agent hereunder.

SECTION 8.22. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the First Lien Credit Agreement, any other
Senior Debt Document, the Initial Second Lien Agreement or any other Second
Priority Debt Documents, (b) change the relative priorities of the Senior
Obligations or the Liens granted under the Senior Collateral Documents on the
Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Borrower or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the First
Lien Credit Agreement, any other Senior Debt Document, the Initial Second Lien
Agreement or any other Second Priority Debt Document.

SECTION 8.23. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

J-2-32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH as First Lien Credit Agreement Collateral Agent
By:  

 

  Name:   Title: By:  

 

  Name:   Title: [                    ] as Initial Second Lien Collateral Agent
By:  

 

  Name:   Title: By:  

 

  Name:   Title: HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title: HILTON GRAND VACATIONS PARENT LLC, as a Grantor By:  

 

  Name:   Title: [EACH SUBSIDIARY GUARANTOR], as a Grantor

By:

 

 

 

Name:

 

Title:

 

J-2-33



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT NO. [    ] dated as of                     , to the JUNIOR LIEN
INTERCREDITOR AGREEMENT dated as of [                    ] (the “Second Junior
Intercreditor Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware
limited liability company (“Holdings”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), certain subsidiaries and
affiliates of the Borrower (each a “Grantor”), Deutsche Bank AG New York Branch,
as First Lien Credit Agreement Collateral Agent under the First Lien Credit
Agreement, [                    ], as Initial Second Lien Collateral Agent under
the Initial Second Lien Agreement, and the additional Representatives from time
to time party thereto.

A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B.    The Grantors have entered into the Junior Lien Intercreditor Agreement.
Pursuant to the First Lien Credit Agreement, the Initial Second Lien Agreement,
certain Additional Senior Debt Documents and certain Additional Second Priority
Debt Documents, certain newly acquired or organized Subsidiaries of the Borrower
are required to enter into the Junior Lien Intercreditor Agreement. Section 8.07
of the Junior Lien Intercreditor Agreement provides that such Subsidiaries may
become party to the Junior Lien Intercreditor Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the First Lien Credit Agreement, the Initial Second Lien
Agreement, the Additional Second Priority Debt Documents and Additional Senior
Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Junior Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Junior Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Junior Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Junior
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

 

J-2-34



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Junior Lien Intercreditor Agreement.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.

 

J-2-35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged by: [                    ], as Designated Senior Representative By:
 

 

  Name:   Title: [                    ], as Designated Second Priority
Representative By:  

 

  Name:   Title:

 

J-2-36



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
201[  ] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of
[                    ] (the “Junior Lien Intercreditor Agreement”), among Hilton
Grand Vacations Parent LLC, a Delaware limited liability company (“Holdings”),
Hilton Grand Vacations Borrower LLC, a Delaware limited liability company (the
“Borrower”), certain subsidiaries and affiliates of the Borrower (each a
“Grantor”), Deutsche Bank AG New York Branch, as First Lien Credit Agreement
Collateral Agent under the First Lien Credit Agreement, [                    ],
as Initial Second Lien Collateral Agent under the Initial Second Lien Agreement,
and the additional Representatives from time to time party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B.    As a condition to the ability of the Borrower to incur Second Priority
Class Debt after the date of the Junior Lien Intercreditor Agreement and to
secure such Second Priority Class Debt with the Second Priority Lien and to have
such Second Priority Class Debt guaranteed by the Grantors, in each case under
and pursuant to the Second Priority Collateral Documents relating thereto, the
Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Junior Lien
Intercreditor Agreement. Section 8.09 of the Junior Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Junior Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Lien Intercreditor Agreement.
The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Junior Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Second
Priority Class Debt Parties, hereby agrees to all the terms and provisions of
the Junior Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Second Priority Class Debt Parties that it represents
as Second Priority Debt Parties. Each reference to a “Representative” or “Second
Priority Representative” in the Junior Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Junior Lien Intercreditor
Agreement is hereby incorporated herein by reference.

 

J-2-37



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Junior
Lien Intercreditor Agreement as Second Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

J-2-38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of
[                                         ]

By:  

 

  Name:   Title: Address for notices:

 

 

Attention of:  

 

Telecopy:  

 

[                                         ],

as Designated Senior Representative

By:  

 

  Name:   Title:

 

J-2-39



--------------------------------------------------------------------------------

Acknowledged by: HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title: HILTON GRAND VACATIONS PARENT LLC By:  

 

  Name:   Title: [SUBSIDIARY GRANTORS] By:  

 

  Name:   Title:

 

J-2-40



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Lien Intercreditor Agreement

Grantors

[                    ]

 

J-2-41



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
201[  ] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of
[                    ] (the “Junior Lien Intercreditor Agreement”), among Hilton
Grand Vacations Parent LLC, a Delaware limited liability company (“Holdings”),
Hilton Grand Vacations Borrower LLC, a Delaware limited liability company (the
“Borrower”), certain subsidiaries and affiliates of the Borrower (each a
“Grantor”), Deutsche Bank AG New York Branch, as First Lien Credit Agreement
Collateral Agent under the First Lien Credit Agreement, [                    ],
as Initial Second Lien Collateral Agent under the Initial Second Lien Agreement,
and the additional Representatives from time to time party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B.    As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Junior Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Junior Lien Intercreditor Agreement. Section 8.09 of the Junior Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the Junior Lien
Intercreditor Agreement as Additional Senior Debt Obligations and Additional
Senior Debt Parties, respectively, pursuant to the execution and delivery by the
Senior Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Junior Lien Intercreditor Agreement. The undersigned
Senior Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Junior Lien Intercreditor Agreement
as Additional Senior Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Junior Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Junior Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Junior Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has

 

J-2-42



--------------------------------------------------------------------------------

been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of such Agreement and (iii) the Senior Debt Documents relating to such
Senior Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the Junior Lien Intercreditor
Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

J-2-43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                    ] for the holders of
[                                         ] By:  

 

  Name:   Title:

Address for notices:

 

 

Attention of:  

 

Telecopy:  

 

[                                         ],

as Designated Senior Representative

By:  

 

  Name:   Title:

 

J-2-44



--------------------------------------------------------------------------------

Acknowledged by: HILTON GRAND VACATIONS BORROWER LLC By:  

 

  Name:   Title: HILTON GRAND VACATIONS PARENT LLC By:  

 

  Name:   Title: [SUBSIDIARY GRANTORS] By:  

 

  Name:   Title:

 

J-2-45



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Lien Intercreditor Agreement

Grantors

[                    ]

 

J-2-46



--------------------------------------------------------------------------------

EXHIBIT K-1

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME

TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower or Parent within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower or Parent as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments on the Loan(s) are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments, or at such times are as reasonably
requested by the Borrower or the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL

INCOME TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower or Parent within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower or Parent as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments with respect to such
participation are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX

PURPOSES)

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is a beneficial owner of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members that is a beneficial owner of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)) is a “10-percent
shareholder” of the Borrower or Parent within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is a beneficial owner of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)) is a “controlled foreign corporation” related to the Borrower or
Parent as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments on the Loan(s) are not effectively connected with the conduct of a U.S.
trade or business by the undersigned nor any of its partners/members that is a
beneficial owner of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)).

The undersigned has furnished the Administrative Agent and the Borrower with an
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its direct or indirect partners/members that is claiming the
portfolio interest exception: (i) an Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times are as reasonably requested by the Borrower or the
Administrative Agent.

 

K-3-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-3-2



--------------------------------------------------------------------------------

EXHIBIT K-4

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME

TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is a beneficial owner of
such participation is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“10-percent shareholder” of the Borrower or Parent within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is a beneficial owner of such participation is a “controlled foreign
corporation” related to the Borrower or Parent as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments with respect to such
participation are not effectively connected with the conduct of a U.S. trade or
business by the undersigned nor any of its partners/members that is a beneficial
owner of such participation.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exception: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such direct or indirect partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, or at such times are as reasonably
requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-4-1



--------------------------------------------------------------------------------

EXHIBIT L

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

 

 

I. General Information

 

Deal Name:   

Hilton Grand Vacations Borrower LLC

US $[400,000,000 Senior Secured Credit Facilities]

Lender Institution’s Legal Name for Documentation Purposes:    Name, Phone and
Fax Number of Individual(s) to Receive Draft(s):    Number of Signature Lines
Required:   

 

II. Lender Contact Information

 

    

CREDIT CONTACT

  

CLOSING CONTACT

Primary Contact Name:       Back-up Name:       Street Address (for courier
purposes)       Primary Contact Phone Number:       Back-up Contact Phone
Number:       Primary Contact Fax Number:       Back-up Contact Fax Number:   
   Primary Contact E-mail Address:       Back-up Contact E-mail Address      

 

* Please list any special function contacts on a separate sheet (i.e. L/C’s,
Foreign Currency, Bid Loans, etc.)

 

L-1



--------------------------------------------------------------------------------

    

DEAL ADMINISTRATOR

     Primary Contact Name:       Back-up Name:       Street Address (for courier
purposes)       Primary Contact Phone Number:       Primary Contact Fax Number:
      Primary Contact E-mail Address      

 

III. Financial Information, Compliance, Intralinks, Executed Closing Documents,
Etc.

 

Bank Name:   Address:   Department:   Contact Name:   Contact Phone:   Contact
Fax:   Contact Email:  

 

IV. Lender Fed Payment Instructions*

 

Bank Name:

  

City and State:

  

ABA Routing Number:

  

Account Name:

  

Account Number:

  

Re::

  

Attention:

  

 

* Please list any additional or non-Fed payment instructions on a separate
sheet.

 

V. Tax Reporting Information1

TAX ID#:

Please fill out completely and return this form to:

Deutsche Bank AG New York Branch

Attention: MaryKay Coyle

Fax: +1(212)797-5690

Email: marykay.coyle@db.com

Attention: Sara Pelton

Fax: +1(904)779-3080

Email: Agency.Transactions@DB.com

 

 

1  Include tax form as applicable to lender.

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M-3

[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.05(a)(v)(D) of that certain Credit Agreement, dated as of
December 27, 2016 (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Hilton Grand Vacations Parent LLC, a
Delaware limited liability company (the “Parent”), Hilton Grand Vacations
Borrower LLC, a Delaware limited liability company (the “Borrower”), the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time and Deutsche Bank AG New York Branch, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer, and (b) that certain
Solicited Discounted Prepayment Notice, dated             , 20    , from the
applicable Company Party (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[    ]% in respect of the Term Loans] [[    ]% in respect of
the [            , 20    ]1 tranche[(s)] of the [    ]2 Class of Term Loans]
(the “Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.

The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.05(a)(v)(D)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]3 tranche[s] of the
[    ]4 Class of Term Loans] as follows:

1.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-3-1



--------------------------------------------------------------------------------

any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.]5

2.    No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

 

5  Insert applicable representation.

 

M-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

Name:   Title:  

 

M-3-3



--------------------------------------------------------------------------------

EXHIBIT M-4

[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Credit Agreement, dated as of December 27,
2016 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [            ,
20    ]1 tranche[s] of the [    ]2 Class of Term Loans] submit a Discount Range
Prepayment Offer. Any Discounted Loan Term Prepayment made in connection with
this solicitation shall be subject to the following terms:

1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the Company Party to [each Term Lender] [each Term
Lender of the [            , 20    ]3 tranche[s] of the [    ]4 Class of Term
Loans].

2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is
[$[        ] of Term Loans] [$[        ] of the [            , 20    ]5
tranche[(s)] of the [    ]6 Class of Term Loans] (the “Discount Range Prepayment
Amount”).7

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

7  Minimum of $10.0 million and whole increments of $1.0 million.

 

M-4-1



--------------------------------------------------------------------------------

3.    The Company Party is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[    ]% but less than
or equal to [    ]% in respect of the Term Loans] [[    ]% but less than or
equal to [    ]% in respect of the [            , 20    ]8 tranche[(s)] of the
[    ]9 Class of Term Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third Business Day
following the date of delivery of this notice pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]10 tranche[s] of the
[    ]11 Class of Term Loans] as follows:

1.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers.]12

2.    No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

 

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

12  Insert applicable representation.

 

M-4-2



--------------------------------------------------------------------------------

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

M-4-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

M-4-4



--------------------------------------------------------------------------------

EXHIBIT M-5

[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and (b) the Discount Range Prepayment Notice,
dated ______, 20__, from the applicable Company Party (the “Discount Range
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Discount Range
Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Term Loans] [the [            , 20    ]1 tranche[s] of the [    ]2 Class of
Term Loans] held by the undersigned.

2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-5-1



--------------------------------------------------------------------------------

3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]5 tranche[(s)] of the [    ]6 Class of Term
Loans] (the “Submitted Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[            , 20    ]7 tranche[s] of the
[    ]8 Class of Term Loans] indicated above pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement at a price equal to the Applicable Discount and in an
aggregate outstanding amount not to exceed the Submitted Amount, as such amount
may be reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

 

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

7  List multiple tranches if applicable.

8  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

M-5-3



--------------------------------------------------------------------------------

EXHIBIT M-6

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Credit Agreement, dated as of December 27,
2016 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [            ,
20    ]1 tranche[s] of the [    ]2 Class of Term Loans] submit a Solicited
Discounted Prepayment Offer. Any Discounted Term Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:

1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term Lender] [each Term Lender
of the [            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans].

2.    The maximum aggregate amount of the Discounted Term Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Term Loans - $[        ]]

[[            , 20    ]6 tranche[s] of the [    ]7 Class of Term Loans -
$[        ]]

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  Minimum of $10.0 million and whole increments of $1.0 million.

6  List multiple tranches if applicable.

7  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-6-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York City time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

 

6  List multiple tranches if applicable.

7  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

M-6-3



--------------------------------------------------------------------------------

EXHIBIT M-7

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and (b) the Solicited Discounted Prepayment
Notice, dated             , 20    , from the applicable Company Party (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Solicited Discounted Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York City time on the
third Business Day following your receipt of this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans][[            , 20    ]1 tranche[s] of the [    ]2
Class of Term Loans] held by the undersigned.

2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-7-1



--------------------------------------------------------------------------------

3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]5 tranche[(s)] of the [    ]6 Class of Term
Loans] (the “Offered Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[            , 20    ]7 tranche[s] of the
[    ]8 Class of Term Loans] pursuant to Section 2.05(a)(v)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

 

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

7  List multiple tranches if applicable.

8  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

 

M-7-3



--------------------------------------------------------------------------------

EXHIBIT M-8

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Credit Agreement, dated as of December 27,
2016 (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term Lender]
[to each Term Lender of the [            , 20    ]1 tranche[s] of the [    ]2
Class of Term Loans] on the following terms:

1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [            , 20    ]3 tranche[s]
of the [    ]4 Class of Term Loans].

2.    The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[        ] of Term
Loans] [$[        ] of the [            , 20    ]5 tranche[(s)] of the [    ]6
Class of Term Loans] (the “Specified Discount Prepayment Amount”).7

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

7  Minimum of $10.0 million and whole increments of $1.0 million.

 

M-8-1



--------------------------------------------------------------------------------

3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]8 tranche[(s)] of the [    ]9 Class of Term
Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York City
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]10 tranche[s] of the
[    ]11 Class of Term Loans] as follows:

1.    The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Loan Prepayment.

2.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers.]12

3.    No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

 

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

12  Insert applicable representation.

 

M-8-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:     Title:  

Enclosure: Form of Specified Discount Prepayment Response

 

M-8-3



--------------------------------------------------------------------------------

EXHIBIT M-9

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

2)    Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of December 27, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Hilton Grand Vacations Parent LLC, a Delaware limited
liability company (the “Parent”), Hilton Grand Vacations Borrower LLC, a
Delaware limited liability company (the “Borrower”), the other Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and (b) the Specified Discount Prepayment
Notice, dated             , 20    , from the applicable Company Party (the
“Specified Discount Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Specified Discount Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[            , 20    ]1 tranche[s] of
the [    ]2 Class of Term Loans - $[        ]] held by such Term Lender at the
Specified Discount in an aggregate outstanding amount as follows:

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[            , 20    ]5 tranche[s] the
[    ]6 Class of Term Loans] pursuant to Section 2.05(a)(v)(B) of the Credit
Agreement at a price equal to the [applicable] Specified Discount in

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-9-1



--------------------------------------------------------------------------------

the aggregate outstanding amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

M-9-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

 

M-9-3